Exhibit 10.0

Customer CUSIP: 50178DAA0

Revolver CUSIP: 50178DAB8

$200,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

L.B. FOSTER COMPANY,

as a Borrower,

THE OTHER BORROWERS PARTY HERETO,

THE GUARANTORS PARTY HERETO,

and

THE LENDERS PARTY HERETO,

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

PNC CAPITAL MARKETS LLC,

as Lead Arranger

Dated as of September 23, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. CERTAIN DEFINITIONS      1          1.1    Certain Definitions.      1      
   1.2    Construction.      29          1.3    Accounting Principles; Changes
in GAAP.      29          1.4    Currency Calculations.      30    2. REVOLVING
CREDIT AND SWING LOAN FACILITIES      30          2.1    Revolving Credit
Commitments.      30             2.1.1    Revolving Credit Loans.      30      
      2.1.2    Swing Loan Commitment.      32             2.1.3    Optional
Currency Sublimit.      33          2.2    Nature of Lenders’ Obligations with
Respect to Revolving Credit Loans.      33          2.3    Commitment Fees.     
33          2.4    Revolving Credit Loan Requests; Swing Loan Requests.      34
            2.4.1    Revolving Credit Loan Requests.      34             2.4.2
   Swing Loan Requests.      34          2.5   

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

     35             2.5.1    Making Revolving Credit Loans.      35            
2.5.2    Presumptions by the Administrative Agent.      35             2.5.3   
Making Swing Loans.      35             2.5.4    Repayment of Revolving Credit
Loans.      36             2.5.5    Borrowings to Repay Swing Loans.      36   
         2.5.6    Swing Loans Under Cash Management Agreements.      36         
2.6    Notes.      37          2.7    Use of Proceeds.      37          2.8   
Letter of Credit Subfacility.      37             2.8.1    Issuance of Letters
of Credit.      37             2.8.2    Letter of Credit Fees.      38         
   2.8.3    Disbursements, Reimbursement.      38             2.8.4    Repayment
of Participation Advances.      40             2.8.5    Documentation.      40
            2.8.6    Determinations to Honor Drawing Requests.      41         
   2.8.7    Nature of Participation and Reimbursement Obligations.      41      
      2.8.8    Indemnity.      42             2.8.9    Liability for Acts and
Omissions.      43             2.8.10    Issuing Lender Reporting Requirements.
     44          2.9    Utilization of Commitments in Optional Currencies.     
44             2.9.1   

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency.

     44   



--------------------------------------------------------------------------------

         2.9.2    Notices From Lenders That Optional Currencies Are Unavailable
to Fund New Loans.      45             2.9.3   

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the Euro-Rate Option.

     45             2.9.4    European Monetary Union.      46             2.9.5
   Requests for Additional Optional Currencies.      46          2.10   
Defaulting Lenders.      46          2.11    Provisions Applicable to All Loans.
     48             2.11.1    Notes.      48             2.11.2    Joint and
Several Obligations.      48    3. RESERVED      49    4. INTEREST RATES      49
         4.1    Interest Rate Options.      49             4.1.1    Revolving
Credit Interest Rate Options; Swing Line Interest Rate.      49            
4.1.2    Rate Quotations.      50          4.2    Interest Periods.      50   
         4.2.1    Amount of Borrowing Tranche.      50             4.2.2   
Renewals.      50          4.3    Interest After Default.      50            
4.3.1    Letter of Credit Fees, Interest Rate.      50             4.3.2   
Other Obligations.      50             4.3.3    Acknowledgment.      50         
4.4    Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.      51             4.4.1    Unascertainable.      51            
4.4.2    Illegality; Increased Costs; Deposits Not Available.      51         
   4.4.3    Administrative Agent’s and Lender’s Rights.      51          4.5   
Selection of Interest Rate Options.      52          4.6    Interest Act
(Canada) Disclosure.      52          4.7    Canadian Usury Provision.      52
   5. PAYMENTS      53          5.1    Payments.      53          5.2    Pro
Rata Treatment of Lenders.      53          5.3    Sharing of Payments by
Lenders.      54          5.4    Presumptions by Administrative Agent.      54
         5.5    Interest Payment Dates.      55          5.6    Voluntary
Prepayments.      55             5.6.1    Right to Prepay.      55            
5.6.2    Replacement of a Lender.      56             5.6.3    Designation of a
Different Lending Office.      56          5.7    Mandatory Prepayments.      57
            5.7.1    Mandatory Prepayment of Loans.      57             5.7.2   
Application Among Interest Rate Options.      57   

 

ii



--------------------------------------------------------------------------------

               5.7.3    Cash Collateralization.    57            5.7.4   
Application of Prepayments.      57             5.7.5    No Deemed Cure.      57
         5.8    Increased Costs.      58             5.8.1    Increased Costs
Generally.      58             5.8.2    Capital Requirements.      58         
   5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.      59             5.8.4    Delay in Requests.      59
         5.9    Taxes.         59             5.9.1    Issuing Lender.      59
            5.9.2    Payments Free of Taxes.      59             5.9.3   
Payment of Other Taxes by the Loan Parties.      59             5.9.4   
Indemnification by the Loan Parties.      60             5.9.5   
Indemnification by the Lenders.      60             5.9.6    Evidence of
Payments.      60             5.9.7    Status of Lenders.      60            
5.9.8    Treatment of Certain Refunds.      62             5.9.9    Survival.   
  63          5.10    Indemnity.      63          5.11    Settlement Date
Procedures.      63          5.12    Currency Conversion Procedures for
Judgments.      64          5.13    Indemnity in Certain Events.      64   

6. REPRESENTATIONS AND WARRANTIES

     64          6.1    Representations and Warranties.      64            
6.1.1   

Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default.

     64             6.1.2    Subsidiaries and Owners; Investment Companies.     
65             6.1.3    Validity and Binding Effect.      65             6.1.4
   No Conflict; Material Agreements; Consents.      65             6.1.5   
Litigation.      66             6.1.6    Financial Statements.      66         
   6.1.7    Margin Stock.      66             6.1.8    Full Disclosure.      67
            6.1.9    Taxes.      67             6.1.10    Patents, Trademarks,
Copyrights, Licenses, Etc.      67             6.1.11    Reserved.      67      
      6.1.12    Insurance.      67             6.1.13    ERISA Compliance.     
67             6.1.14    Environmental Matters.      68             6.1.15   
Solvency.      68             6.1.16    Business and Property of Borrowers.     
68             6.1.17    Anti-Terrorism Laws.      68          6.2    Updates to
Schedules.      69   

 

iii



--------------------------------------------------------------------------------

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT      69          7.1
   First Loans and Letters of Credit.      69             7.1.1    Deliveries.
     69             7.1.2    Payment of Fees.      70          7.2    Each Loan
or Letter of Credit.      70    8. COVENANTS      71          8.1    Affirmative
Covenants.      71             8.1.1    Preservation of Existence, Etc.      71
            8.1.2    Payment of Liabilities, Including Taxes, Etc.      71      
      8.1.3    Maintenance of Insurance.      71             8.1.4   
Maintenance of Properties and Leases.      71             8.1.5    Visitation
Rights.      71             8.1.6    Keeping of Records and Books of Account.   
  72             8.1.7    Compliance with Laws; Use of Proceeds.      72      
      8.1.8    Anti-Terrorism Laws; International Trade Law Compliance.      72
            8.1.9    Keepwell.      72          8.2    Negative Covenants.     
73             8.2.1    Indebtedness.      73             8.2.2    Liens; Lien
Covenants.      73             8.2.3    Guaranties.      74             8.2.4   
Loans and Investments.      74             8.2.5    Dividends and Related
Distributions.      75             8.2.6    Merger, Consolidation, and
Acquisition of Assets.      76             8.2.7    Dispositions of Assets or
Subsidiaries.      76             8.2.8    Affiliate Transactions.      77      
      8.2.9    Subsidiaries, Partnerships and Joint Ventures.      77         
   8.2.10    Continuation of or Change in Business.      77             8.2.11
   Fiscal Year.      78             8.2.12    Changes in Organizational
Documents.      78             8.2.13    Maximum Leverage Ratio.      78      
      8.2.14    Minimum Interest Coverage Ratio.      78          8.3   
Reporting Requirements.      78             8.3.1    Quarterly Financial
Statements.      78             8.3.2    Annual Financial Statements.      78   
         8.3.3    Certificate of the Company.      79             8.3.4   
Notices.      79    9. DEFAULT      80          9.1    Events of Default.     
80             9.1.1    Payments Under Loan Documents.      80             9.1.2
   Breach of Warranty.      80             9.1.3    Anti-Terrorism Laws.      80
            9.1.4    Breach of Negative Covenants, Visitation Rights or
Anti-Terrorism Laws.      80             9.1.5    Breach of Other Covenants.   
  80   

 

iv



--------------------------------------------------------------------------------

         9.1.6    Defaults in Other Agreements or Indebtedness.      81         
   9.1.7    Final Judgments or Orders.      81             9.1.8    Loan
Document Unenforceable.      81             9.1.9    Events Relating to Plans
and Benefit Arrangements.      81             9.1.10    Change of Control.     
81             9.1.11    Relief Proceedings.      81          9.2   
Consequences of Event of Default.      82             9.2.1    Events of Default
Other Than Bankruptcy, Insolvency or Reorganization Proceedings.      82      
      9.2.2    Bankruptcy, Insolvency or Reorganization Proceedings.      82   
         9.2.3    Set-off.      82             9.2.4    Application of Proceeds.
     83    10. THE ADMINISTRATIVE AGENT      84          10.1    Appointment and
Authority.      84          10.2    Rights as a Lender.      84          10.3   
Exculpatory Provisions.      84          10.4    Reliance by Administrative
Agent.      85          10.5    Delegation of Duties.      86          10.6   
Resignation of Administrative Agent.      86          10.7    Non-Reliance on
Administrative Agent and Other Lenders.      87          10.8    No Other
Duties, etc.      87          10.9    Administrative Agent’s Fee.      87      
   10.10    No Reliance on Administrative Agent’s Customer Identification
Program.      87    11. GUARANTY      88          11.1    Guaranty by the
Domestic Loan Parties.      88          11.2    Guaranty by the Foreign Loan
Parties.      88          11.3    Additional Undertaking.      88          11.4
   Guaranty Unconditional.      89          11.5    Loan Parties’ Obligations to
Remain in Effect; Restoration.      89          11.6    Waiver of Acceptance,
etc.      90          11.7    Subrogation.      90          11.8    Effect of
Stay.      90    12. MISCELLANEOUS      90          12.1    Modifications,
Amendments or Waivers.      90             12.1.1    Increase of Commitment.   
  90             12.1.2    Extension of Payment; Reduction of Principal Interest
or Fees; Modification of Terms of Payment.      90             12.1.3    Release
of Guarantor.      90             12.1.4    Miscellaneous.      91          12.2
   No Implied Waivers; Cumulative Remedies.      91          12.3    Expenses;
Indemnity; Damage Waiver.      91             12.3.1    Costs and Expenses.     
91             12.3.2    Indemnification by the Borrowers.      92   

 

v



--------------------------------------------------------------------------------

         12.3.3    Reimbursement by Lenders.      93             12.3.4   
Waiver of Consequential Damages, Etc.      93             12.3.5    Payments.   
  93          12.4    Holidays.      93          12.5    Notices; Effectiveness;
Electronic Communication.      93             12.5.1    Notices Generally.     
93             12.5.2    Electronic Communications.      94             12.5.3
   Change of Address, Etc.      94          12.6    Severability.      94      
   12.7    Duration; Survival.      94          12.8    Successors and Assigns.
     95             12.8.1    Successors and Assigns Generally.      95         
   12.8.2    Assignments by Lenders.      95             12.8.3    Register.   
  97             12.8.4    Participations.      97             12.8.5   
Limitations upon Participant Rights Successors and Assigns Generally.      98   
         12.8.6    Certain Pledges; Successors and Assigns Generally.      98   
      12.9    Confidentiality.      98             12.9.1    General.      98   
         12.9.2    Sharing Information With Affiliates of the Lenders.      99
         12.10    Counterparts; Integration; Effectiveness.      99            
12.10.1        Counterparts; Integration; Effectiveness.      99          12.11
  

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.

     99             12.11.1        Governing Law.      99             12.11.2   
    SUBMISSION TO JURISDICTION.      100             12.11.3        WAIVER OF
VENUE.      100             12.11.4        SERVICE OF PROCESS.      100         
   12.11.5        WAIVER OF JURY TRIAL.      101          12.12    USA PATRIOT
Act Notice.      101          12.13    Borrower Agent.      101          12.14
   Foreign Loan Parties.      101          12.15    Joinder of Borrowers and
Guarantors; Release of Foreign Borrowers.      102             12.15.1   
    Joinder of Borrowers and Guarantors.      102          12.16    No Novation.
     102   

 

vi



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

        SCHEDULE 1.1(A)    -      PRICING GRID SCHEDULE 1.1(B)    -     
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P)    -     
PERMITTED LIENS SCHEDULE 2.8.1    -      LETTERS OF CREDIT SCHEDULE 6.1.1    -
     QUALIFICATIONS TO DO BUSINESS SCHEDULE 6.1.2    -      SUBSIDIARIES
SCHEDULE 6.1.14    -      ENVIRONMENTAL DISCLOSURES SCHEDULE 8.2.1    -     
PERMITTED INDEBTEDNESS SCHEDULE 8.2.3    -      GUARANTIES SCHEDULE 8.2.4    -
     INVESTMENTS SCHEDULE 8.2.9    -      SUBSIDIARIES, PARTNERSHIPS, JOINT
VENTURES

EXHIBITS

        EXHIBIT 1.1(A)    -      ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT
1.1(B)    -      BORROWER JOINDER EXHIBIT 1.1(G)(1)    -      GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)    -      GUARANTY AGREEMENT EXHIBIT 1.1(I)    -     
INTERCOMPANY SUBORDINATION AGREEMENT EXHIBIT 1.1(L)    -      LENDER JOINDER
EXHIBIT 1.1(N)(1)    -      REVOLVING CREDIT NOTE EXHIBIT 1.1(N)(2)    -     
SWING LOAN NOTE EXHIBIT 2.4.1    -      LOAN REQUEST EXHIBIT 2.4.2    -     
SWING LOAN REQUEST EXHIBIT 5.9.7(A)    -     

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)    -     

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)    -     

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)    -     

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT 8.2.6    -      ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 8.3.3    -
     QUARTERLY COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of September     , 2014 and is made by and among L.B.
FOSTER COMPANY, a Pennsylvania corporation (the “Company”), CXT INCORPORATED, a
Delaware corporation (“CXT”), SALIENT SYSTEMS, INC., an Ohio corporation
(“Salient Systems”), L.B. FOSTER RAIL TECHNOLOGIES, INC., a West Virginia
corporation formerly known as Portec Rail Products, Inc. (“Rail Technologies,
Inc.”), L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD., a corporation incorporated
under the laws of Canada formerly known as Portec, Rail Products Ltd. (“Rail
Technologies Canada”) and L.B. FOSTER RAIL TECHNOLOGIES, CORP., a corporation
amalgamated under the laws of Canada formerly known as Kelsan Technologies Corp.
(“Rail Technologies, Corp.” and together with the Company, CXT, Salient Systems,
Rail Technologies, Inc. and Rail Technologies Canada, collectively referred to
herein as the “Borrowers”), each of the other BORROWERS and each of the
GUARANTORS (as hereinafter defined) from time to time a party hereto, the
LENDERS (as hereinafter defined) from time to time a party hereto, PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”) and Bank of America, N.A., as a Co-Syndication Agent,
and Wells Fargo Bank, National Association, as a Co-Syndication Agent.

The Borrowers, the Administrative Agent, and certain of the Lenders hereunder
are parties to a Credit Agreement, dated as of May 2, 2011 (as amended to the
date hereof, the “Existing Credit Agreement”), providing for a revolving credit
facility; and

The Borrowers have requested the Lenders amend and restate the Existing Credit
Agreement to provide a revolving credit facility to the Borrowers in an
aggregate principal amount not to exceed $200,000,000, with sublimits for
(a) the issuance of Letters of Credit in Dollars and in Optional Currencies in
an amount not to exceed $30,000,000, (b) borrowings of Swing Loans in Dollars in
an amount not to exceed $15,000,000, and (c) borrowings in Optional Currencies
in an amount not to exceed $25,000,000; and with an accordion feature not to
exceed $100,000,000. In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Acquisition Compliance Certificate shall have the meaning ascribed to such term
in Section 8.2.6(e) [Merger, Consolidation, and Acquisition of Assets] hereof.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.



--------------------------------------------------------------------------------

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 20% or more of any class of the
voting or other equity interests of such Person, or (iii) 20% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Commitment Fee”.

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Standby Letter of Credit Fee” or “Commercial
Letter of Credit Fee”, as applicable.

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread”, or

(B) the percentage spread to be added to the Euro-Rate applicable to Revolving
Credit Loans under the Euro-Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Euro-Rate Spread”.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger shall mean PNC Capital Markets LLC.

 

- 2 -



--------------------------------------------------------------------------------

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 12.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief or Deputy Chief Financial Officer, Treasurer
or Assistant Treasurer of such Loan Party or such other individuals, designated
by written notice to the Administrative Agent from such Loan Party, authorized
to execute notices, reports and other documents on behalf of the Loan Parties
required hereunder. The Loan Parties may amend such list of individuals from
time to time by giving written notice of such amendment to the Administrative
Agent.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus fifty basis points
(0.5%), (b) the Prime Rate, or (c) the Daily Euro-Rate, plus one hundred basis
points (1.0%). Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

Borrower Agent shall have the meaning ascribed to such term in Section 12.13
[Borrower Agent] hereof.

Borrower Joinder shall mean a joinder by a Person as a Borrower under this
Agreement and the other Loan Documents in substantially the form of
Exhibit 1.1(B).

Borrowers shall mean the Company, CXT, Salient Systems, Rail Technologies, Inc.,
Rail Technologies Canada and Rail Technologies, Corp., any other Person which
joins this Agreement as a Borrower after the date hereof, and the successors and
assigns of each of the foregoing to the extent permitted under this Agreement.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Euro-Rate Loans denominated in currencies which are available in LIBOR
which become subject to the same Loan Request by the Borrowers and which have
the same Interest Period shall constitute one Borrowing Tranche, (ii) all Loans
to which a Base Rate Option applies shall constitute one Borrowing Tranche,
(iii) all Optional Currency Loans denominated in Australian dollars which become
subject to same Loan Request by the Borrowers shall each constitute one
Borrowing Tranche; (iv) all Optional Currency Loans denominated in Canadian
Dollars which become subject to same Loan Request by the Borrowers shall each
constitute one Borrowing Tranche; (v) all Optional Currency Loans denominated in
Mexican Pesos which become subject to same Loan Request by the Borrowers shall
each constitute one Borrowing Tranche; and (iv) all Optional Currency Loans
denominated in any other currency which is not available in LIBOR which become
subject to the same Loan Request by the Borrowers shall each constitute one
Borrowing Tranche.

 

- 3 -



--------------------------------------------------------------------------------

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.

Canadian Borrower shall mean any Borrower incorporated or otherwise organized
under the laws of Canada or any province or territory thereof.

Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, for the benefit of each Issuing Lender and the Lenders, as collateral for
the Letter of Credit Obligations, cash or deposit account balances pursuant to
documentation satisfactory to Administrative Agent and the Issuing Lenders
(which documents are hereby consented to by the Lenders). Such cash collateral
shall be maintained in blocked, interest bearing deposit accounts at the
Administrative Agent.

Cash On Hand shall mean, as of any date of determination, an amount equal to the
aggregate amount of all cash and cash equivalents of the Company and its
Subsidiaries as of such date, other than cash pledged, escrowed or on deposit to
secure performance obligations.

Cash Management Agreements shall have the meaning specified in Section 2.5.6
[Swing Loans under Cash Management Agreements].

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

CIP Regulations shall have the meaning specified in Section 10.10 [No Reliance
on Administrative Agent’s Customer Identification Program].

 

- 4 -



--------------------------------------------------------------------------------

Closing Date shall mean September     , 2014.

Co-Syndication Agents shall collectively mean Bank of America, N.A. and Wells
Fargo Bank, National Association.

Coal Train Holdings shall mean Coal Train Holdings, Inc., a corporation
incorporated under the laws of the State of Delaware.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Commercial Letter of Credit shall mean a commercial letter of credit issued in
respect of the purchase of goods or services in the ordinary course of business.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Commodity Hedge shall mean a commodity swap, commodity hedge, commodity option
and any other commodity future contract that provides protection to, or
minimizes the impact upon, price fluctuations with respect to commodities.

Commodity Hedge Liabilities shall have the meaning assigned in the definition of
Lender Provided Commodity Hedge.

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Company].

Computation Date shall have the meaning specified in Section 2.9.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding; Repayment in Same Currency].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consolidated EBITDA for any period of determination shall mean (a) the sum of:
(i) net income, (ii) depreciation, (iii) amortization, (iv) interest expense,
(v) income tax expense, (vi) non-cash expenses in connection with the Borrowers’
employee equity and long-term incentive compensation plans, (vii) reasonable
transaction costs and expenses related to Permitted Acquisitions in an aggregate
amount not to exceed $2,500,000 applied by the Borrowers in the period that any
such Permitted Acquisition occurred, and (viii) any other non-cash charges,
non-cash expenses or non-cash losses of the Company or any of its consolidated

 

- 5 -



--------------------------------------------------------------------------------

Subsidiaries (including but not limited to costs recognized related to an
acquisition purchase price allocation to tangible or intangible assets not
classified as depreciation or amortization); provided, however, that cash
payments made in such period or in any future period in respect of such non-cash
charges, expenses or losses shall be subtracted from consolidated net income in
calculating Consolidated EBITDA in the period when such payments are made, minus
(b) non-cash credits to net income, in each case of the Company and its
Subsidiaries (including but not limited to benefits recognized related to an
acquisition purchase price allocation to tangible or intangible assets not
classified as depreciation or amortization) for such period determined and
consolidated in accordance with GAAP; provided, however, that for the purposes
of this definition, with respect to a business acquired by the Loan Parties
pursuant to a Permitted Acquisition, Consolidated EBITDA shall be calculated on
a pro forma basis in a manner acceptable to the Administrative Agent, using
historical numbers, in accordance with GAAP as if the Permitted Acquisition had
been consummated at the beginning of such period, and provided, further, that
for the purposes of this definition, with respect to a business or assets
conveyed or disposed of by the Loan Parties pursuant to Section 8.2.7
[Dispositions of Assets or Subsidiaries], Consolidated EBITDA shall be
calculated as if such disposition or conveyance had been consummated at the
beginning of such period.

Consolidated Total Net Indebtedness shall mean as of any date of determination
the aggregate of all Indebtedness of the Company and its Subsidiaries (excluding
the indebtedness described in Section (iv) of the definition of Indebtedness) as
of such date determined and consolidated in accordance with GAAP minus Cash on
Hand in excess of $15,000,000 which is held by the Company and its Subsidiaries.
Consolidated Total Net Indebtedness shall be measured at the end of each fiscal
quarter or the quarter most recently ended if such date is not a fiscal quarter
end.

Covered Entity shall mean (a) each Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral, and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

Customer shall mean and include the account debtor with respect to any account
receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

Daily Euro-Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any

 

- 6 -



--------------------------------------------------------------------------------

portion of its participations in Letters of Credit or Swing Loans or (iii) pay
over to the Administrative Agent, the Issuing Lender, PNC (as the Swing Loan
Lender) or any Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrowers or the Administrative Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within two Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
receipt of such certification in form and substance satisfactory to the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or
(e) has failed at any time to comply with the provisions of Section 5.3 with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its Ratable Share of such payments due and payable to all of the
Lenders.

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Domestic Borrower shall mean a Borrower which is organized under the laws of the
United States of America, any State thereof or the District of Columbia, and
Domestic Borrowers shall mean all such Domestic Borrowers hereunder.

 

- 7 -



--------------------------------------------------------------------------------

Domestic Guarantor shall mean a Guarantor which is organized under the laws of
the United States of America, any State thereof or the District of Columbia, and
Domestic Borrowers shall mean all such Domestic Guarantors hereunder.

Domestic Loan Party shall mean any Domestic Borrower or Domestic Guarantor, and
Domestic Loan Parties shall mean all Domestic Borrowers and Domestic Guarantors
hereunder.

Drawing Date shall have the meaning specified in Section 2.8.3 [Disbursements,
Reimbursement].

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

Equivalent Currency shall have the meaning specified in the definition of
Equivalent Amount.

 

- 8 -



--------------------------------------------------------------------------------

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrowers and are treated as a
single employer under Section 414 of the Code.

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by
Borrowers or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrowers or any ERISA Affiliate.

ERISA Group shall mean, at any time, the Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the
Internal Revenue Code.

Euro shall refer to the lawful currency of the Participating Member States.

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

Euro-Rate shall mean the following:

(a) with respect to the Dollar Loans comprising any Borrowing Tranche to which
the Euro-Rate Option applies for any Interest Period, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this clause (a), an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the Relevant Interbank Market offered rate for U.S. Dollars
for an amount comparable to such Borrowing Tranche and having a borrowing date
and

 

- 9 -



--------------------------------------------------------------------------------

a maturity comparable to such Interest Period (or if there shall at any time,
for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page)
or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. The Euro-Rate shall be adjusted with respect to any Loan to
which the Euro-Rate Option applies that is outstanding on the effective date of
any change in the Euro-Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Borrower of the Euro-Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.

(b) with respect to Optional Currency Loans in Euros or British Pounds Sterling
comprising any Borrowing Tranche for any Interest Period, the interest rate per
annum determined by Administrative Agent by dividing (i) the rate which appears
on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which deposits in the relevant Optional Currency are offered
by leading banks in the Relevant Interbank Market), or the rate which is quoted
by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which Euros or British
Pounds Sterling deposits are offered by leading banks in the London interbank
deposit market (for purposes of this clause (b), an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the Euros or British Pounds Sterling for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. The Euro-Rate shall be adjusted with respect to
any Loan to which the Euro-Rate Option applies that is outstanding on the
effective date of any change in the Euro-Rate Reserve Percentage as of such
effective date. The Administrative Agent shall give prompt notice to the
Borrower of the Euro-Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error. The Euro-Rate for
any Loans shall be based upon the Euro-Rate for the currency in which such Loans
are requested.

(c) with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche, the interest rate per annum (the “CDOR Rate”)
as determined by the Administrative Agent, equal to the arithmetic average rate
applicable to Canadian Dollar bankers’ acceptances (C$BAs) for the applicable
Interest Period appearing on the Bloomberg page BTMM CA, rounded to the nearest
1/100th of 1% (with .005% being rounded up), at approximately 11:00 a.m. Eastern
Time, two Business Days prior to the commencement of such Interest Period, or if
such day is not a Business Day, then on the immediately preceding Business Day,
provided that if such rate does not appear on the Bloomberg page BTMM CA on such
day the CDOR Rate on such day shall be the rate for such period applicable to
Canadian Dollar bankers’ acceptances quoted by a bank listed in Schedule I of
the Bank Act (Canada), as selected by the Administrative Agent, as of 11:00 a.m.
Eastern Time on such day or, if such day is not a Business Day, then on the
immediately preceding Business Day.

 

- 10 -



--------------------------------------------------------------------------------

(d) with respect to Optional Currency Loans denominated in Australian Dollar
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the rate per annum equal to the Australian Bank Bill Swap Bid
Rate or the successor thereto as approved by the Administrative Agent as
published by Bloomberg (or on any successor or substitute service providing rate
quotations comparable to those currently provided by such service, as determined
by the Administrative Agent from time to time) at approximately 10:00 a.m.,
Sydney, Australia time, two (2) Business Days prior to the commencement of such
Interest Period, as the rate for deposits in Australian Dollars with a maturity
comparable to such Interest Period; provided that if such rate is not available
at such time for any reason, the Administrative Agent may substitute such rate
with a reasonably acceptable alternative published interest rate that adequately
reflects the all-in-cost of funds to the Administrative Agent for funding such
Optional Currency Loans in Australian Dollars.

(e) with respect to Optional Currency Loans denominated in Mexican Pesos for any
Interest Period, the rate per annum equal to the Mexican Interbank Equilibrium
Interest Rate or the successor thereto as approved by the Administrative Agent
as published by Banco de México (or on any successor or substitute service
providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time) at
approximately 12:30 p.m., Mexico City, Mexico time, two (2) Business Days prior
to the commencement of such Interest Period, as the rate for deposits in Mexican
Pesos with a maturity comparable to such Interest Period; provided that if such
rate is not available at such time for any reason, the Administrative Agent may
substitute such rate with a reasonably acceptable alternative published interest
rate that adequately reflects the all-in-cost of funds to the Administrative
Agent for funding such Optional Currency Loans in Mexican Pesos.

The Euro-Rate for any Loans shall be based upon the Euro-Rate for the currency
in which such Loans are requested. Without duplication of the Euro-Rate Reserve
Percentage set forth in clauses (a) and (b) above, the Borrower shall pay to
each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including eurocurrency
funds or deposits (currently known as “Eurocurrency Liabilities”), additional
interest on the unpaid principal amount of each Loan in an Optional Currency
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Loans in an Optional Currency, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least ten days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice ten days prior to the
relevant Payment Date, such additional interest or costs shall be due and
payable ten days from receipt of such notice.

Euro-Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 4.1.1(ii).

 

- 11 -



--------------------------------------------------------------------------------

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default”.

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date

 

- 12 -



--------------------------------------------------------------------------------

on which (a) such Lender acquires such interest in such Loan or Commitment
(other than pursuant to an assignment request by the Borrower under
Section 5.6.2 [Replacement of a Lender]) or (b) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.9.7
[Status of Lenders], amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 5.9.7 [Status of
Lenders], and (iv) any U.S. federal withholding Taxes imposed under FATCA
(except to the extent imposed due to the failure of the Borrower to provide
documentation or information to the IRS).

Existing Credit Agreement shall have the meaning set forth in the preamble to
this Agreement.

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
the earlier of September     , 2019 or the date the Revolving Credit Commitments
are terminated or accelerated hereunder.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any

 

- 13 -



--------------------------------------------------------------------------------

Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error); provided however, that if such day is not a Business Day, the Federal
Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day. If and when the Federal Funds Open Rate changes, the
rate of interest with respect to any advance to which the Federal Funds Open
Rate applies will change automatically without notice to the Borrowers,
effective on the date of any such change.

Foreign Borrower shall mean a Borrower organized under the laws of a
jurisdiction outside the United States of America, any State thereof or the
District of Columbia, and Foreign Borrowers shall mean all Foreign Borrowers
hereunder.

Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

Foreign Guarantor shall mean a Guarantor organized under the laws of a
jurisdiction outside the United States of America, any State thereof or the
District of Columbia, and Foreign Guarantors shall mean all Foreign Guarantors
hereunder.

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

Foreign Loan Party shall mean a Foreign Borrower or Foreign Guarantor, and
Foreign Loan Parties shall mean all Foreign Borrowers and Foreign Guarantors
hereunder.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

- 14 -



--------------------------------------------------------------------------------

Guaranty Agreement shall mean the Amended and Restated Continuing Agreement of
Guaranty and Suretyship in substantially the form of Exhibit 1.1(G)(2) executed
and delivered by each of the Guarantors.

Increasing Lender shall have the meaning assigned to such term in
Section 2.1.1.1(i) hereof.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device calculated in accordance with GAAP, (v) any other transaction
(including forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than sixty (60) days
past due), or (vi) any Guaranty of Indebtedness for borrowed money.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 12.3.2 [Indemnification
by the Borrowers].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of

 

- 15 -



--------------------------------------------------------------------------------

creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors; undertaken under any Law.

Intercompany Subordination Agreement shall mean the Amended and Restated
Intercompany Subordination Agreement among the Loan Parties in the form attached
hereto as Exhibit 1.1(I).

Interest Coverage Ratio shall mean the ratio of (i) Consolidated EBITDA less
capital expenditures of the Company and its Subsidiaries to (ii) consolidated
interest expense of the Company and its Subsidiaries, calculated as of the end
of each fiscal quarter for the four quarters then ended.

Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
one Month with respect to Optional Currency Loans and one week or one, two,
three or six Months with respect to all other Revolving Credit Loans. Such
Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrowers is requesting new
Loans, or (ii) the date of renewal of or conversion to the Euro-Rate Option if
the Borrowers are renewing or converting to the Euro-Rate Option applicable to
outstanding Loans. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrowers shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party or its Subsidiaries in order
to provide protection to, or minimize the impact upon, such Loan Party of
increasing floating rates of interest applicable to Indebtedness.

Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

IRS shall mean the Internal Revenue Service.

ISP98 shall have the meaning specified in Section 12.11.1 [Governing Law].

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrowers, Administrative Agent
(whose consent shall not be unreasonably withheld) and such other Lender may
agree may from time to time issue Letters of Credit hereunder.

 

- 16 -



--------------------------------------------------------------------------------

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Lender Joinder shall mean a joinder by a lender under this Agreement and the
other Loan Documents in substantially the form of Exhibit 1.1(L).

Lender Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Lender or its Affiliate and: (a) is documented in a standard
International Swaps and Derivatives Association Master Agreement or another
reasonable and customary manner, (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender Provided Commodity
Hedge (the “Commodity Hedge Liabilities”) by any Loan Party that is party to
such Lender Provided Commodity Hedge shall, for purposes of this Agreement and
all other Loan Documents be “Obligations” of such Person and of each other Loan
Party, be guaranteed obligations under any Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.

Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and: (a) is documented in a standard
International Swaps and Derivatives Association Master Agreement or another
reasonable and customary manner, (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender Provided Foreign
Currency Hedge (the “Foreign Currency Hedge Liabilities”) by any Loan Party that
is party to such Lender Provided Foreign Currency Hedge shall, for purposes of
this Agreement and all other Loan Documents be “Obligations” of such Person and
of each other Loan Party, be guaranteed obligations under the Guaranty Agreement
and secured obligations under any other Loan Document, as applicable, and
otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and (a) is documented in a standard
International Swaps and Derivatives Association Master Agreement, or another
reasonable and customary manner, (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender Provided Interest
Rate Hedge (the “Interest Rate Hedge Liabilities”) by any Loan Party that is
party to such Lender

 

- 17 -



--------------------------------------------------------------------------------

Provided Interest Rate Hedge shall, for purposes of this Agreement and all other
Loan Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under any Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.8.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.8.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.8.1
[Issuance of Letters of Credit].

Leverage Ratio shall mean, as of the end of any date of determination, the ratio
of (A) Consolidated Total Net Indebtedness to (B) Consolidated EBITDA (i) for
the four fiscal quarters then ending if such date is a fiscal quarter end or
(ii) for the four fiscal quarters most recently ended if such date is not a
fiscal quarter end.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Notes, the Intercompany Subordination Agreement, any
Borrower Joinder, any Cash Management Agreements, any documents entered into
with respect to a Letter of Credit and any other instruments, certificates or
documents delivered in connection herewith or therewith.

 

- 18 -



--------------------------------------------------------------------------------

Loan Parties shall mean the Borrowers and the Guarantors.

Loan Request shall have the meaning specified in Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans, Swing Loans and the Optional Currency Loans or any Revolving
Credit Loan, Swing Loan or Optional Currency Loan. Letters of Credit shall not
be considered Loans hereunder unless drawings under such Letters of Credit are
deemed to be a Revolving Credit Loan pursuant to Section 2.8.3 [Disbursements,
Reimbursement] or a Letter of Credit Borrowing pursuant to Section 2.8.3.3, in
which case such Letters of Credit shall be a Loan hereunder.

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or could
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform any of the Obligations,
or (d) impairs materially or could reasonably be expected to impair materially
the ability of the Administrative Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrowers or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

New Lender shall have the meaning assigned to such term in Section 2.1.1.1(i)
hereof.

Non-Consenting Lender shall have the meaning specified in Section 12.1
[Modifications, Amendments or Waivers].

 

- 19 -



--------------------------------------------------------------------------------

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes shall mean, collectively, the amended and restated promissory notes in the
form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and in the form
of Exhibit 1.1(N)(2) evidencing the Swing Loan.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, (iv) any Lender
Provided Commodity Hedge and (v) any Other Lender Provided Financial Service
Product. Notwithstanding anything to the contrary contained in the foregoing,
the Obligations shall not include any Excluded Hedge Liabilities.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

Optional Currency shall mean the following lawful currencies: Canadian Dollars,
British Pounds Sterling, the Euro, Australian Dollars, Mexican Peso and, solely
with respect to Letters of Credit issued hereunder, Chinese Renminbi and
Brazilian Real, and any other currency approved by Administrative Agent and all
of the Lenders pursuant to Section 2.9.5 [Requests for Additional Optional
Currencies]. Subject to Section 2.9.4 [European Monetary Union], each Optional
Currency must be the lawful currency of the specified country.

Optional Currency Loans shall mean have the meaning ascribed to such term in
Section 2.1.3 [Optional Currency Sublimit].

Optional Currency Loan Sublimit shall have the meaning ascribed to such term in
Section 2.1.3 [Optional Currency Sublimit].

Order shall have the meaning specified in Section 2.8.9 [Liability for Acts and
Omissions].

Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

 

- 20 -



--------------------------------------------------------------------------------

Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Foreign Currency Indebtedness shall have the meaning ascribed to such term
in Section 8.2.1(vi) [Indebtedness].

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise (i) from any payment
made under, (ii) from the execution, delivery, performance, enforcement or
registration of, (iii) from the receipt or perfection of a security interest
under, or (iv) otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.6.2 [Replacement of a
Lender]).

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Parent shall mean a corporation or other entity owning, directly or indirectly
at least 50% of the shares of stock or other ownership interests having ordinary
voting power to elect a majority of the directors of the Person, or other
Persons performing similar functions for any such Person.

Participant has the meaning specified in Section 12.8.4 [Participations].

Participant Register has the meaning specified in Section 12.8.4
[Participations].

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

- 21 -



--------------------------------------------------------------------------------

Participation Advance shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
times during the immediately preceding five plan years.

Permitted Acquisition shall have the meaning ascribed to such term in
Section 8.2.6 [Merger, Consolidation, and Acquisition of Assets].

Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or similar rating by a nationally recognized rating agency on
the date of acquisition;

(iii) demand deposits, time deposits, banker’s acceptances or certificates of
deposit maturing within one year in commercial banks whose obligations are rated
A-1, A or the equivalent or better by Standard & Poor’s or similar rating by a
nationally recognized rating agency on the date of acquisition;

(iv) money market or mutual funds which are rated not lower than AAA by
Standard & Poor’s or similar rating by a nationally recognized rating agency;

(v) corporate debt obligations issued by a domestic corporation or a domestic
bank holding company whose obligations are rated A-1, A or the equivalent or
better by Standard & Poor’s or similar rating by a nationally recognized rating
agency on the date of acquisition;

 

- 22 -



--------------------------------------------------------------------------------

(vi) municipal bonds and notes issued by cities, states, or other municipal
entities which are rated not lower than AAA by Standard & Poor’s or similar
rating by a nationally recognized rating agency on the date of acquisition; and

(vii) investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or other governmental charges not delinquent
or being contested in good faith and by appropriate proceedings and with respect
to which proper reserves in accordance with GAAP have been taken by the
Borrowers;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges, Lender Provided
Foreign Currency Hedges, Lender Provided Commodity Hedges and Other Lender
Provided Financial Services Obligations);

(vii) Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;

(viii) Subject to the restrictions set forth in Section 8.2.2 (ii), Purchase
Money Security Interests, capitalized leases and Liens securing other secured
Indebtedness permitted under Section 8.2.1(iii) [Indebtedness] (excluding for
the purpose of this computation any loans or deferred payments secured by Liens
described on Schedule 1.1(P));

 

- 23 -



--------------------------------------------------------------------------------

(ix) Liens securing Other Foreign Currency Indebtedness as and to the extent
permitted under Section 8.2.1(vi) [Indebtedness];

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 9.1.7
[Final Judgments or Orders].

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

- 24 -



--------------------------------------------------------------------------------

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. Dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.10
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

Reference Currency shall have the meaning specified in the definition of
Equivalent Amount.

Reimbursement Obligation shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, and, in relation to any other currency, the London interbank market or
other applicable offshore interbank market.

 

- 25 -



--------------------------------------------------------------------------------

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender); provided that if the Revolving Credit
Commitments are increased pursuant to Section 2.1.1.1 [Discretionary Increase in
Revolving Credit Commitments] hereof, then Required Lenders shall mean (A) if
there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and (B) if there exists three (3) or more Lenders, then at
least three (3) Lenders (other than any Defaulting Lender) having more than 50%
of the sum of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans”, as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.8.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the Dollar Equivalent sum of the
outstanding Revolving Credit Loans (including the outstanding Optional Currency
Loans), the outstanding Swing Loans, and the Letter of Credit Obligations.

 

- 26 -



--------------------------------------------------------------------------------

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Senior Officer shall mean the Chief Executive Officer, President, Chief or
Deputy Chief Financial Officer, Treasurer or Assistant Treasurer of such Loan
Party.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

 

- 27 -



--------------------------------------------------------------------------------

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC
Regulation 32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, a Lender Provided Commodity Hedge or a Lender Provided
Foreign Currency Hedge.

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $15,000,000.

Swing Loan Lender shall mean PNC, in its capacity as Lender of Swing Loans
pursuant to the Swing Loan Commitment.

Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrowers pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

UCP shall have the meaning specified in Section 12.11.1 [Governing Law].

Unpaid Drawing shall mean, with respect to any Letter of Credit, the aggregate
Dollar Equivalent Amount of the draws made on such Letter of Credit that have
not been reimbursed by the Borrowers.

USA PATRIOT Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

- 28 -



--------------------------------------------------------------------------------

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

Withholding Agent shall mean any Loan Party and the Administrative Agent.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof “herein “hereunder “hereto” and similar
terms in this Agreement or any other Loan Document refer to this Agreement or
such other Loan Document as a whole; (iii) article, section, subsection, clause,
schedule and exhibit references are to this Agreement or other Loan Document, as
the case may be, unless otherwise specified; (iv) reference to any Person
includes such Person’s successors and assigns; (v) reference to any agreement,
including this Agreement and any other Loan Document together with the schedules
and exhibits hereto or thereto, document or instrument means such agreement,
document or instrument as amended, modified, replaced, substituted for,
superseded or restated; (vi) relative to the determination of any period of
time, “from” means “from and including” “to” means “to but excluding” and
“through” means “through and including”; (vii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (viii) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall be references
to Eastern Time. All certificates and other required submissions made by
specified officers of any Loan Party shall be deemed for all purposes as made by
such person solely in such person’s capacity as such officer.

1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate). All accounting or financial terms shall have
the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Company notifies the Administrative Agent
in writing that the Borrowers wish to amend any financial covenant in
Section 8.2 of this Agreement, any related definition and/or the definition of
the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations to eliminate the effect of any change in GAAP
occurring after the Closing Date on the operation of such financial covenants
and/or interest, Letter of Credit Fee or Commitment Fee determinations (or if
the Administrative Agent notifies the Company, on behalf of the Borrowers, in
writing that the Required Lenders wish to amend any financial covenant in
Section 8.2, any related definition and/or the definition of the term Leverage
Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any such change in GAAP), then the

 

- 29 -



--------------------------------------------------------------------------------

Administrative Agent, the Lenders and the Company, on behalf of the Borrowers,
shall negotiate in good faith to amend such ratios or requirements to preserve
the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, the Loan
Parties’ compliance with such covenants and/or the definition of the term
Leverage Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenants or definitions are amended in a manner satisfactory
to the Borrowers and the Required Lenders, and the Loan Parties shall provide to
the Administrative Agent, when they delivers their financial statements pursuant
to Section 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent.

1.4 Currency Calculations. All financial statements and Compliance Certificates
shall be set forth in Dollars. For purposes of preparing the financial
statements, calculating financial covenants and determining compliance with
covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars in accordance with GAAP.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans in either Dollars or one or more
Optional Currencies to the Borrowers at any time or from time to time on or
after the date hereof to the Expiration Date; provided that after giving effect
to each such Loan (i) the aggregate Dollar Equivalent amount of Revolving Credit
Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Letter of Credit Obligations
and the outstanding Swing Loans, (ii) the Revolving Facility Usage shall not
exceed the aggregate Revolving Credit Commitments of the Lenders, (iii) no
Revolving Credit Loan to which the Base Rate Option applies shall be made in an
Optional Currency and (iv) the aggregate Dollar Equivalent amount of Revolving
Credit Loans made to Foreign Borrowers shall not exceed the Optional Currency
Loan Sublimit. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.

2.1.1.1 Discretionary Increase in Revolving Credit Commitments.

(i) Increasing Lenders and New Lenders. The Borrowers may, at any time, but not
more than two (2) times, prior to the Expiration Date, request that (1) the
current Lenders increase their Revolving Credit Commitments (any current Lender
which elects to increase its Revolving Credit Commitment shall be referred to as
an “Increasing Lender”), and/or (2) one or more new lenders (each a “New
Lender”) join this Agreement and provide a Revolving Credit Commitment
hereunder, subject to the following terms and conditions:

(a) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender;

 

- 30 -



--------------------------------------------------------------------------------

(b) Defaults. There shall exist no Event of Default or, unless consented to by
the Required Lenders, Potential Default on the date of such request and/or the
effective date of such increase, either before or after giving effect to such
increase;

(c) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed the lesser of
(i) $300,000,000 or (ii) the sum of (A) the total Revolving Credit Commitments
as in effect on the date of such request prior to giving effect to any requested
increase, plus (B) $100,000,000 minus the amount of any prior increase to the
Revolving Credit Commitments under this Section 2.1.2;

(d) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries (or foreign jurisdiction equivalent) with
attached resolutions certifying that the increase in the Revolving Credit
Commitment has been approved by such Loan Parties, and (2) opinions of domestic
and foreign counsel (as applicable) in form satisfactory to the Administrative
Agent, addressed to the Administrative Agent and the Lenders addressing the
authorization and execution of the Loan Documents by, and enforceability of the
Loan Documents against, the Loan Parties;

(e) Notes. The Borrowers shall execute and deliver (1) to each Increasing Lender
that shall so request a replacement revolving credit Note reflecting the new
amount of such Increasing Lender’s Revolving Credit Commitment after giving
effect to the increase (and the prior Note issued to such Increasing Lender
shall be deemed to be terminated) and (2) to each New Lender a revolving credit
Note reflecting the amount of such New Lender’s Revolving Credit Commitment;
provided that such replacement Note shall not be intended to constitute and
shall not constitute a novation or satisfaction of the obligations represented
by the prior Note.

(f) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
the Company (which approval shall not be unreasonably withheld) and shall not be
(1) a Borrower or any of the Borrowers’ Subsidiaries or Affiliates or (2) a
natural person. The Revolving Credit Commitment of any New Lender shall not be
less than $10,000,000.

(g) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrowers and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

(h) New Lenders—Joinder. Each New Lender shall execute a Lender Joinder in
substantially the form of Exhibit 1.1(L) pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such Lender Joinder.

 

- 31 -



--------------------------------------------------------------------------------

(ii) Treatment of Outstanding Loans and Letters of Credit.

(a) Repayment of Outstanding Revolving Credit Loans; Borrowing of New Revolving
Credit Loans. On the effective date of such increase, at the request of the
Administrative Agent, the Borrowers shall repay all Revolving Credit Loans then
outstanding, subject to the Loan Parties’ indemnity obligations under
Section 5.10 [Indemnity]; provided that they may borrow new Revolving Credit
Loans with a Borrowing Date on such date. Each of the Lenders shall participate
in any new Revolving Credit Loans made on or after such date in accordance with
their respective Ratable Shares after giving effect to the increase in Revolving
Credit Commitments contemplated by this Section 2.1.1.1.

(b) Outstanding Letters of Credit. On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire (and
will pay to the Administrative Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances.

2.1.1.2 Optional Reductions. The Company shall have the right to terminate or
reduce the Commitments at any time or from time to time, provided that: (i) the
Company shall give notice of each such termination or reduction to the
Administrative Agent at least three (3) Business Days prior to the relevant
termination or reduction (which notice of termination or reduction shall specify
the amount of the Commitments to be terminated or reduced); (ii) each partial
reduction shall be in an aggregate amount equal to $10,000,000 or any greater
multiple of $5,000,000 and (iii) no such reduction shall be permitted unless and
until, in connection therewith, any mandatory prepayments required under
Section 5.7 [Mandatory Prepayments] have been made. Any notice to reduce the
Revolving Credit Commitments under this Section 2.1.1.2 shall be irrevocable.
Once terminated or reduced, the Commitments may not be reinstated.

2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans in
Dollars (the “Swing Loans”) to the Borrowers at any time or from time to time
after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $15,000,000 (the “Swing
Loan Commitment”), provided that after giving effect to each such Loan, the
Revolving Facility Usage shall not exceed the Revolving Credit Commitments; and
provided further that a Swing Loan shall not be made if the proceeds thereof
would be used to repay, in whole or in part, any outstanding Swing Loan. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1.1.1.

 

- 32 -



--------------------------------------------------------------------------------

2.1.3 Optional Currency Sublimit. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, PNC or any
other Lender may, at its option, cancelable at any time for any reason
whatsoever, make Revolving Credit Loans in an Optional Currency (the “Optional
Currency Loans”) to the Borrowers at any time or from time to time after the
date hereof to, but not including, the Expiration Date, in an aggregate
principal Dollar Equivalent amount not to exceed $25,000,000 (the “Optional
Currency Loan Sublimit”), provided that after giving effect to each such Loan
(a) the sum of the Revolving Facility Usage plus any outstanding Other Foreign
Currency Indebtedness incurred pursuant to Section 8.2.1(vi) [Indebtedness]
hereof, shall not exceed the Revolving Credit Commitments, and (b) the sum of
all Optional Currency Loans plus any outstanding Other Foreign Currency
Indebtedness incurred pursuant to Section 8.2.1(vi) [Indebtedness] hereof, shall
not exceed the Optional Currency Loan Sublimit. Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrowers may
borrow, repay and reborrow pursuant to this Section 2.1.3.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans, the outstanding Optional Currency Loans
and Letter of Credit Obligations. The obligations of each Lender hereunder are
several. The failure of any Lender to perform its obligations hereunder shall
not affect the Obligations of the Borrowers to any other party nor shall any
other party be liable for the failure of such Lender to perform its obligations
hereunder. The Lenders shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date.

2.3 Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrowers agree to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) such
Lender’s Revolving Credit Commitment (for purposes of this computation, PNC’s
Swing Loans shall be deemed to be borrowed amounts under its Revolving Credit
Commitment) and (ii) the Revolving Facility Usage; provided, however, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrowers
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. Subject to the proviso in the directly
preceding sentence, all Commitment Fees shall be payable in arrears on each
Payment Date.

 

- 33 -



--------------------------------------------------------------------------------

2.4 Revolving Credit Loan Requests; Swing Loan Requests.

2.4.1 Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower Agent, on behalf of itself or a Borrower identified in the Loan Request
(as hereinafter defined), may from time to time prior to the Expiration Date
request the Lenders to make Revolving Credit Loans, or renew or convert the
Interest Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent,
(i) not later than 1:00 p.m., three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans in Dollars
to which the Euro-Rate Option applies or the conversion to or the renewal of the
Euro-Rate Option for any Loans in Dollars; (ii) not later than 1:00 p.m., four
(4) Business Days prior to the proposed Borrowing Date with respect to the
making of Optional Currency Loans or the date of conversion to or renewal of the
Euro-Rate Option for Optional Currency Loans; and (iii) not later than 11:00
a.m., the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.4.1 or a request by telephone immediately
confirmed in writing by letter, facsimile or telex in such form (each, a “Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify (i) the aggregate amount of the proposed Loans
(expressed in the currency in which such Loans shall be funded) comprising each
Borrowing Tranche, and, if applicable, the Interest Period, which amount shall
be in (x) integral multiples of $250,000 (or the Dollar Equivalent thereof) and
not less than $1,000,000 (or the Dollar Equivalent thereof) for each Borrowing
Tranche under the Euro-Rate Option, and (y) integral multiples of $100,000 and
not less than $500,000 for each Borrowing Tranche under the Base Rate Option;
(ii) whether the Euro-Rate Option or Base Rate Option shall apply to the
proposed Revolving Credit Loans comprising the applicable Borrowing Tranche;
(iii) the currency in which such Loans shall be funded if the Borrowers are
electing the Euro-Rate Option; (iv) in the case of a Borrowing Tranche to which
the Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche; and (v) which Borrower is requesting the
Revolving Credit Loan. No Loan made in an Optional Currency may be converted
into a Base Rate Loan, a Euro-Rate Loan or a Loan denominated in a different
Optional Currency.

2.4.2 Swing Loan Requests. Except as otherwise provided herein, the Borrower
Agent, on behalf of itself or a Borrower identified in the Swing Loan Request
(as hereinafter defined), may from time to time prior to the Expiration Date
request PNC to make Swing Loans in Dollars by delivery to PNC not later than
2:00 p.m. on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.4.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a “Swing
Loan Request”), it being understood that PNC may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than $100,000.

 

- 34 -



--------------------------------------------------------------------------------

2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.5.1 Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrowers, including the
currency in which the Revolving Credit Loan is requested and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested Optional
Currency (or in Dollars if so requested by the Administrative Agent) to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrowers in immediately
available funds in Dollars or the requested Optional Currency (as applicable) at
the Principal Office prior to 2:00 p.m., on the applicable Borrowing Date;
provided that if any Lender fails to remit such funds to the Administrative
Agent (or fails to remit such funds in the applicable Optional Currency) in a
timely manner, the Administrative Agent may elect in its sole discretion to fund
with its own funds, including funds in the requested Optional Currency, the
Revolving Credit Loans of such Lender on such Borrowing Date, and such Lender
shall be subject to the repayment obligation in Section 2.5.2 [Presumptions by
the Administrative Agent].

2.5.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any Loan
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.5.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Loans under the Base Rate Option.
If such Lender pays its share of the applicable Loan to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan. Any payment
by the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

2.5.3 Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.4.2 [Swing
Loan Requests] fund such Swing Loan to the Borrowers in U.S. Dollars in
immediately available funds at the Principal Office prior to 4:00 o’clock p.m.
on the Borrowing Date.

 

- 35 -



--------------------------------------------------------------------------------

2.5.4 Repayment of Revolving Credit Loans. Subject to the limitations set forth
in Section 12.14 [Foreign Loan Parties] and to the extent not previously paid,
the Borrowers, jointly and severally, shall repay in full the outstanding
principal amount of the Revolving Credit Loans together with all outstanding
interest thereon and all fees and other amounts owing under any of the Loan
Documents relating thereto on the Expiration Date or upon the earlier
termination of the Revolving Credit Commitments in connection with the terms of
this Agreement.

2.5.5 Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations (to the extent applicable, calculated in Dollar Equivalents).
Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.4.1 [Revolving Credit Loan Requests]
without regard to any of the requirements of that provision. PNC shall provide
notice to the Lenders (which may be telephonic or written notice by letter,
facsimile or telex) that such Revolving Credit Loans are to be made under this
Section 2.5.5 and of the apportionment among the Lenders, and the Lenders shall
be unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.4.1 [Revolving Credit Loan Requests] are
then satisfied) by the time PNC so requests, which shall not be earlier than
3:00 p.m. on the Business Day next after the date the Lenders receive such
notice from PNC.

2.5.6 Swing Loans Under Cash Management Agreements. In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.5.3 [Making Swing
Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.4.2 [Swing Loan Requests], PNC, as the Swing Loan Lender,
may make Swing Loans to the Borrowers in accordance with the provisions of the
agreements between the Company and such Swing Loan Lender relating to the
Company’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Company’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Company’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.5.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the Borrowers,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.5.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the

 

- 36 -



--------------------------------------------------------------------------------

foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Article 2. The Borrowers acknowledge and agree that each
Borrower materially benefits from the arrangements made pursuant to
Section 2.5.6 and the Cash Management Agreements, and each Borrower shall be
jointly and severally liable, subject to Section 12.14 [Foreign Loan Parties],
for all Obligations, including without limitation, those arising from the
operation of this Section.

2.6 Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans, Swing Loans and Optional
Currency Loans made to it by each Lender, together with interest thereon, shall
be evidenced by a revolving credit Note and a swing Note, dated the Closing Date
payable to the order of such Lender in a face amount equal to the Revolving
Credit Commitment or Swing Loan Commitment, as applicable, of such Lender.

2.7 Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
existing indebtedness for borrowed money, (ii) to finance working capital and
capital expenditures; (iii) to make Permitted Acquisitions, and (iv) for general
corporate purposes including, but not limited to dividends and Company stock
purchases as permitted under Section 8.2.5 [Dividends and Related Distributions]
(including the payment of fees and expenses related to the foregoing permitted
purposes).

2.8 Letter of Credit Subfacility.

2.8.1 Issuance of Letters of Credit. Each of the Borrowers may at any time prior
to the Expiration Date request the issuance of a standby letter of credit (a
“Standby Letter of Credit”) or Commercial Letter of Credit (each a “Letter of
Credit”) which may be denominated in either Dollars or an Optional Currency on
behalf of itself, another Loan Party, or a Subsidiary of a Loan Party (whether
or not any such Subsidiary is a Loan Party), or the amendment or extension of an
existing Letter of Credit, by delivering or having such other Loan Party deliver
to the Issuing Lender (with a copy to the Administrative Agent) a completed
application and agreement for letters of credit, or request for such amendment
or extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least five (5) Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance. The Loan Parties shall authorize and direct the
Issuing Lender to name a Borrower, a Loan Party or a Subsidiary of a Loan Party
as the “Applicant” or “Account Party” of each Letter of Credit. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide Administrative Agent with a copy
thereof. Unless the Issuing Lender has received notice from any Lender,
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Article 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.8, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall: (A) have a maximum
maturity of three (3) years from the date of issuance (provided that such

 

- 37 -



--------------------------------------------------------------------------------

Letter of Credit may include an automatic renewal provision which provides for
an automatic renewal of such Letter of Credit for a period not longer than
twelve (12) months); and (B) in no event expire later than the date which is 364
days after the Expiration Date and provided further that in no event shall:
(i) the Dollar Equivalent of the Letter of Credit Obligations exceed, at any one
time, $30,000,000 (the “Letter of Credit Sublimit”); or (ii) the Revolving
Facility Usage exceed, at any one time, the Revolving Credit Commitments. Each
request by the Borrowers for the issuance, amendment or extension of a Letter of
Credit shall be deemed to be a representation by the Borrowers that they shall
be in compliance with the preceding sentence and with Article 7 [Conditions of
Lending and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to
Borrowers and Administrative Agent a true and complete copy of such Letter of
Credit or amendment. All letters of credit which are identified on
Schedule 2.8.1 hereto, which shall consist of all letters of credit outstanding
on the Closing Date, shall be deemed to have been issued under this Agreement
and shall constitute Letters of Credit, regardless of which Person is the
applicant thereunder.

Upon the request of Administrative Agent, (i) if any Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an Letter of Credit Borrowing, or (ii) if, on the Expiration
Date, any Letter of Credit Obligation for any reason remains outstanding,
Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all Letter of Credit Obligations. Borrower hereby grants
to Administrative Agent, for the benefit of each Issuing Lender and the Lenders,
a security interest in all cash collateral pledged pursuant to this Section or
otherwise under this Agreement.

2.8.2 Letter of Credit Fees. The Borrowers shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Letter of Credit Fee Rate, and (ii) to the Issuing
Lender for its own account a fronting fee equal to 0.125% per annum (in each
case computed on the basis of a year of 360 days and actual days elapsed), which
fees shall be computed on the Dollar Equivalent the daily average Letter of
Credit Obligations and shall be payable quarterly in arrears on each Payment
Date following issuance of each Letter of Credit. The Borrowers shall also pay
to the Issuing Lender for the Issuing Lender’s sole account the Issuing Lender’s
then in effect customary fees and administrative expenses payable with respect
to the Letters of Credit as the Issuing Lender may generally charge or incur
from time to time in connection with the issuance, maintenance, amendment (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

2.8.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.

2.8.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the

 

- 38 -



--------------------------------------------------------------------------------

Borrowers and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender, in
the same currency as paid, unless otherwise required by the Administrative Agent
or the Issuing Lender. In the event the Borrowers fail to reimburse the Issuing
Lender (either directly or through the Administrative Agent) for the full amount
of any drawing under any Letter of Credit by 12:00 noon on the Drawing Date, the
Administrative Agent will promptly notify each Lender thereof, and the Borrowers
shall be deemed to have requested that Revolving Credit Loans be made in a
Dollar Equivalent amount of such Reimbursement Obligations by the Lenders under
the Base Rate Option to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.8.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

2.8.3.2 Each Lender shall upon any notice pursuant to Section 2.8.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the Dollar Equivalent amount of the drawing, whereupon the Lenders shall
(subject to Section 2.8.3 [Disbursement; Reimbursement]) each be deemed to have
made a Revolving Credit Loan in Dollars under the Base Rate Option to the
Borrowers in that amount. If any Lender so notified fails to make available to
the Administrative Agent for the account of the Issuing Lender the amount of
such Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Revolving Credit Base Rate
Option on and after the fourth day following the Drawing Date. The failure of
any Lender to make available to the Administrative Agent for the account of the
Issuing Lender its Ratable Share of the Dollar Equivalent amount of the drawing
shall not relieve any other Lender of its obligation hereunder to make available
to the Administrative Agent for the account of the Issuing Lender its Ratable
Share of the Dollar Equivalent amount of the drawing; provided that no Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent its Ratable Share of the Dollar Equivalent amount of
the drawing. The Administrative Agent and the Issuing Lender will promptly give
notice (as described in Section 2.8.3.1 above) of the occurrence of the Drawing
Date, but failure of the Administrative Agent or the Issuing Lender to give any
such notice on the Drawing Date or in sufficient time to enable any Lender to
effect such payment on such Drawing Date shall not relieve such Lender from its
obligation under this Section 2.8.3.2.

2.8.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrowers in
whole or in part as contemplated by Section 2.8.3.1, because of the Borrowers’
failure to

 

- 39 -



--------------------------------------------------------------------------------

satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrowers shall
be deemed to have incurred from the Issuing Lender a borrowing (each a “Letter
of Credit Borrowing”) in Dollars in the amount of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Base Rate Option. Each Lender’s payment to the Administrative
Agent for the account of the Issuing Lender pursuant to Section 2.8.3
[Disbursements, Reimbursement] shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing (each a “Participation
Advance”) from such Lender in satisfaction of its participation obligation under
this Section 2.8.3.

2.8.4 Repayment of Participation Advances.

2.8.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrowers (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.8.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Optional Currency, the Overnight Rate) in effect from time to
time.

2.8.5 Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

- 40 -



--------------------------------------------------------------------------------

2.8.6 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.8.7 Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.8.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit issued in
accordance with the terms of this Agreement, and the Obligations of the
Borrowers to reimburse the Issuing Lender upon a draw under such Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.5 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.8.3
[Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

 

- 41 -



--------------------------------------------------------------------------------

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.8.8 Indemnity. Each Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing Lender’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or

 

- 42 -



--------------------------------------------------------------------------------

future de jure or de facto government or Official Body. To the extent the
Issuing Lender is not indemnified by the Borrowers, the Lenders will reimburse
and indemnify the Issuing Lender, in proportion to their respective Ratable
Shares, for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature that may be imposed on, asserted against, or incurred
by the Issuing Lender in performing its respective duties in any way related to
or arising out of the Letter(s) of Credit issued by the Issuing Lender;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from the gross negligence
or willful misconduct of the Issuing Lender or an Affiliate of the Issuing
Lender.

2.8.9 Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of

 

- 43 -



--------------------------------------------------------------------------------

Credit, (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Letter of Credit; (iii) may honor a previously dishonored presentation under a
Letter of Credit, whether such dishonor was pursuant to a court order, to settle
or compromise any claim of wrongful dishonor, or otherwise, and shall be
entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the Issuing Lender or
its Affiliate; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Issuing Lender or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.

2.8.10 Issuing Lender Reporting Requirements. Any Issuing Lender other than PNC
shall, on the first Business Day of each month, provide to Administrative Agent
and Borrowers a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party (if applicable), the original face
amount (if any), and the expiration date of any Letter of Credit of such Lender
outstanding at any time during the preceding month, and any other information
relating to such Letters of Credit that the Administrative Agent may request.

2.9 Utilization of Commitments in Optional Currencies.

2.9.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the outstanding and proposed Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit to be denominated in an
Optional Currency as of the requested Borrowing Date or date of issuance, as the
case may be, (ii) the outstanding Letter of Credit Obligations denominated in an
Optional Currency as of the last Business Day of each month, and (iii) the
outstanding Revolving Credit Loans denominated in an Optional Currency as of the
end of each Interest Period (each such date under clauses (i) through (iii), and
any other date on which the Administrative Agent determines it is necessary or
advisable to make such computation, in its sole discretion, is referred to as a
“Computation Date”). Unless otherwise provided in this Agreement or agreed to by
the Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

 

- 44 -



--------------------------------------------------------------------------------

2.9.2 Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans. The Lenders shall be under no obligation to make the Revolving Credit
Loans requested by the Borrowers which are denominated in an Optional Currency
if any Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business
Days prior to the Borrowing Date for such Revolving Credit Loans that such
Lender cannot provide its Revolving Credit Ratable Share of such Revolving
Credit Loans in such Optional Currency. In the event the Administrative Agent
timely receives a notice from a Lender pursuant to the preceding sentence, the
Administrative Agent will notify the Borrowers no later than 12:00 noon three
(3) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that the Optional Currency is not then available for such Revolving Credit
Loans, and the Administrative Agent shall promptly thereafter notify the Lenders
of the same and the Lenders shall not make such Revolving Credit Loans requested
by the Borrowers under their Loan Request.

2.9.3 Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option. If the Borrowers deliver a Loan Request
requesting that the Lenders renew the Euro-Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such
Euro-Rate Option if any Lender delivers to the Administrative Agent a notice by
5:00 p.m. four (4) Business Days prior to the effective date of such renewal
that such Lender cannot continue to provide Revolving Credit Loans in such
Optional Currency. In the event the Administrative Agent timely receives a
notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrowers no later than 12:00 noon three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same. If the Administrative Agent
shall have so notified the Borrowers that any such continuation of such
Revolving Credit Loans in such Optional Currency is not then available, any
notice of renewal with respect thereto shall be deemed withdrawn, and such Loans
shall be redenominated into Loans in Dollars at the Base Rate Option or
Euro-Rate Option, at the Company’s option on behalf of the Borrowers (subject,
in the case of the Euro-Rate Option, to compliance with Section 2.5 [Making
Revolving Credit Loans, Etc.] and Section 4.1 [Interest Rate Options]), with
effect from the last day of the Interest Period with respect to any such Loans.
The Administrative Agent will promptly notify the Borrowers and the Lenders of
any such redenomination, and in such notice, the Administrative Agent will state
the aggregate Dollar Equivalent amount of the redenominated Revolving Credit
Loans in an Optional Currency as of the applicable Computation Date with respect
thereto and such Lender’s Revolving Credit Ratable Share thereof.
Notwithstanding anything to the contrary herein, each of the Lenders party to
this Agreement as of the Closing Date acknowledge and agree that, as of the
Closing Date, such Lender can make Revolving Credit Loans denominated in
Canadian Dollars, Euro and British Pounds Sterling. However, the Borrowers
acknowledge and agree that the foregoing acknowledgement does not constitute a
covenant, representation or warranty that such Lenders will be able to lend in
such currencies on any particular date in the future.

 

- 45 -



--------------------------------------------------------------------------------

2.9.4 European Monetary Union.

2.9.4.1 Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrowers, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead by payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in
clause (i) or (ii) of the preceding sentence, each amount payable hereunder in
any Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

2.9.4.2 Additional Compensation Under Certain Circumstances. The Borrowers
agree, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender’s determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrowers and
shall be conclusive absent manifest error so long as such determination is made
on a reasonable basis. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

2.9.5 Requests for Additional Optional Currencies. The Borrowers may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of “Optional Currency”
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market. The
Administrative Agent will promptly notify the Lenders of any such request
promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers’
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrowers’ request.

2.10 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

 

- 46 -



--------------------------------------------------------------------------------

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c) if the Borrowers cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.8.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.8.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(e) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.8.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations shall be payable to the Issuing
Lender (and not to such Defaulting Lender) until and to the extent that such
Letter of Credit Obligations are reallocated and/or cash collateralized; and

(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or

 

- 47 -



--------------------------------------------------------------------------------

increase any Letter of Credit, unless (a) with respect to Letters of Credit,
such Issuing Lender is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with
Section 2.10(iii), and (b) with respect to Swing Loans, the amount of requested
Swing Loans when allocated to non-Defaulting Lenders plus outstanding Swing
Loans will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders. Participating interests in any newly made Swing Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.10(iii)(a) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

2.11 Provisions Applicable to All Loans.

2.11.1 Notes. The obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans made to them by each Lender and
Swing Loans made to them by PNC, together with interest thereon, shall be
evidenced by a revolving credit Note or Swing Loan Note, as applicable, dated as
of the Closing Date (or, if later, the date such Lender becomes a Lender
hereunder in accordance with this Agreement or the Commitment of any Lender is
increased), payable to the order of such Lender in a face amount equal to such
Lender’s Revolving Credit Commitment and payable to the order of PNC in the face
amount equal to the Swing Loan Commitment. Upon request to the Administrative
Agent made prior to the Closing Date (or, if later, the date such Lender becomes
a Lender hereunder in accordance with this Agreement or the Commitment of any
Lender is increased), any Lender may elect to evidence the aggregate unpaid
principal amount of all Revolving Credit Loans made by it, and PNC may elect to
evidence the aggregate unpaid principal amount of all Swing Loans made by it,
through the maintenance in the ordinary course of business of accounts or
records, which accounts or records shall be available to the Administrative
Agent to review promptly upon request, in lieu of receipt of original Notes. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent with respect to
such matters, the accounts and records of the Administrative Agent shall control
absent manifest error.

2.11.2 Joint and Several Obligations. Subject to any limitations expressly set
forth in Section 12.14 [Foreign Loan Parties] with respect to Foreign Borrowers,
all Obligations of the Borrowers are joint and several.

 

- 48 -



--------------------------------------------------------------------------------

3. RESERVED

4. INTEREST RATES

4.1 Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by them from the
Base Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, all
Revolving Credit Loans made as part of the same Borrowing Tranche shall be made
to the same Borrower and shall consist of the same Interest Rate Option, and the
same Interest Period shall apply to such Loans that are part of the same
Borrowing Tranche; provided that the Borrowers may select different Interest
Rate Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche; provided further that there shall not be at any one time
outstanding more than ten (10) Borrowing Tranches in the aggregate among all of
the Loans and provided further that if an Event of Default or Potential Default
exists and is continuing, the Borrowers may not request, convert to, or renew
the Euro-Rate Option for any Loans and the Required Lenders may demand that all
existing Borrowing Tranches bearing interest under the Euro-Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrowers to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion. If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.
Interest on the principal amount of each Loan made in an Optional Currency shall
be paid by the Borrowers in such Optional Currency.

4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate. Subject
to Section 4.3 [Interest After Default], the Borrowers shall have the right to
select from the following Interest Rate Options applicable to the Revolving
Credit Loans, provided that any Loan made in an Optional Currency shall bear
interest at the Euro-Rate:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(ii) Revolving Credit Euro-Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin; provided, however, in the case of interest in respect of
Loans denominated in Optional Currencies as to which market practice differs
from the foregoing (including, without limitation, Canadian Dollars), interest
shall be computed in accordance with market practice for such Optional Currency.

 

- 49 -



--------------------------------------------------------------------------------

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

4.1.2 Rate Quotations. The Borrowers may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2 Interest Periods. At any time when the Borrowers shall select, convert to or
renew a Euro-Rate Option, the Borrowers shall notify the Administrative Agent
thereof (i) at least three (3) Business Days prior to the effective date of such
Euro-Rate Option with respect to a Loan denominated in Dollars and (ii) at least
four (4) Business Days prior to the effective date of such Euro-Rate Option with
respect to an Optional Currency Loan, by delivering a Loan Request. The notice
shall specify an Interest Period during which such Interest Rate Option shall
apply. Notwithstanding the preceding sentence, the following provisions shall
apply to any selection of, renewal of, or conversion to a Euro-Rate Option:

4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of $250,000 and not less than
$1,000,000; and

4.2.2 Renewals. In the case of the renewal of a Euro-Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, and at the discretion of the Administrative Agent or upon
written demand (or as directed by the Required Lenders in their discretion)
effective following notice to the Borrowers:

4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.8.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Revolving Credit Base Rate Option plus an additional
2.0% per annum from the time such Obligation becomes due and payable and until
it is paid in full; and

4.3.3 Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.

 

- 50 -



--------------------------------------------------------------------------------

4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market, the Administrative Agent shall have the
rights specified in Section 4.4.3 [Administrative Agent’s and Lender’s Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency (as applicable) for the relevant Interest
Period for a Loan, or to banks generally, to which a Euro-Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowers. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrowers to select, convert to or
renew a Euro-Rate Option or select an Optional Currency (as applicable) shall be
suspended until the Administrative Agent shall have later notified the
Borrowers, or such Lender shall have later notified the Administrative Agent, of
the Administrative Agent’s or such Lender’s, as the case may be, determination
that the circumstances giving rise to such previous determination no longer
exist. If at any time the Administrative Agent makes a determination under
Section 4.4.1 [Unascertainable] and the Borrowers have previously notified the
Administrative Agent of their selection of, conversion to or renewal of a
Euro-Rate Option

 

- 51 -



--------------------------------------------------------------------------------

and such Interest Rate Option has not yet gone into effect, such notification
shall be deemed to provide for selection of, conversion to or renewal of the
Base Rate Option otherwise available with respect to such Loans. If any Lender
notifies the Administrative Agent of a determination under Section 4.4.2
[Illegality; Increased Costs; Deposits Not Available], the Borrowers shall,
subject to the Borrowers’ indemnification Obligations under Section 5.10
[Indemnity], as to any Loan of the Lender to which a Euro-Rate Option applies,
on the date specified in such notice either (i) as applicable, convert such Loan
to the Base Rate Option otherwise available with respect to such Loan or select
a different Optional Currency or Dollars, or (ii) prepay such Loan in accordance
with Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrowers
of conversion or prepayment, such Loan shall automatically be converted to the
Base Rate Option otherwise available with respect to such Loan upon such
specified date.

4.5 Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Revolving Credit Base Rate Option, commencing upon the last day of the
existing Interest Period.

4.6 Interest Act (Canada) Disclosure. For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith is to be calculated on the basis of a
360-day year or any other period less than a full year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or the number of days in such other
period, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.

4.7 Canadian Usury Provision. If any provision of this Agreement would oblige a
Canadian Borrower to make any payment of interest or other amount payable to any
Lender in an amount or calculated at a rate which would be prohibited by law or
would result in a receipt by that Lender of “interest” at a “criminal rate” (as
such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that Lender of “interest” at a “criminal rate”, such adjustment to
be effected, to the extent necessary (but only to the extent necessary), as
follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

 

- 52 -



--------------------------------------------------------------------------------

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrowers hereunder shall be payable prior to
1:00 p.m. on the date when due without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrowers, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Administrative
Agent at the Principal Office for the account of PNC with respect to the Swing
Loans and for the ratable accounts of the Lenders with respect to the Revolving
Credit Loans in Dollars (unless otherwise provided herein) and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 1:00 p.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders the Federal Funds Effective Rate in the case of Loans or other
amounts due in Dollars, or the Overnight Rate in the case of Loans or other
amounts due in an Optional Currency, with respect to the amount of such payments
for each day held by the Administrative Agent and not distributed to the
Lenders. The Administrative Agent’s and each Lender’s statement of account,
ledger or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Loans and other amounts owing under this Agreement and shall be deemed an
“account stated”. All payments of principal and interest made in respect of the
Loans must be repaid in the same currency (whether Dollars or the applicable
Optional Currency) in which such Loan was made and all Unpaid Drawings with
respect to each Letter of Credit shall be made in the same currency (whether
Dollars or the applicable Optional Currency) in which such Letter of Credit was
issued. The Administrative Agent may (but shall not be obligated to) debit the
amount of any such payment which is not made by such time to any ordinary
deposit account of the applicable Borrower with the Administrative Agent.

5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees and Letter of Credit Fees, or other fees (except for the
Administrative Agent’s Fee and the Issuing Lender’s fronting fee) or amounts due
from the Borrowers hereunder to the Lenders with respect to the Commitments and
Loans, shall (except as otherwise may be provided with respect to a Defaulting
Lender and except as provided in Section 4.4.3 [Administrative Agent’s and
Lender’s Rights] in the case of an event specified in Section 4.4 [Euro-Rate
Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased
Costs]) be payable ratably among the Lenders entitled to such payment in
accordance with the amount of principal, interest, Commitment Fees, Letter of
Credit Fees, and other fees or amounts then due or payable to such Lenders as
set forth in this Agreement. Notwithstanding any of the foregoing, each
borrowing or payment or prepayment by the Borrowers of principal, interest, fees
or other amounts due from the Borrowers solely with respect to Swing Loans shall
be made by or to PNC according to Section 2.5.5 [Borrowings to Repay Swing
Loans].

 

- 53 -



--------------------------------------------------------------------------------

5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

- 54 -



--------------------------------------------------------------------------------

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

5.6 Voluntary Prepayments.

5.6.1 Right to Prepay. Each Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever any
Borrower desires to prepay any part of the Loans, such Borrower shall provide a
prepayment notice to the Administrative Agent by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of the Revolving Credit Loans
denominated in Dollars, and at least four (4) Business Days prior to the date of
prepayment of any Loans denominated in an Optional Currency, or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:

(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(y) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the Euro-Rate Option
applies; and

(z) the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan, $250,000 for any Optional Currency Loan or $250,000 for any Revolving
Credit Loan.

Except as set forth in Section 2.1.1.2 [Optional Reductions], all prepayment
notices shall be irrevocable. The principal amount of the Loans for which a
prepayment notice is given, together with interest on such principal amount
except with respect to Loans to which the Base Rate Option applies, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made. Except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights], if the Borrowers prepay a Loan but
fails to specify the applicable Borrowing Tranche which the Borrowers are
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the Euro-Rate Option applies which are
not in Optional Currencies, and then to Loans denominated in Optional
Currencies. Any prepayment hereunder shall be subject to the Borrowers’
Obligation to indemnify the Lenders under Section 5.10 [Indemnity]. Prepayments
shall be made in the currency in which such Loan was made, unless otherwise
directed by the Administrative Agent.

 

- 55 -



--------------------------------------------------------------------------------

5.6.2 Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [Euro-Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrowers to pay any additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) is a Non-Consenting Lender referred to in Section 12.1 [Modifications,
Amendments or Waivers], then in any such event the Borrowers may, at their sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.8
[Successors and Assigns]), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 12.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8 [Increased Costs] or payments required to be made pursuant to
Section 5.9 [Taxes], such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

5.6.3 Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrowers) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

- 56 -



--------------------------------------------------------------------------------

5.7 Mandatory Prepayments.

5.7.1 Mandatory Prepayment of Loans. If on any date (after giving effect to any
other payments on such date) (A) the aggregate Dollar Equivalent amount of
Revolving Facility Usage exceeds the aggregate Revolving Credit Commitments,
(B) the Dollar Equivalent amount of Revolving Credit Loans from a Lender exceeds
such Lender’s Revolving Credit Commitment minus such Lender’s Ratable Share of
the Dollar Equivalent amount of Letter of Credit Obligations, or (C) the Swing
Loans outstanding exceed the Swing Loan Commitment; then, in the case of each of
the foregoing, the applicable Borrower or the Company shall prepay on such date
the principal amount of Loans and, after Loans have been paid in full, any
Unpaid Drawings, in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Loans to the requirements as to
the amounts of partial prepayments of Loans that are contained in Section 5.6
[Voluntary Prepayments]; provided, however, that if such excess results solely
from fluctuations in the exchange rates related to any Optional Currencies
applicable to any of the Loans or Unpaid Drawings, then neither the applicable
Borrower nor the Company shall be obligated to make a prepayment pursuant to
this Section 5.7.1 unless and/or until (1) the aggregate Dollar Equivalent
amount of Revolving Facility Usage exceeds 100% of the aggregate of the
Revolving Credit Commitments, or (2) the Dollar Equivalent amount of Revolving
Credit Loans from a Lender exceeds 100% of such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Dollar Equivalent amount of
Letter of Credit Obligations.

5.7.2 Application Among Interest Rate Options. All prepayments required pursuant
to this Section 5.7 shall first be applied among the Interest Rate Options to
the principal amount of the Loans subject to the Base Rate Option, then to Loans
denominated in Dollars and subject to a Euro-Rate Option, then to Loans in
Optional Currencies subject to the Euro-Rate Option, and the Borrowers will be
subject to the indemnity obligations set forth in Section 5.8 [Increased Costs]
and Section 5.9 [Taxes]. In accordance with Section 5.10 [Indemnity], each
Borrower shall indemnify the Lenders for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.

5.7.3 Cash Collateralization. If on any date the Dollar Equivalent of Letter of
Credit Obligations exceeds the Letter of Credit Sublimit, then the Borrowers
shall pay to the Administrative Agent an amount in cash equal to such excess and
the Administrative Agent shall hold such payment as security for the
Reimbursement Obligations of the Borrowers hereunder in respect of Letters of
Credit; provided, however, that if such excess results solely from fluctuations
in the exchange rates related to any Optional Currencies applicable to any of
the Letter of Credit Obligations, then the Borrowers shall not be obligated to
make a cash payment to the Administrative Agent pursuant to this Section 5.7.3
unless and/or until such Letter of Credit Obligations equal or exceed 100% of
the Letter of Credit Sublimit. At such time as the Letter of Credit Obligations
no longer are equal to or in excess of 100% of the Letter of Credit Sublimit,
the Administrative Agent shall release the cash collateral payment to the
Borrowers.

5.7.4 Application of Prepayments. All prepayments pursuant to this Section 5.7
shall be applied to reduce the Revolving Credit Loans (without a permanent
corresponding Revolving Credit Commitment reduction unless otherwise provided in
this Agreement).

5.7.5 No Deemed Cure. The payment of any mandatory prepayment as required by
this Section 5.7 shall not be deemed to cure any Event of Default caused under
another provision of this Agreement by the same occurrence which gave rise to
the mandatory prepayment obligation under this Section.

 

- 57 -



--------------------------------------------------------------------------------

5.8 Increased Costs.

5.8.1 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Euro-Rate) or the Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender, the Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loan under the Euro-Rate Option made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or any other Recipient of making, converting to, continuing or
maintaining any Loan under the Euro-Rate Option (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the Issuing Lender or other Recipient, the
Borrowers will pay to such Lender or the Issuing Lender or other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

5.8.2 Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital

 

- 58 -



--------------------------------------------------------------------------------

adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and setting forth in
reasonable detail the calculations necessary to determine such amount or
amounts, and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Lender, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

5.8.4 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

5.9 Taxes.

5.9.1 Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.

5.9.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3 Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

- 59 -



--------------------------------------------------------------------------------

5.9.4 Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

5.9.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 12.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

5.9.6 Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the

 

- 60 -



--------------------------------------------------------------------------------

completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.9.7(ii)(A), 5.9.7(ii)(B) and 5.9.7(ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that

 

- 61 -



--------------------------------------------------------------------------------

if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 5.9.7(D) on behalf of each such direct and indirect
partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

5.9.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
(plus any penalties, interest or other charges imposed by the relevant Official
Body) in the event that such indemnified party is required to repay such refund
to such Official Body. Notwithstanding anything to the contrary in this
Section 5.9.8, in no event will the indemnified party be required

 

- 62 -



--------------------------------------------------------------------------------

to pay any amount to an indemnifying party pursuant to this Section 5.9.8 the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

5.9.9 Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by any Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or

(iii) default by any Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrowers to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow

 

- 63 -



--------------------------------------------------------------------------------

Swing Loans and PNC may make Swing Loans as provided in Section 2.1.2 [Swing
Loan Commitment] hereof during the period between Settlement Dates. The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a “Required Share”). On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrowers to the Administrative Agent with
respect to the Revolving Credit Loans. The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and on the dates in which any
optional or mandatory prepayments are made hereunder and may at its option
effect settlement on any other Business Day. These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrowers to the Administrative Agent with respect to the
Revolving Credit Loans.

5.12 Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures the Administrative Agent could purchase the Original Currency
with the Other Currency after any premium and costs of exchange on the Business
Day preceding that on which final judgment is given.

5.13 Indemnity in Certain Events. The obligation of Borrowers in respect of any
sum due from Borrowers to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, each
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. Each Loan Party and each Subsidiary of
each Loan Party (i) is a corporation, partnership or limited liability company
(or foreign jurisdictional equivalent) duly organized, validly existing and in
good standing (or foreign jurisdictional

 

- 64 -



--------------------------------------------------------------------------------

equivalent) under the laws of its jurisdiction of organization, (ii) has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct, (iii) is duly licensed or qualified
and in good standing (or foreign jurisdictional equivalent) in each jurisdiction
listed on Schedule 6.1.1 and in all other jurisdictions where the property owned
or leased by it or the nature of the business transacted by it or both makes
such licensing or qualification necessary except where such failure would not
reasonably be expected to constitute a Material Adverse Change, (iv) has full
power to enter into, execute, deliver and carry out this Agreement and the other
Loan Documents to which it is a party, to incur the Indebtedness contemplated by
the Loan Documents and to perform its Obligations under the Loan Documents to
which it is a party, and all such actions have been duly authorized by all
necessary proceedings on its part, (v) is in compliance in all material respects
with all applicable Laws (other than Environmental Laws which are specifically
addressed in Section 6.1.14 [Environmental Matters]) in all jurisdictions in
which any Loan Party or Subsidiary of any Loan Party is presently or will be
doing business except where the failure to do so would not reasonably be
expected to constitute a Material Adverse Change, and (vi) has good and
marketable title to or valid leasehold interest in all properties, assets and
other rights which it purports to own or lease or which are reflected as owned
or leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens. No Event of Default or Potential Default exists or is
continuing.

6.1.2 Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states
(i) the name of each of the Company’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), (ii) the name of each holder of
an equity interest in the Borrowers, the amount, percentage and type of such
equity interest (the “Borrower Equity Interests”), and (iii) any options,
warrants or other rights outstanding to purchase any such equity interests
referred to in clause (i) or (iii) (collectively the “Equity Interests”). Each
of the Borrowers and each Subsidiary of the Borrowers has good and marketable
title to all of the Subsidiary Equity Interests it purports to own, free and
clear in each case of any Lien and all such Subsidiary Equity Interests have
been validly issued, fully paid and nonassessable. None of the Loan Parties or
Subsidiaries of any Loan Party is an “investment company” registered or required
to be registered under the Investment Company Act of 1940 or under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940 and shall not become such an “investment company” or under such
“control”.

6.1.3 Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.

6.1.4 No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws,

 

- 65 -



--------------------------------------------------------------------------------

certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
of any Loan Party or (ii) any Law or any material agreement or instrument or
order, writ, judgment, injunction or decree to which any Loan Party or any of
its Subsidiaries is a party or by which it or any of its Subsidiaries is bound
or to which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could reasonably be expected to result
in a Material Adverse Change. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents.

6.1.5 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate may result in any Material
Adverse Change. None of the Loan Parties or any Subsidiaries of any Loan Party
is in violation of any order, writ, injunction or any decree of any Official
Body which could reasonably be expected to result in any Material Adverse
Change.

6.1.6 Financial Statements.

(i) Historical Statements. The Company has delivered to the Administrative Agent
copies of its audited consolidated year-end financial statements for and as of
the end of the three (3) fiscal years ended in the period December 31, 2013. In
addition, the Company has delivered to the Administrative Agent copies of its
unaudited consolidated interim financial statements for the fiscal year to date
and as of the end of the fiscal quarter ended June 30, 2014 (all such annual and
interim statements being collectively referred to as the “Statements”). The
Statements were compiled from the books and records maintained by the Company’s
management, are correct and complete and fairly represent the consolidated
financial condition of the Company and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended
and have been prepared in accordance with GAAP consistently applied.

(ii) Accuracy of Financial Statements. Neither the Company nor any Subsidiary of
the Company has any liabilities, contingent or otherwise, or forward or
long-term commitments required to be disclosed under GAAP that are not disclosed
in the Statements or in the notes thereto, and except as disclosed therein there
are no unrealized or anticipated losses required to be disclosed under GAAP from
any commitments of the Company or any Subsidiary of the Company which could
reasonably be expected to cause a Material Adverse Change. Since December 31,
2013, no Material Adverse Change has occurred.

6.1.7 Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of

 

- 66 -



--------------------------------------------------------------------------------

purchasing or carrying margin stock (within the meaning of Regulation U, T or X
as promulgated by the Board of Governors of the Federal Reserve System). No part
of the proceeds of any Loan has been or will be used, immediately, incidentally
or ultimately, to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System. None of the Loan Parties or any Subsidiary of any
Loan Party holds or intends to hold margin stock in such amounts that more than
25% of the reasonable value of the assets of any Loan Party or Subsidiary of any
Loan Party are or will be represented by margin stock.

6.1.8 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading. There is no
fact known to any Loan Party which materially adversely affects the business,
property, assets, financial condition or results of operations of any Loan Party
or Subsidiary of any Loan Party which has not been set forth in this Agreement
or in the certificates, statements, agreements or other documents furnished in
writing to the Administrative Agent and the Lenders prior to or at the date
hereof in connection with the transactions contemplated hereby.

6.1.9 Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without actual knowledge of (i) possible,
(ii) alleged or (iii) actual conflict with the rights of others.

6.1.11 Reserved.

6.1.12 Insurance. The properties of each Loan Party and each of its Subsidiaries
are insured pursuant to policies and other bonds which are valid and in full
force and effect and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

6.1.13 ERISA Compliance. (i) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
Laws.

 

- 67 -



--------------------------------------------------------------------------------

Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification. Borrowers and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(ii) No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year); (b) neither the Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (c) neither the Borrowers nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (d) neither the Borrowers nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

6.1.14 Environmental Matters. Each Loan Party is, and to the knowledge of each
respective Loan Party and each of its Subsidiaries is and has been, in
compliance with applicable Environmental Laws except for the matters set forth
on Schedule 6.1.14 or which otherwise, individually or in the aggregate, could
not result in a Material Adverse Change. The matters set forth on
Schedule 6.1.14 could not, individually or in the aggregate, result in a
Material Adverse Change.

6.1.15 Solvency. Before and after giving effect to the initial Loans hereunder,
each of the Loan Parties is Solvent.

6.1.16 Business and Property of Borrowers. Upon and after the Closing Date, the
Borrowers do not propose to engage in any business other than business which is
substantially the same as or related to (in a commercially reasonable manner)
one or more lines of business presently conducted by the Borrowers. On the
Closing Date, each Borrower will own, lease or license all the property and
possess all of the right and consents necessary for the conduct of the business
of such Borrower.

6.1.17 Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(b) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

 

- 68 -



--------------------------------------------------------------------------------

6.2 Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules attached hereto become outdated or incorrect in any
material respect, the Borrowers shall promptly provide the Administrative Agent
in writing with such revisions or updates to such Schedule as may be necessary
or appropriate to update or correct same. No Schedule shall be deemed to have
been amended, modified or superseded by any such correction or update, nor shall
any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Lenders, in their sole and absolute discretion, shall
have accepted in writing such revisions or updates to such Schedule; provided
however, that the Borrowers may update Schedules 6.1.1 and 6.1.2 without any
Lender approval in connection with any transaction permitted under
Sections 8.2.6 [Merger, Consolidation, and Acquisition of Assets] and 8.2.9
[Subsidiaries, Partnerships and Joint Ventures].

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i) A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (a) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects, (b) the Loan Parties are in compliance with each of the
covenants and conditions hereunder, (c) no Event of Default or Potential Default
exists, (d) no Material Adverse Change has occurred since the date of the last
audited financial statements of the Borrowers delivered to the Administrative
Agent, and (e) there is no litigation or proceedings of which it is aware before
any courts, arbitrators or governmental or regulatory agencies affecting the
Company or any of its Subsidiaries which could reasonably be expected to result
in a Material Adverse Change;

(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state or foreign jurisdiction official where such documents are
filed in the appropriate state or foreign jurisdiction office together with
certificates from the appropriate state or foreign jurisdiction officials as to
the continued existence and good standing (or foreign jurisdiction equivalent,
if any) of each Loan Party in each state where organized or qualified to do
business;

 

- 69 -



--------------------------------------------------------------------------------

(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer;

(iv) Written opinions of counsel for each of the Loan Parties, dated the Closing
Date each in form and substance acceptable to the Administrative Agent and the
Lenders;

(v) Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect;

(vi) A Lien search in acceptable scope and with acceptable results;

(vii) All material consents required to effectuate the transactions contemplated
hereby;

(viii) Projected consolidated financial statements of the Company and its
Subsidiaries consisting of consolidated balance sheets, statements of operations
and cash flows, from the fiscal year ending December 31, 2014 through the fiscal
year ending December 31, 2018, all of which shall be in form and substance
reasonably satisfactory to the Administrative Agent;

(ix) Evidence that the Existing Credit Agreement shall have been amended and
restated and all outstanding obligations thereunder shall be deemed to be
Obligations hereunder, and such Obligations shall be allocated to each Lender on
the Closing Date in accordance with such Lender’s Ratable Share; and the
Administrative Agent shall have paid all outstanding amounts owed to any lender
under the Existing Credit Agreement who is not a Lender under this Agreement;
and

(x) Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request, including all
information required under applicable “Know-Your-Customer” and anti-money
laundering rules and regulations, including the U.S. PATRIOT Act.

7.1.2 Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.

7.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) all representations, warranties of the Loan
Parties shall then be true and correct (or to the extent that such
representation and warranties refer to an earlier date, as of such earlier
date), (ii) no Event of Default or Potential Default shall have occurred and be
continuing, (iii) the making of the Loans or issuance, extension or increase of
such Letter of Credit shall not contravene any Law applicable to any Loan Party
or Subsidiary of any Loan Party or any of the Lenders, and (iv) the Borrowers
shall have delivered to the Administrative Agent a duly executed and completed
Loan Request or to the Issuing Lender an application for a Letter of Credit, as
the case may be.

 

- 70 -



--------------------------------------------------------------------------------

8. COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company (or foreign equivalent) and its
license or qualification and good standing (or foreign equivalent) in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except as otherwise
expressly permitted in Section 8.2.6 [Merger, Consolidation, and Acquisition of
Assets].

8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all liabilities
to which it is subject or which are asserted against it, promptly as and when
the same shall become due and payable (subject, where applicable, to specified
grace periods and, in the case of trade payables, to normal payment practices)
except where such failure could not reasonably be expected to result in a
Material Adverse Change or where such liabilities are being contested in good
faith and by appropriate and lawful proceedings diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made. Each Loan Party shall, and shall cause each of its
Subsidiaries to duly pay and discharge, including all taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.

8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, maintain insurance with responsible companies in such
amounts and against such risks as is usually carried by companies of established
repute engaged in the same or similar businesses, owning similar properties and
located in the same general areas as the Company and its Subsidiaries.

8.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar product line, character and size, all of
those properties useful or necessary to its business, and from time to time,
such Loan Party will make or cause to be made all appropriate repairs, renewals
or replacements thereof.

8.1.5 Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent and, in the case that an Event of
Default has occurred and is continuing, any of the Lenders to visit and inspect
any of its properties and to examine and make excerpts from its books and
records and discuss its business affairs, finances and accounts with its

 

- 71 -



--------------------------------------------------------------------------------

officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrowers and the Administrative Agent with reasonable notice prior to any visit
or inspection. In the event any Lender desires to conduct an audit of any Loan
Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.

8.1.6 Keeping of Records and Books of Account. The Borrowers shall, and shall
cause each Subsidiary of each Borrower to, maintain and keep proper books of
record and account which enable the Company and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrowers or
any Subsidiary of the Borrowers, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

8.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would reasonably be expected to
constitute a Material Adverse Change. The Loan Parties will use the Letters of
Credit and the proceeds of the Loans only in accordance with Section 2.7 [Use of
Proceeds] and as permitted by applicable Law.

8.1.8 Anti-Terrorism Laws; International Trade Law Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.

8.1.9 Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and
(b) undertakes to provide such funds or other support as may be needed from time
to time by any Non-Qualifying Party to honor all of such Non-Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 8.1.9 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 8.1.9, or otherwise under this Agreement or any other Loan Document,
voidable under applicable law, including applicable law relating to

 

- 72 -



--------------------------------------------------------------------------------

fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 8.1.9 shall
remain in full force and effect until Payment In Full of the Obligations and
termination of this Agreement and the other Loan Documents. Each Qualified ECP
Loan Party intends that this Section 8.1.9 constitute, and this Section 8.1.9
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18(A)(v)(II)) of the CEA.

8.2 Negative Covenants.

8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals or replacement financing thereof; provided there is no
increase in the amount thereof or other significant change in the terms thereof
unless otherwise specified on Schedule 8.2.1);

(iii) Indebtedness incurred with respect to Purchase Money Security Interests,
capitalized leases and other Indebtedness; provided that the aggregate amount of
all such Indebtedness shall not exceed $30,000,000 in the aggregate at any one
time outstanding;

(iv) Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement;

(v) Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided Foreign
Currency Hedge, (iii) Lender Provided Commodity Hedge, (iv) other Interest Rate
Hedge, approved by the Administrative Agent or (v) Indebtedness under any Other
Lender Provided Financial Services Product; provided however, the Loan Parties
and their Subsidiaries shall enter into a Lender Provided Interest Rate Hedge or
another Interest Rate Hedge only for hedging (rather than speculative) purposes;
and

(vi) Other Indebtedness denominated in a foreign currency that is not an
Optional Currency or Indebtedness in a foreign currency incurred by the
Borrowers in the event the Lenders decline to make an Optional Currency Loan
pursuant to Section 2.1.3 [Optional Currency Sublimit] hereof (collectively, the
“Other Foreign Currency Indebtedness”), provided that all such Other Foreign
Currency Indebtedness shall not exceed the Optional Currency Loan Sublimit minus
the aggregate amount of the Optional Currency Loans outstanding at any one time.

8.2.2 Liens; Lien Covenants. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to (a) at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens; or (b) enter into or suffer to exist any agreement with
any Person which prohibits or limits the ability of any Borrower to create,
incur,

 

- 73 -



--------------------------------------------------------------------------------

assume or suffer to exist any Lien upon or with respect to any property or
assets of any kind, real or personal, tangible or intangible, now owned or
hereafter acquired (including, without limitation Equipment, Investment Property
and Real Property), other than (i) such agreements in favor of the
Administrative Agent or the Lenders, and (ii) capital leases and purchase money
financing agreements which restrict Liens on the tangible personal property
financed by such agreements, and other financing agreements entered into as
permitted under Section 8.2.1(iii) which restrict Liens on assets, provided that
such restrictions on Liens relating to assets located in the United States shall
be limited to fixed assets; provided further that all assets subject to the
restrictions in this Section 8.2.2(ii) shall have a fair market value of not
more than $25,000,000 in the aggregate (which amount excludes the value of any
assets subject to Liens relating to Other Foreign Currency Indebtedness
financings permitted pursuant to Section 8.2.1(vi) [Indebtedness]).

8.2.3 Guaranties. Except as set forth on Schedule 8.2.3 or as otherwise
permitted under this Agreement, each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time, directly or indirectly,
become or be liable in respect of any Guaranty, or assume, guarantee, become
surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability in
excess of $5,000,000 in the aggregate of all other Persons, except for
Guaranties of Indebtedness of the Loan Parties and their Subsidiaries permitted
hereunder; provided that any Loan Party may provide performance guaranties to
third parties in the ordinary course of business with respect to contractual
obligations of another Loan Party.

8.2.4 Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

(i) loans and investments existing on the Closing Date as set forth on
Schedule 8.2.4;

(ii) trade credit extended on usual and customary terms in the ordinary course
of business;

(iii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iv) Permitted Investments and Permitted Acquisitions;

(v) loans, advances and investments in Domestic Loan Parties;

(vi) loans, advances and investments by Foreign Loan Parties or Subsidiaries
which are not Loan Parties in other Foreign Loan Parties or Subsidiaries which
are not Loan Parties;

 

- 74 -



--------------------------------------------------------------------------------

(vii) investments not in excess of $1,000,000 at any one time in the stock of
Customers in settlement of accounts receivable and related obligations which are
delinquent or in default by such Customers;

(viii) equity investments in other corporations not in excess of ten percent
(10%) of the aggregate ownership interests of any such corporation, provided
that prior to and after giving effect to any such investment the aggregate
amount of all such investments then existing (excluding the investments set
forth on Schedule 8.2.4) plus the amount of all investments in Joint Ventures
permitted under Section 8.2.9(b) do not exceed $10,000,000 in the aggregate at
any one time; and

(ix) (A) other loans and advances (which are not otherwise permitted in this
Section 8.2.4) made to Persons which are not Loan Parties, and (B) other loans,
advances and investments by Domestic Loan Parties (1) in Subsidiaries which are
not Loan Parties, and (2) in Foreign Loan Parties, provided that the aggregate
amount of such loans, advances and investments (after giving effect to any
repayment of a loan or return of capital on investments) then existing
(excluding the loans, advances and investments set forth on Schedule 8.2.4)
shall not exceed $75,000,000 in the aggregate at any one time.

Notwithstanding the foregoing, the dollar limitations set forth in
subsections (vii) and (viii) above shall not apply at such time as there are no
Loans outstanding under this Agreement; provided that the amount of investments
in excess of the dollar limitations set forth in such subsections, combined with
the amounts in excess of the dollar limitations set forth in Section 8.2.5
[Dividends and Related Distributions] and Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures], shall not in the aggregate exceed $75,000,000.

8.2.5 Dividends and Related Distributions. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, declare, pay or make any
dividend or distribution on any shares of the common stock or preferred stock of
any Borrower (other than dividends or distributions payable in its stock, or
split-ups or reclassifications of its stock) or apply any of its funds, property
or assets to the purchase, redemption or other retirement of any common or
preferred stock, or of any options to purchase or acquire any such shares of
common or preferred stock of any Borrower except that (a) the Borrowers shall be
permitted to pay dividends and distributions to other Borrowers, and (b) the
Company shall be permitted to pay dividends and distributions and make
redemptions with respect to its stock so long as prior to and after giving
effect to such dividend, distribution or redemption (and treating such dividend,
distribution or redemption as having occurred at the beginning of the fiscal
period in which it is made): (i) no Event of Default or Potential Default shall
have occurred, and (ii) the aggregate amount of dividends, distributions and
redemptions does not exceed $25,000,000 in any fiscal year of the Company.
Notwithstanding the foregoing, the dollar limitation set forth above shall not
apply at such times as there are no Loans outstanding under this Agreement prior
to or after giving effect to such dividend or distribution; provided that the
amounts of dividends, distributions and redemptions in excess of such dollar
limitation, combined with the amounts in excess of the dollar limitations set
forth in Section 8.2.4 [Loans and Investments] and Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures], shall not in the aggregate exceed $75,000,000.

 

- 75 -



--------------------------------------------------------------------------------

8.2.6 Merger, Consolidation, and Acquisition of Assets. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to enter into any
merger, consolidation or other reorganization with or into any other Person or
acquire all or substantially all of the assets, division, business, stock or
other ownership interests of any Person or permit any other Person to
consolidate with or merge with it; provided however, (x) the Loan Parties and
their Subsidiaries may purchase or acquire assets or stock as permitted under
Section 8.2.4(viii) and (y) the Loan Parties may purchase or acquire the assets
or stock of any Person (a “Permitted Acquisition”) if all of the following
requirements are met in connection with such acquisition:

(a) if a Loan Party is acquiring the ownership interests in such Person, then
such Person, subject to the provisions of Section 12.15 [Joinder of Borrowers
and Guarantors, etc.] hereof, shall join this Agreement as a Borrower or become
a Guarantor for the Obligations as determined by the Administrative Agent;

(b) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;

(c) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as or related to (in a commercially reasonable manner) one or more line
or lines of business conducted by the Borrowers;

(d) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(e) prior to and after giving effect to such Permitted Acquisition (including
the payment of any prospective portion of the purchase price or earn-outs), the
Borrowers shall have the ability to borrow an additional $30,000,000 under this
Agreement (calculated after taking into account the Loans incurred in connection
with such Permitted Acquisition), and

(f) with respect to each Permitted Acquisition for which the aggregate
consideration exceeds $15,000,000.00, the Company shall deliver at least five
(5) Business Days prior to such Permitted Acquisition a certificate in the form
of Exhibit 8.2.6 (each, an “Acquisition Compliance Certificate”).

8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:

(i) transactions involving the sale or lease of inventory in the ordinary course
of business;

 

- 76 -



--------------------------------------------------------------------------------

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required or useful in the conduct of such Loan
Party’s or such Subsidiary’s business;

(iii) any sale, transfer or lease of assets by any wholly owned Subsidiary of
such Loan Party to another Loan Party;

(iv) any sale, transfer, lease or other disposition of ownership interest or
assets not in excess of $25,000,000 in any fiscal year of the Company; or

(v) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (iv) above, which is approved by the
Required Lenders.

8.2.8 Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise deal with, any Affiliate (other than a Borrower), except transactions
in the ordinary course of business, on an arm’s-length basis on terms no less
favorable than terms which would have been obtainable from a Person other than
an Affiliate.

8.2.9 Subsidiaries, Partnerships and Joint Ventures. Except as set forth on
Schedule 8.2.9, each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to:

(a) own or create directly or indirectly any Subsidiaries unless such Subsidiary
takes all action required under Section 12.15 hereof, if any, to join this
Agreement as a Borrower or Guarantor pursuant to the requirements set forth in
Article 11 [Guaranty] hereof, and the Loan Parties deliver to the Administrative
Agent all documents in the forms described in Section 7.1 [First Loans] modified
as appropriate; and

(b) enter into any Joint Venture or similar arrangement; provided that the Loan
Parties may enter into a Joint Venture so long as the amount of loans,
investments or contributions made by the Loan Parties therein (excluding loans,
investments or contributions set forth on Schedule 8.2.9) plus the amount of all
equity investments permitted under Section 8.2.4(viii) do not exceed $10,000,000
in the aggregate at any one time.

Notwithstanding the foregoing, (i) the dollar limitation set forth in
subsections 8.2.9(b) above shall not apply at such time as there are no Loans
outstanding under this Agreement, provided that the amounts loaned, invested or
contributed by the Loan Parties in excess of such dollar limitation, combined
with the amounts in excess of the dollar limitations set forth in Section 8.2.4
[Loans and Investments] and Section 8.2.5 [Dividends and Related Distributions],
shall not in the aggregate exceed $75,000,000, and (ii) Coal Train Holdings
shall not be required to join this Agreement as a Borrower nor provide the
documents referenced above so long as the Borrowers do not contribute in the
aggregate more than $1,000,000 to Coal Train Holdings.

8.2.10 Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, substantially change the
nature of the business in which it is presently engaged (or businesses
reasonably related thereto), nor except as specifically permitted hereby
(including Section 8.2.6 [Merger, Consolidation, and Acquisition

 

- 77 -



--------------------------------------------------------------------------------

of Assets]) purchase or invest, directly or indirectly, in any assets or
property other than in the ordinary course of business or assets or property
which are to be used in its business as presently conducted or businesses
reasonably related thereto.

8.2.11 Fiscal Year. Each of the Borrowers shall not, and shall not permit any
Subsidiary of such Borrower to, change its fiscal year from calendar year or
make any significant change (a) in accounting treatment and reporting practices
except as required or permitted by GAAP or (b) in tax reporting treatment except
as required by law.

8.2.12 Changes in Organizational Documents. Each of the Loan Parties shall not
amend in any respect its certificate of incorporation (including any provisions
or resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents without providing at least
ten (10) calendar days’ prior written notice to the Administrative Agent and the
Lenders and, in the event such change would be adverse to the Lenders as
determined by the Administrative Agent in its sole discretion, obtaining the
prior written consent of the Required Lenders.

8.2.13 Maximum Leverage Ratio. The Loan Parties shall not at any time permit the
Leverage Ratio of the Company and its Subsidiaries, calculated at the end of
each fiscal quarter of the Company for the four fiscal quarters then ended, to
exceed 3.25 to 1.00, calculated at the end of each fiscal quarter of the
Company.

8.2.14 Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
Interest Coverage Ratio of the Company and its Subsidiaries to be less than 3.00
to 1.00.

8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, a copy of the Company’s Quarterly Report on
Form 10-Q as filed with the Securities and Exchange Commission and the financial
statements of the Company and its Subsidiaries, consisting of a consolidated
balance sheet as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President,
Chief or Deputy Chief Financial Officer, Treasurer or Assistant Treasurer of the
Company as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

8.3.2 Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Company, a copy of the
Company’s Annual Report on Form 10-K as filed with the Securities and Exchange
Commission and the financial statements of the Company and its Subsidiaries
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal year then ended, all in reasonable detail and

 

- 78 -



--------------------------------------------------------------------------------

setting forth in comparative form the financial statements as of the end of and
for the preceding fiscal year, and certified by independent certified public
accountants of nationally recognized standing satisfactory to the Administrative
Agent. The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents.

8.3.3 Certificate of the Company. Concurrently with the financial statements of
the Company furnished to the Administrative Agent and to the Lenders pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Company
signed by a Senior Officer of the Company in the form of Exhibit 8.3.3.

8.3.4 Notices.

8.3.4.1 Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

8.3.4.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
involve a claim or series of claims in excess of $10,000,000 or which would
reasonably be expected to constitute a Material Adverse Change.

8.3.4.3 Organizational Documents. Within the time limits set forth in
Section 8.2.12 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.

8.3.4.4 Erroneous Financial Information. Immediately in the event that the
Company or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.

8.3.4.5 ERISA Event. Immediately upon the occurrence of any ERISA Event.

8.3.4.6 Environmental Matters. Promptly after any officer of any Loan Party has
learned of an environmental matter which would constitute a Material Adverse
Change and the action which such Loan Party proposes to take with respect
thereto.

8.3.4.7 Registration Statements. Promptly upon the filing thereof, copies of all
registration statements (other than any registration statements on Form S-8 or
its equivalent) and any report which the Company shall have filed with the
Securities and Exchange Commission.

 

- 79 -



--------------------------------------------------------------------------------

8.3.4.8 Other Reports. Promptly upon their becoming available to the Borrowers:

(i) Annual Budget. The annual budget and any forecasts or projections of the
Company, to be supplied not later than January 31st of each year to which any of
the foregoing may be applicable,

(ii) Management Letters. Any reports including management letters submitted to
the Company by independent accountants in connection with any annual, interim or
special audit, and

(iii) Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1 Payments Under Loan Documents. The Borrowers shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit
Obligation on the date on which such principal becomes due in accordance with
the terms hereof or thereof, or (ii) any interest on any Loan, Reimbursement
Obligation or Letter of Credit Obligation or any other amount owing hereunder or
under the other Loan Documents on the date on which such interest or other
amount becomes due in accordance with the terms hereof or thereof and such
default shall continue unremedied for a period of three (3) days after such
default;

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

9.1.3 Anti-Terrorism Laws. Any representation or warranty contained in
Section 6.1.17 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;

9.1.4 Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.5 [Visitation Rights], Section 8.1.8
[Anti-Terrorism Laws; International Trade Law Compliance] or Section 8.2
[Negative Covenants];

9.1.5 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of ten (10) Business Days;

 

- 80 -



--------------------------------------------------------------------------------

9.1.6 Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $5,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;

9.1.7 Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of $5,000,000 in the aggregate shall be entered against any
Loan Party by a court having jurisdiction in the premises, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry;

9.1.8 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

9.1.9 Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of any Borrower under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $5,000,000 or (ii) any Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $5,000,000;

9.1.10 Change of Control. (i) Any person or group of persons (within the meaning
of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership of (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under said Act) 25% or
more of the voting capital stock of the Company; (ii) the Company shall cease to
own, directly or indirectly, all of the ownership interests of each Borrower
except for such reduction in interest as permitted in Section 8.2.7(iv)
[Dispositions of Assets or Subsidiaries] hereof; or (iii) within a period of
twelve (12) consecutive calendar months, individuals who were directors of the
Company on the first day of such period shall cease to constitute a majority of
the board of directors of the Company; provided however, that persons who
replace directors of the Company who cease to be directors as a result of death,
disability or personal reasons unrelated to the business of the Company shall be
deemed to have been directors of the Company at all times during the relevant
twelve (12) month period.

9.1.11 Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain

 

- 81 -



--------------------------------------------------------------------------------

undismissed or unstayed and in effect for a period of forty-five
(45) consecutive days or such court shall enter a decree or order granting any
of the relief sought in such Relief Proceeding, (ii) any Loan Party or
Subsidiary of a Loan Party institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.10 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrowers, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) terminate any Letter of Credit
that may be terminated in accordance with its terms and/or require the Borrowers
to, and the Borrowers shall thereupon, deposit in a non-interest-bearing account
with the Administrative Agent, as cash collateral for its Obligations under the
Loan Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.11 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon and any Unpaid Drawings, any unpaid fees and all other Indebtedness of
the Borrowers to the Lenders hereunder and thereunder shall be immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, and the Borrowers shall immediately deposit
in a non-interest-bearing account with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and

9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any

 

- 82 -



--------------------------------------------------------------------------------

such Affiliate or participant to or for the credit or the account of any Loan
Party against any and all of the Obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the
Issuing Lender, Affiliate or participant, irrespective of whether or not such
Lender, Issuing Lender, Affiliate or participant shall have made any demand
under this Agreement or any other Loan Document and although such Obligations of
the Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such Indebtedness. The rights of
each Lender, the Issuing Lender and their respective Affiliates and participants
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates and participants may have. Each Lender and the Issuing Lender agrees
to notify the Borrowers and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application; and

9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent, the
Issuing Lender or any other Lender shall, unless otherwise required by the terms
of the other Loan Documents or by applicable law, be applied as follows:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, Lender Provided Commodity Hedges and Other Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, and
the Lenders or Affiliates of Lenders which provide Lender Provided Interest Rate
Hedges, Lender Provided Foreign Currency Hedges, Lender Provided Commodity
Hedges and Other Lender Provided Financial Service Products, in proportion to
the respective amounts described in this clause Fourth held by them;

 

- 83 -



--------------------------------------------------------------------------------

(v) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and

(vi) Last, the balance, if any, to the Loan Parties or as required by Law.

(vii) Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of

 

- 84 -



--------------------------------------------------------------------------------

the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

- 85 -



--------------------------------------------------------------------------------

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrowers (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article 10 and
Section 12.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

- 86 -



--------------------------------------------------------------------------------

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Lenders, Arranger, Co-Syndication Agents or other parties listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

10.9 Administrative Agent’s Fee. The Borrowers shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrowers and
Administrative Agent, as amended from time to time.

10.10 No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

- 87 -



--------------------------------------------------------------------------------

11. GUARANTY

11.1 Guaranty by the Domestic Loan Parties. The Domestic Loan Parties hereby
irrevocably and unconditionally guarantee, for the benefit of the Lenders, all
of the following (collectively, the “Domestic Guaranteed Obligations”): (a) the
principal of and interest on the Notes issued by, and the Loans made to, and the
other Obligations of, the Domestic Borrowers and the Foreign Borrowers under
this Agreement, and (b) all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit issued for the benefit of any Borrower under this
Agreement, in all cases under subparts (a) or (b) above, whether now existing,
or hereafter incurred or arising, including any such interest or other amounts
incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code. Upon failure by any Domestic Borrower or
Foreign Borrower to pay punctually any of the Domestic Guaranteed Obligations,
the Domestic Loan Parties shall forthwith on demand by the Administrative Agent
pay the amount not so paid at the place and in the currency and otherwise in the
manner specified in this Agreement or any other applicable agreement or
instrument.

11.2 Guaranty by the Foreign Loan Parties. The Foreign Loan Parties hereby
irrevocably and unconditionally guarantee, for the benefit of the Lenders, all
of the following (collectively, the “Foreign Guaranteed Obligations”): (a) the
principal of and interest on the Notes issued by, and the Loans made to, and the
other Obligations of, the Foreign Borrowers under this Agreement, and (b) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any Foreign Borrower under this Agreement, in all
cases under subparts (a) or (b) above, whether now existing, or hereafter
incurred or arising, including any such interest or other amounts incurred or
arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code. Upon failure by any Foreign Borrower to pay punctually any of
the Foreign Guaranteed Obligations, the Foreign Loan Parties shall forthwith on
demand by the Administrative Agent pay the amount not so paid at the place and
in the currency and otherwise in the manner specified in this Agreement or any
other applicable agreement or instrument. The Domestic Guaranteed Obligations
and the Foreign Guaranteed Obligations shall collectively be referred to herein
as the “Guaranteed Obligations”.

11.3 Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Lenders that, should any amounts not be recoverable from
the Company or the other Loan Parties under Article 11 [Guaranty] for any reason
whatsoever (including, without limitation, by reason of any provision of any
Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other Person, at any time, the Company as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Lenders, of all such obligations
not so recoverable by way of full indemnity, in such currency and otherwise in
such manner as is provided in the Loan Documents or any other applicable
agreement or instrument.

 

- 88 -



--------------------------------------------------------------------------------

11.4 Guaranty Unconditional. The obligations of the Company, the Domestic Loan
Parties and Foreign Loan Parties under this Article 11 shall be unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by the occurrence, one or more times,
of any of the following:

11.4.1 any extension, renewal, settlement, compromise, waiver or release in
respect to any Guaranteed Obligation under any agreement or instrument, by
operation of law or otherwise;

11.4.2 any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Guaranteed Obligation;

11.4.3 any release, non-perfection or invalidity of any direct or indirect
security for any Guaranteed Obligation under any agreement or instrument
evidencing or relating to any Guaranteed Obligation;

11.4.4 any change in the corporate or limited liability company existence,
structure or ownership of the Company, any Loan Party or other Subsidiary or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Company, any Loan Party or other Subsidiary or its assets or any resulting
release or discharge of any obligation of the Company, any Loan Party or other
Subsidiary contained in any agreement or instrument evidencing or relating to
any Guaranteed Obligation;

11.4.5 the existence of any claim, set-off or other rights which any Loan Party
may have at any time against any other Loan Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other person, whether in connection
herewith or any unrelated transactions;

11.4.6 any invalidity or unenforceability relating to or against any Loan Party
for any reason of any agreement or instrument evidencing or relating to any
Guaranteed Obligation, or any provision of applicable law or regulation
purporting to prohibit the payment by any Loan Party of any of the Guaranteed
Obligation; or

11.4.7 any other act or omission of any kind by any Loan Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Loan Parties’ obligations under this Section
other than the irrevocable Payment In Full of all Guaranteed Obligations and the
termination of the Commitments hereunder.

11.5 Loan Parties’ Obligations to Remain in Effect; Restoration. The obligations
of the Domestic Loan Parties and Foreign Loan Parties under this Section shall
remain in full force and effect until the indefeasible Payment In Full of all of
the Obligations and the termination of the Commitments hereunder, and the
principal of and interest on the Notes and other Guaranteed Obligations, and all
other amounts payable by the Company, any other Loan Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Guaranteed Obligations, shall have been paid in full. If
at any time any payment of any of the Guaranteed Obligations is rescinded or
must be otherwise restored or

 

- 89 -



--------------------------------------------------------------------------------

returned upon the insolvency, bankruptcy or reorganization of such Loan Party,
the obligations of the Domestic Loan Parties and Foreign Loan Parties under this
Article with respect to such payment shall be reinstated at such time as though
such payment had been due but not made at such time.

11.6 Waiver of Acceptance, etc. The Loan Parties irrevocably waive acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any person
against any Loan Party or any other Person, or against any collateral or
guaranty of any other Person.

11.7 Subrogation. Until Payment In Full, the Loan Parties shall have no rights,
by operation of law or otherwise, upon making any payment under this Section to
be subrogated to the rights of the payee against any other Loan Party with
respect to such payment or otherwise to be reimbursed, indemnified or exonerated
by any such Loan Party in respect thereof.

11.8 Effect of Stay. In the event that acceleration of the time for payment of
any amount payable by any Loan Party under any Guaranteed Obligation is stayed
upon insolvency, bankruptcy or reorganization of such Loan Party, all such
amounts otherwise subject to acceleration under the terms of any applicable
agreement or instrument evidencing or relating to any Guaranteed Obligation
shall nonetheless be payable by the Loan Party under this Section forthwith on
demand by the Administrative Agent.

12. MISCELLANEOUS

12.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Company, on behalf of the Loan Parties, may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Lenders or the Loan Parties hereunder
or thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Loan Parties; provided, that no such
agreement, waiver or consent may be made which will:

12.1.1 Increase of Commitment. Subject to Section 2.1.1.1 [Discretionary
Increase in Revolving Credit Commitment], increase the amount of the Revolving
Credit Commitment of any Lender hereunder without the consent of such Lender;

12.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;

12.1.3 Release of Guarantor. Release any Guarantor from its Obligations under
the Guaranty Agreement without the consent of all Lenders (other than Defaulting
Lenders); or

 

- 90 -



--------------------------------------------------------------------------------

12.1.4 Miscellaneous. Amend the definition of “Optional Currency” or
Section 2.9.5 [Requests for Additional Optional Currencies], Section 5.2 [Pro
Rata Treatment of Lenders], 10.3 [Exculpatory Provisions, Etc.] or Section 5.3
[Sharing of Payments by Lenders] or this Section 12.1, alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all of the
Lenders (other than Defaulting Lenders);

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Swing Loan Lender or the
Issuing Lender may be made without the written consent of such Administrative
Agent, Swing Loan Lender or Issuing Lender, as applicable, and provided, further
that, if in connection with any proposed waiver, amendment or modification
referred to in Sections 12.1.1 through 12.1.4 above, the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained (each a “Non-Consenting Lender”), then the
Borrowers shall have the right to replace any such Non-Consenting Lender with
one or more replacement Lenders pursuant to Section 5.6.2 [Replacement of a
Lender]. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

12.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

12.3 Expenses; Indemnity; Damage Waiver.

12.3.1 Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance,

 

- 91 -



--------------------------------------------------------------------------------

amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties.

12.3.2 Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrowers or any other Loan Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrowers under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Notwithstanding the foregoing, a Foreign Borrower shall only be required to
indemnify any Indemnitee pursuant to this Section to the extent that any such
losses, liabilities, claims, penalties, damages or expenses have been caused by
such Foreign Borrower or are otherwise directly related or attributable to such
Foreign Borrower.

 

- 92 -



--------------------------------------------------------------------------------

12.3.3 Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Sections 12.3.1 [Costs and
Expenses] or 12.3.2 [Indemnification by the Borrowers] to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

12.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 12.3.2
[Indemnification by the Borrowers] shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

12.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

12.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

12.5 Notices; Effectiveness; Electronic Communication.

12.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 12.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

 

- 93 -



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.5.2 [Electronic Communications], shall be effective as
provided in such Section.

12.5.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

12.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

12.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

12.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrowers contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Article 5 [Payments] and Section 12.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

 

- 94 -



--------------------------------------------------------------------------------

12.8 Successors and Assigns.

12.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 12.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

12.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(a) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(b) in any case not described in clause (i)(a) of this Section 12.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

- 95 -



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(a) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that each Borrower shall
be deemed to have consented to any such assignment unless it has objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(b) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 12.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.8.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.8.4
[Participations].

 

- 96 -



--------------------------------------------------------------------------------

12.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

12.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders, Issuing Lender shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 12.1.1 [Increase of Commitment], 12.1.2
[Extension of Payment, Etc.], or 12.1.3 [Release of Guarantor] that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.4 [Euro-Rate Unascertainable, Etc.], 5.8 [Increased
Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements and
limitations therein, including the requirements under Section 5.9.7 [Status of
Lenders] (it being understood that the documentation required under
Section 5.9.7 [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 12.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 12.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each

 

- 97 -



--------------------------------------------------------------------------------

Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

12.8.5 Limitations upon Participant Rights Successors and Assigns Generally. A
Participant shall not be entitled to receive any greater payment under
Sections 5.8 [Increased Costs], 5.9 [Taxes] or 12.3 [ Expenses; Indemnity;
Damage Waiver] than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrowers’ prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 [Taxes] unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 5.9.7 [Status
of Lenders] as though it were a Lender.

12.8.6 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

12.9 Confidentiality.

12.9.1 General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an

 

- 98 -



--------------------------------------------------------------------------------

agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and their obligations, (vii) with the
consent of the Borrowers or (viii) to the extent such Information (Y) becomes
publicly available other than as a result of a breach of this Section or
(Z) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrowers or the other Loan Parties. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

12.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 12.9.1
[General].

12.10 Counterparts; Integration; Effectiveness.

12.10.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Article 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

12.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

12.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance

 

- 99 -



--------------------------------------------------------------------------------

(“UCP”) or the rules of the International Standby Practices (ICC Publication
Number 590) (“ISP98”), as determined by the Issuing Lender, and each trade
Letter of Credit shall be subject to UCP, and in each case to the extent not
inconsistent therewith, the Laws of the Commonwealth of Pennsylvania without
regard to is conflict of laws principles.

12.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA
SITTING IN ALLEGHENY COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

12.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 12.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

12.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

- 100 -



--------------------------------------------------------------------------------

12.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.12 USA PATRIOT Act Notice. Each Lender that is subject to the USA PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.

12.13 Borrower Agent. Each of the Borrowers hereby irrevocably appoints the
Company as its agent (the “Borrower Agent”) for purposes of requesting,
continuing and converting Loans (including all elections of interest rates and
currencies), for delivering notices as to prepayments and commitment reductions
and for providing consents pursuant to Sections 12.8.2(i) and 12.8.2(iii)
[Assignments by Lenders]. The Administrative Agent shall be entitled to rely in
such matters on all communications delivered by the Borrower Agent as being
delivered on behalf of all Borrowers.

12.14 Foreign Loan Parties. Notwithstanding anything in this Agreement or any of
the Loan Documents to the contrary, the parties intend that this Agreement shall
in all circumstances be interpreted to provide and by virtue of the operation of
this Section 12.14, this Agreement does hereby provide that each Foreign Loan
Party is liable only for Loans made to the Foreign Borrowers, interest on such
Loans, each Foreign Borrower’s reimbursement obligations with respect to any
Letter of Credit issued for its account and for the account of its Subsidiaries
and its ratable share of any of the other Obligations, including, without
limitation, general fees, reimbursements, indemnities and charges hereunder and
under any other Loan Document that are attributable, or attributed as a ratable
share, to it. Nothing in this Agreement or in any other Loan Document or in this
Section 12.14 (including, but not limited to provisions which purport to impose
joint and several liability on one or more Foreign Borrowers) shall be deemed or
operate to cause any Foreign Loan Party to guaranty or assume liability with
respect to a Revolving Credit Loan made to a Domestic Loan Party, any Letters of
Credit issued for the account of a Domestic Loan Party or other Obligation for
which a Domestic Loan Party is the primary obligor. Nothing in this
Section 12.14 is intended to limit, nor shall it be deemed to limit, any of the
liability of the Company or any other Domestic Loan Party for any of the

 

- 101 -



--------------------------------------------------------------------------------

Obligations, whether in its primary capacity as a Borrower, as a Guarantor, at
law or otherwise. Subject to the limitation of liability of Foreign Loan Parties
as expressly set forth in this Section 12.14, all Obligations of the Borrowers
and Guarantors are joint and several.

12.15 Joinder of Borrowers and Guarantors; Release of Foreign Borrowers.

12.15.1 Joinder of Borrowers and Guarantors. Each domestic operating Subsidiary
of the Company that is acquired, formed or in existence after the Closing Date,
shall be required to become a Borrower or a Guarantor hereunder. Each Subsidiary
of a Foreign Borrower that is acquired, formed or in existence after the Closing
Date shall, at the election of the Loan Parties, either (A) join this Agreement
as a Loan Party or (B) the investment in such Subsidiary of a Foreign Borrower
shall be subject to the limitation on investments set forth in
Section 8.2.4(viii) [Loans and Investments] hereof. Each Subsidiary of a Foreign
Borrower that joins this Agreement as a Loan Party pursuant to clause (A) above
shall be required to guarantee the Foreign Guaranteed Obligations as provided in
Article 11 of this Agreement; provided that no Foreign Loan Party shall have any
liability with respect to a Revolving Credit Loan made to a Domestic Loan Party,
any Letters of Credit issued for the account of a Domestic Loan Party or other
Obligation for which a Domestic Loan Party is the primary obligor. Each
Subsidiary required or electing to join this Agreement as a Borrower or
Guarantor shall execute and deliver to the Administrative Agent within thirty
(30) days (unless such time period is extended in writing by the Administrative
Agent) after the date of organization or acquisition of (or in the case of a
Foreign Borrower, election by) such Subsidiary (i) a Borrower Joinder or a
Guarantor Joinder, as applicable, pursuant to which it shall, after acceptance
of such Borrower Joinder or Guarantor Joinder by the Administrative Agent, join
this Agreement as a Domestic Borrower, Foreign Borrower, Domestic Guarantor or a
Foreign Guarantor, as applicable, and join each of the other Loan Documents to
which the Domestic Borrower, Foreign Borrower, Domestic Guarantor or a Foreign
Guarantor, as applicable, are parties, and (ii) documents in the forms described
in Section 7.1 [First Loans and Letters of Credit] (or foreign jurisdictional
equivalents, if any), modified as appropriate to relate to such Subsidiary. The
Loan Parties and any Borrower and/or Guarantor joining this Agreement shall also
(x) deliver to the Administrative Agent such amendments or other modifications
to the Loan Documents, fully executed by the appropriate parties thereto, that
the Administrative Agent deems necessary or appropriate in connection with the
addition of such Borrower and/or Guarantor and (y) provide to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders. Notwithstanding the foregoing, no Foreign Borrower or Foreign Guarantor
may be joined pursuant to this Section 12.15.1 if its inclusion as a Borrower or
a Guarantor, as applicable, under the Loan Documents would result in any adverse
tax or other legal consequences for the Lenders, as reasonably determined by the
Administrative Agent. Joinder of each new Borrower or Guarantor pursuant to this
Section 12.15.1 shall be subject to compliance with all the other terms and
conditions set forth in this Agreement and the other Loan Documents, including
without limitation Section 8.1.7 [Compliance with Laws; Use of Proceeds] and
Section 5.9 [Taxes].

12.16 No Novation. THIS AGREEMENT REPLACES THE EXISTING CREDIT AGREEMENT. THIS
AGREEMENT IS NOT INTENDED TO CONSTITUTE, AND DOES NOT CONSTITUTE, A NOVATION OR
SATISFACTION OF THE OBLIGATIONS REPRESENTED BY THE EXISTING CREDIT AGREEMENT.

 

- 102 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

- 103 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 7 TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written as a document under seal.

 

BORROWERS:

L.B. FOSTER COMPANY,

a Pennsylvania corporation

By:  

/s/ David J. Russo

  (SEAL) Name:  

David J. Russo

  Title:  

Sr. VP, CFO & Treasurer

 

CXT INCORPORATED,

a Delaware corporation

By:  

/s/ Jeffrey S. Wilhelm

  (SEAL) Name:  

Jeffrey S. Wilhelm

  Title:  

Treasurer

 

SALIENT SYSTEMS, INC.,

an Ohio corporation

By:  

/s/ Robert A. Ness

  (SEAL) Name:  

Robert A. Ness

  Title:  

Treasurer

 

L.B. FOSTER RAIL TECHNOLOGIES, INC.,

a West Virginia corporation

By:  

/s/ Robert A. Ness

  (SEAL) Name:  

Robert A. Ness

  Title:  

Treasurer

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 7 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD., a corporation incorporated under the
laws of Canada By:  

/s/ Robert A. Ness

  (SEAL) Name:  

Robert A. Ness

  Title:  

Treasurer

 

L.B. FOSTER RAIL TECHNOLOGIES, CORP.,

a corporation amalgamated under the laws of Canada

By:  

/s/ Robert A. Ness

  (SEAL) Name:  

Robert A. Ness

  Title:  

Treasurer

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 7 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTOR:

L.B. FOSTER BALL WINCH, INC.,

a Texas corporation

By:  

/s/ Merry L. Brumbaugh

  (SEAL) Name:  

Merry L. Brumbaugh

  Title:  

President

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 4 OF 7 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent By:  

/s/ Allison Fromm

Name:  

Allison Fromm

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 5 OF 7 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A., as a Lender and as Co-Syndication Agent By:  

/s/ Beth A. Henry

Name:  

Beth A. Henry

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 6 OF 7 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Co-Syndication Agent
By:  

/s/ J. Barrett Donovan

Name:  

J. Barrett Donovan

Title:  

SVP



--------------------------------------------------------------------------------

[SIGNATURE PAGE 7 OF 7 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ Victor Notaro

Name:  

Victor Notaro

Title:  

SVP



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

Level

  

Leverage Ratio

   Commitment
Fee     Standby
Letter of
Credit Fee     Commercial
Letter of
Credit Fee     Revolving
Credit Base
Rate Spread     Revolving
Credit Euro-
Rate Spread   I   

Less than 1.00 to 1.00

     0.175 %      1.00 %      0.50 %      0.0 %      1.00 %  II   

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

     0.200 %      1.25 %      0.625 %      0.25 %      1.25 %  III   

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

     0.225 %      1.50 %      0.75 %      0.50 %      1.50 %  IV   

Greater than or equal to 2.00 to 1.0 but less than 2.50 to 1.0

     0.250 %      1.75 %      0.875 %      0.75 %      1.75 %  V   

Greater than or equal to 2.50 to 1.00

     0.275 %      2.00 %      1.00 %      1.00 %      2.00 % 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be set on the Closing Date to the fees and
spreads associated with “Level I” pricing and shall remain at such level until
the delivery of the Compliance Certificate for the fiscal quarter ending
September 30, 2014.

(b) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each fiscal
quarter ending after the Closing Date based on the Leverage Ratio as of such
quarter end. Any increase or decrease in the Applicable Margin, the Applicable
Commitment Fee Rate or the Applicable Letter of Credit Fee Rate computed as of a
quarter end shall be effective on the date on which the Compliance Certificate
evidencing such computation is due to be delivered under Section 8.3.3
[Certificate of the Company]. If a Compliance Certificate is not delivered when
due in accordance with such Section 8.3.3, then the rates in Level V shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.



--------------------------------------------------------------------------------

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Borrowers or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrowers as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrowers under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lender, as the case may be, under Section 2.8 [Letter of Credit
Subfacility], Section 4.3 [Interest After Default] or Article 9 [Default]. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

Schedule 1.1(A) – Page 2



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

    

Lender

   Amount of
Commitment for
Revolving Credit
Loans      Ratable Share  

Name:

  

PNC Bank, National Association

     

Address:

  

Three PNC - 4th Floor

        

225 Fifth Avenue

        

Mailstop: P3-P3PP-04-5

        

Pittsburgh, Pennsylvania 15222-2707

     

Attention:

  

Allison Fromm

     

Telephone:

  

(412) 645-9959

     

Telecopy:

  

(412) 762-4718

   $ 64,000,000.00         32.000000000 % 

Name:

  

Bank of America, N.A.

     

Address:

  

1600 JFK Boulevard, Suite 1100

        

Philadelphia, Pennsylvania 19103

     

Attention:

  

Joanne Macchione

     

Telephone:

  

(268) 675-0338

     

Telecopy:

  

(866) 361-0422

   $ 48,000,000.00         24.000000000 % 

Name:

  

Wells Fargo Bank, N.A.

     

Address:

  

444 Liberty Avenue, Suite 1400

        

Pittsburgh, Pennsylvania 15222

     

Attention:

  

J. Barrett Donovan

     

Telephone:

  

(412) 454-4603

     

Telecopy:

  

(412) 454-4609

   $ 48,000,000.00         24.000000000 % 

Name:

  

Citizens Bank of Pennsylvania

     

Address:

  

525 William Penn Place

        

Pittsburgh, Pennsylvania 15219

     

Attention:

  

Victor Notaro

     

Telephone:

  

(412) 867-3981

     

Telecopy:

  

(412) 867-2223

   $ 40,000,000.00         20.000000000 %       

 

 

    

 

 

 

Total

      $ 200,000,000.00         100.000000000 % 

 

Exhibit 5.9.7(A) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrowers and Guarantors:

ADMINISTRATIVE AGENT

PNC Bank, National Association

Three PNC - 4th Floor

225 Fifth Avenue

Mailstop: P3-P3PP-04-5

Pittsburgh, Pennsylvania 15222-2707

Attention:    Allison Fromm Telephone:    (412) 645-9959 Telecopy:   
(412) 762-4718

With a Copy To:

Agency Services

PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

500 First Avenue

Pittsburgh, Pennsylvania 15219

Attention:    Agency Services Telephone:    (412) 762-6442 Telecopy:    (412)
762-8672

BORROWERS:

All notices to Borrowers should be sent to:

 

Name:    L.B. Foster Company Address:    415 Holiday Drive    Pittsburgh,
Pennsylvania 15219 Attention:    David Russo Telephone:    (412) 928-3450
Telecopy:    (412) 928-7981

with copies to:

 

Name:    L.B. Foster Company Address:    415 Holiday Drive    Pittsburgh,
Pennsylvania 15219 Attention:    Patrick Guinee Telephone:    (412) 928-7829
Telecopy:    (412) 928-7891

 

Schedule 1.1(B) – Page 2



--------------------------------------------------------------------------------

and

 

Name:    L.B. Foster Company Address:    415 Holiday Drive    Pittsburgh,
Pennsylvania 15219 Attention:    Christopher T. Kijowski Telephone:    (412)
928-3448 Telecopy:    (412) 928-7981

 

Schedule 1.1(B) – Page 3



--------------------------------------------------------------------------------

Schedule 1.1(P)

Permitted Liens

L.B. FOSTER COMPANY

 

I. PENNSYLVANIA

  DEPARTMENT OF STATE

 

  A. UCC Financing Statements

 

  1. 2010010505500 filed 1-5-2010

  S.P.: IBM Credit LLC

 

Cltrl.:    IBM equipment

 

  2. 2010122304573 filed 12-23-2010

  S.P.: United Rentals (North America) Inc.

 

Cltrl.:    Scissor 30-35FT IC 4WD and proceeds

 

  3. 2014020603558 filed 2-6-2014

  S.P.: Banc of America Leasing & Capital, LLC

 

  Cltrl.: 2013 Pettibone Super 20 Model 204 Cary Lift w/ Cummings 190 HP Tier
III Engine

 

  4. 2014070901473 filed 7-9-2014

  S.P.: Banc of America Leasing & Capital LLC

 

  Cltrl.: 2014 HD HL760 Wheel Loader



--------------------------------------------------------------------------------

CXT INCORPORATED

 

I. DELAWARE

  SECRETARY OF STATE

 

  A. UCC Financing Statements

 

  1. 2011 0579253 filed 2-16-2011

  S.P.: Rockwood Pigments NA, Inc.

 

Cltrl.:    3 Color Chameleon Container Liquid Color Precast Dosing System with
storage tanks, agitators and hose pumps.

SALIENT SYSTEMS, INC.

 

I. OHIO

  SECRETARY OF STATE

 

  A. UCC Financing Statements

 

  1. OH00156017668 filed 2-6-2012

  S.P.: Atlantic Business Credit

 

Cltrl.:    All equipment under Lease SS1111 Assign.:   

Filed 2-11-2013

(Assignee: Atlantic Business Credit, LLC)

Assign.:   

Filed 2-11-2013

(Assignee: Atlantic Business Credit, LLC)

L. B. FOSTER BALL WINCH, INC.

None

COAL TRAIN HOLDINGS, INC.

None

PORTEC RAIL NOVA SCOTIA COMPANY

None



--------------------------------------------------------------------------------

L.B. FOSTER RAIL TECHNOLOGIES (UK) LIMITED

 

  1. Secured Party:                                         National Westminster
Bank

  Cltrl:                                          Substantially all assets

L.B. FOSTER RAIL TECHNOLOGIES, CORP.

 

I. British Columbia Personal Property Filing Office

 

  1. Base Registration No. 624531G filed March 7 2012

 

  S.P.: GE VFS Canada Limited Partnership

 

  Cltrl.: Leased photocopies and proceeds thereof.

 

  2. Base Registration No. 312479G filed August 21, 2011

S.P. HSBC Bank Canada

 

  Cltrl: Cash, credit balances and deposit instruments by customer and all
moneys which now or may from time to time in the future stand to the credit of
the debtor in any accounts of the secured party located at its 1577 Lonsdale
Avenue, North Vancouver Branch and the proceeds thereof (Can$21,000 deposit to
secure obligations under MasterCard facility).



--------------------------------------------------------------------------------

L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD.

Conventional Hypothec without Delivery

 

Holder:   

LABROSSE DEVELOPMENTS INC.

1455 Sherbrooke Street West

Suite 200

Montreal, Québec H3G 1L2

Grantor:   

PORTEC RAIL PRODUCTS LTD.

172 Brunswick Blvd.

Pointe-Claire, Québec H9R 5P9

Amount:    $129,478.00 Date of Execution:    August 3, 2009 Registration No.:   
09-0482019-0001 Date of Registration:    August 6, 2009 Expiration Date of
Registration:    July 31, 2016 Description of Property: (Our translation)   
Universality of all movable property, present and future, used directly or
indirectly by the Grantor, with respect to the business of the Grantor,
including without limitation, all inventory, equipment, accessories, furniture,
leasehold improvement of any kind and all indemnities or sums paid pursuant to
contract or insurance policy thereto as well as the universality of all claims
presently owed or to be owed to the Holder. Comments:    N/A

Rights of Ownership of the Lessor (Leasing)

 

Lessor:   

ROYNAT INC.

Suite 300, 666 Burrard St.

Vancouver, BC V6C 2X8

Lessee:   

PORTEC, PRODUITS FERROVIAIRES LTEE

350 Industriel Blvd.

   St-Jean-sur-Richelieu, Québec J3B 4S6



--------------------------------------------------------------------------------

Amount:    Not mentioned Date of Execution:    July 7, 2010 Registration No.:   
10-0447628-0003 Date of Registration:    July 7, 2010 Expiration Date of
Registration:    July 7, 2015 Description of Property:    (1) 2010 CHARIOT
ELEVATEUR HANGCHA MODELE CPQD25NRW23YC SERIE R25 N/S 100521768 together with all
attachments accessories accessions replacements substitutions additions and
improvements thereto and all proceeds in any form derived directly or indirectly
from any sale and or dealings with the collateral and a right to an insurance
payment or other payment that indemnifies or compensates for loss or damage to
the collateral or proceeds of the collateral. Comments:    Modification to a
registered right registered on March 19, 2013 under number 13-0205303-0001
whereby Portec,Produits Ferroviaires Ltee was deleted as Lessee and L.B. Foster
Rail Technologies Canada Ltd./L.B. Foster Technologies Ferroviaires Canada Ltée
was added as Lessee.

Rights under a Lease and Transfer of Rights (**see modification)

 

Lessor:   

1850-9315 QUEBEC INC.

12 Auto Plaza

Pointe-Claire, Québec H9R 4W6

Lessee:   

PORTEC, RAIL PRODUCTS LTD.

172 Brunswick Blvd.

Pointe Claire, Québec H9R 5P9

 

PORTEC, RAIL PRODUCTS INC.

172 Brunswick Blvd.

Pointe Claire, Québec H9R 5P9

 

PORTEC, PRODUITS FERROVIAIRES LTÉE

  

172 Brunswick Blvd.

Pointe Claire, Québec H9R 5P9



--------------------------------------------------------------------------------

Transferee:   

TOYOTA CREDIT CANADA INC.

80 Micro Court, Suite 200

Markham, Ontario L3R 9Z5

Amount:    Not mentioned Date of Execution:    November 3, 2010 Registration
No.:    10-0799517-0004 Date of Registration:    November 12, 2010 Expiration
Date of Registration:    November 3, 2015 Description of Property:   

Leisure vehicle:

 

JTEBU5JR0A5024239 2010 TOYOTA 4RUNNER

Comments:   

The transfer concerns all rights.

 

Rectification of an inscription registered on February 7, 2013 under number
13-0089120-0001 whereby the name of the Lessee was corrected to read: L.B.
Foster Rail Technologies Canada Ltd./L.B. Foster Technologies Ferroviaires
Canada Ltée.

 

**Modification to a registered right registered on October 17, 2013 under number
13-0920426-0001 whereby the name of CLARK GERALD 1958-10-10 was added as Lessee
and the name L.B. FOSTER RAIL TECHNOLOGIES was deleted. (This modification is
the result of a conditional sale contract assignment.)

Rights under a Lease and Transfer of Rights

 

Lessor:   

MERCEDES-BENZ CANADA INC.

4525 St-Jean Blvd.

Dollard-Des-Ormeaux, Québec H9H 2A7

Lessee:   

PORTEC, PRODUITS FERROVIAIRES LTEE.

172 Brunswick Blvd.

Pointe-Claire, Québec H9R 5P9



--------------------------------------------------------------------------------

Transferee:   

LA CORPORATION DE SERVICES FINANCIERS MERCEDES-BENZ CANADA

4525 St-Jean

Dollard-Des-Ormeaux, Québec H9H 2A7

Doing business under the name:

SERVICES FINANCIERS MERCEDES-BENZ

4525 St-Jean

Dollard-Des-Ormeaux, Québec H9H 2A7

Amount:    Not mentioned Date of Execution:    October 28, 2011 Registration
No.:    11-0850461-0044 Date of Registration:    November 4, 2011 Expiration
Date of Registration:    November 2, 2014 Description of Property:   

Leisure vehicle:

 

4JGDA2EBXCA002420 2012 MERCEDES-BENZ ML350BT

 

Other property:

 

All attachments, accessories, additions, alterations and replacement parts
(whether present or future) to the vehicle described above, together with all
cash and non-cash proceeds of the vehicle described above.

Comments:   

The transfer concerns all rights.

 

Rectification of an inscription registered on July 9, 2012 under number
12-0544832-0001 whereby the name of the Assignee was corrected to read: MBARC
CREDIT CANADA INC./CREDIT MBARC CANADA INC.

 

Assignment of right registered on July 9, 2012 under number 12-0548828-0001 by
MBARC CREDIT CANADA INC./CREDIT MBARC CANADA INC. in favour of PERFORMANCE TRUST
represented by its Trustee HSBC TRUST COMPANY (CANADA).



--------------------------------------------------------------------------------

  

Assignment of a universality of claims registered on July 9, 2012 under number
12-0548828-0002 by MBARC CREDIT CANADA INC./CREDIT MBARC CANADA INC. in favour
of PERFORMANCE TRUST represented by its Trustee HSBC TRUST COMPANY (CANADA).

 

Rectification of an inscription registered on April 19, 2013 under number
13-0305343-0001 amending a registration number in the list mentioned in the
above Assignment of a universality of claims 12-0548828-0002.

 

Re-Assignment of a universality of claims registered on May 21, 2014 under
number 14-0441224-0001 by PERFORMANCE TRUST represented by its Trustee HSBC
TRUST COMPANY (CANADA) in favour of MBARC CREDIT CANADA INC./CREDIT MBARC CANADA
INC.

 

Re-Assignment of rights registered on May 21, 2014 under number 14-0441224-0002
by PERFORMANCE TRUST represented by its Trustee HSBC TRUST COMPANY (CANADA) in
favour of MBARC CREDIT CANADA INC./CREDIT MBARC CANADA INC.

Rights under a Lease

 

Lessor:   

HEWITT ÉQUIPEMENT LIMITÉE

5001 TransCanada Highway

Pointe-Claire Québec H9R 1B8

Lessee:   

L.B. FOSTER TECHNOLOGIES FERROVIAIRES CANADA LTÉE

172 Brunswick Blvd.

Pointe Claire, Québec H9R 5P9

Amount:    Not mentioned Date of Execution:    April 7, 2014 Registration No.:
   14-0281602-0001 Date of Registration:    April 8, 2014



--------------------------------------------------------------------------------

Expiration Date of Registration:    April 7, 2019 Description of Property:   

Leasing contract # CL-14137

Description of leased material: Chariot élévateur (Caterpillar)

Model # 2CC4000

Serial no. # AT81F90017

Other Information: ID: 800173768

Comments:    N/A



--------------------------------------------------------------------------------

L. B. Foster Company

Letters of Credit

As of August 31, 2014

Schedule 2.8.1

Outstanding Standby Letters of Credit

 

Beneficiary

   Issuer    Issue Date    L/C Number    Amount      Expiration Date   

Description

Liberty Mutual

   PNC Bank, NA    10/15/2002    S252222    $ 175,000.00       5/5/2015   
Security held for obligation to pay insurance deductibles

Sentry Insurance

   PNC Bank, NA    1/21/2004    S263691    $ 250,000.00       5/5/2015   
Security held for obligation to pay insurance deductibles

Royal Bank of Canada/SNC Lavalin

   PNC Bank, NA    9/21/2010    18113664    $ 144,690.00       12/15/2014   
Security held by customer for warranty obligations

Royal Bank of Canada/SNC Lavalin

   PNC Bank, NA    11/1/2010    18113982    $ 143,668.90       12/15/2014   
Security held by customer for warranty obligations

Total Outstanding Letters of Credit

            $ 713,358.90         



--------------------------------------------------------------------------------

SCHEDULE 6.1.1

QUALIFICATIONS TO DO BUSINESS

L. B. FOSTER BALL WINCH, INC.

LOUISIANA

OKLAHOMA

PENNSYLVANIA

TEXAS*

 

* State of incorporation.

L. B. FOSTER RAIL TECHNOLOGIES, INC.

CALIFORNIA

NORTH CAROLINA

PENNSYLVANIA

WEST VIRGINIA*

 

* State of incorporation.

SALIENT SYSTEMS, INC.

OHIO*

PENNSYLVANIA

 

* State of incorporation.

CXT INCORPORATED

ALABAMA

ALASKA

ARIZONA

CALIFORNIA

DELAWARE*

FLORIDA

GEORGIA

IDAHO

INDIANA

IOWA

KANSAS

LOUISIANA

MISSISSIPPI

MISSOURI

NEVEDA

NEW JERSEY

NORTH CAROLINA

OHIO

OKLAHOMA

OREGON

PENNSYLVANIA

TEXAS

UTAH

VIRGINIA

WASHINGTON

WISCONSIN

WEST VIRGINIA

 

* State of incorporation.

L.B. FOSTER COMPANY

ALABAMA

ALASKA

ARIZONA

ARKANSAS

CALIFORNIA

COLORADO

DELAWARE

FLORIDA

GEORGIA

HAWAII

IDAHO

ILLINOIS

INDIANA

IOWA

KANSAS

KENTUCKY

LOUISIANA

MICHIGAN

MINNESOTA

MISSOURI

MONTANA

NEBRASKA

NEW HAMPSHIRE

NEW JERSEY

NEW MEXICO

NEW YORK

NORTH CAROLINA

NORTH DAKOTA

OHIO

OKLAHOMA

PENNSYLVANIA*

RHODE ISLAND

SOUTH CAROLINA

TENNESSEE

TEXAS

UTAH

VERMONT

VIRGINIA

WASHINGTON

WEST VIRGINIA

 

* State of incorporation

L.B. FOSTER RAIL TECHNOLOGIES, CORP.

BRITISH COLUMBIA

INDUSTRY CANADA

L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD.

INDUSTRY CANADA

QUEBEC



--------------------------------------------------------------------------------

L. B. Foster Company

Subsidiaries

Schedule 6.1.2

 

Entity Name

  

Jurisdiction of Organization

  

Equity Interest

CXT Incorporated    Delaware, USA    100% of shares of common stock owned by L.
B. Foster Company L. B. Foster Ball Winch, Inc.    Texas, USA    100% of shares
of common stock owned by L. B. Foster Company L. B. Foster Rail Technologies,
Inc.    West Virginia, USA    100% of shares of common stock owned by L. B.
Foster Company L. B. Foster International Holdings Company    Delaware, USA   
100% of shares of common stock owned by L. B. Foster Company Coal Train
Holdings, Inc.    Delaware, USA    100% of shares of common stock owned by L. B.
Foster Company Salient Systems, Inc.    Ohio, USA    100% of shares of common
stock owned by L. B. Foster Rail Technologies, Inc. L. B. Foster Latin America
Holdings Company    Delaware, USA    100% of shares of common stock owned by L.
B. Foster International Holdings Company L. B. Foster UK Ltd.    United Kingdom
   100% of shares of common stock owned by L. B. Foster International Holdings
Company L. B. Foster India Holdings Company    Delaware, USA    100% of shares
of common stock owned by L. B. Foster International Holdings Company L. B.
Foster Produtos Ferroviarios do Brasil Ltda.    Brazil    99.9999% of shares of
common stock owned by L. B. Foster International Holdings Company; .0001% of
shares of common stock owned by L. B. Foster Latin America Holdings Company
Portec Rail Nova Scotia Company    Canada    100% of shares of common stock
owned by L. B. Foster Rail Technologies (UK) Ltd. L. B. Foster Rail Technologies
Canada Ltd.    Canada    100% of shares of common stock owned by Portec Rail
Nova Scotia Company L. B. Foster Rail Technologies Corp.    Canada    100% of
shares of common stock owned by L. B. Foster Rail Technologies Canada Ltd. L. B.
Foster Rail Technologies (UK) Ltd.    England    100% of shares of common stock
owned by L. B. Foster Rail Technologies, Inc. Coronet Rail Limited    England   
100% of shares of common stock owned by L. B. Foster Rail Technologies (UK) Ltd.
L. B. Foster Rail Technologies (Europe) Unlimited    England    100% of shares
of common stock owned by L. B. Foster Rail Technologies (UK) Ltd. Blitz D14-306
GmbH (Name will be changed to L. B. Foster GmbH)    Germany    100% of shares of
common stock owned by L. B. Foster Rail Technologies (UK) Ltd.



--------------------------------------------------------------------------------

Schedule 6.1.14

Environmental Disclosures

-NONE-



--------------------------------------------------------------------------------

L. B. Foster Company and Subsidiaries

Permitted Indebtedness

As of August 31, 2014

Schedule 8.2.1

 

     Capital Leases   Lessee    Lessor    Description    Balance  

L. B. Foster Company

   Xerox    Xerox Copier in Allentown, PA      802.48   

L. B. Foster Company

   Xerox    Xerox Copier In Birmingham, AL      802.47   

L. B. Foster Company

   Xerox    Xerox Copier in Pueblo, CO      802.47   

L. B. Foster Company

   Xerox    Xerox Copier in Atlanta, GA      1,016.74   

L. B. Foster Company

   Xerox    Xerox Copier in Bedford, PA      2,657.46   

L. B. Foster Company

   Xerox    Xerox Copier in Pittsburgh, PA - Rail Sales      4,877.12   

L. B. Foster Company

   Cannon    Cannon Printer in Pittsburgh, PA - IT Dept.      10,845.60   

L. B. Foster Company

   Cannon    Cannon Printer in Pittsburgh, PA - Accounting      11,739.89   

L. B. Foster Company

   Cannon    Cannon Printer in Pittsburgh, PA - Executive      11,845.15   

L. B. Foster Company

   Cannon    Cannon Printer in Pittsburgh, PA - 2nd Floor      17,078.51   

L. B. Foster Company

   Cannon    Cannon Printer in Pittsburgh, PA - Mailroom      18,087.88   

L. B. Foster Company

   Cannon    Cannon Printer in Willis, TX - Ball Winch      16,266.08   

L. B. Foster Company

   Banc of America Leasing    Pettibone in Chowchila Yard      286,444.29   

Total Capital Leases

         $ 383,266   

 

     Other   Debtor    Obligee / Lender      Description       

L. B. Foster Rail Technologies (UK) Ltd.

     National Westminster Bank Plc.       Credit Facility permitting borrowings
up to 1,500,000 British Pounds Sterling    $ 0.00 * 

Total Indebtedness

         $ 383,266   

 

* Maximum principal £1,500,000 which converts to $2,427,450 USD assuming that $1
USD = £1.6183 GBP and that credit facility is fully drawn. No drawn funds as of
schedule date.



--------------------------------------------------------------------------------

L. B. Foster Company

Guaranties

Schedule 8.2.3

 

Guarantee in favor of:    National Westminster Bank    Commercial Banking
Department    Wrexham, Wales, United Kingdom Purpose of Guarantee:    To secure
maximum £1,500,000 British Pound Sterling revolving credit facility for the
benefit of L. B. Foster Rail Technologies (UK) Ltd., a wholly-owned subsidiary
of L. B. Foster Rail Technologies, Inc. Current balance of facility is £0.00.   
Credit Facility will expire on September 30, 2014



--------------------------------------------------------------------------------

L. B. Foster Company and Subsidiaries

Investments

As of August 31, 2014

Schedule 8.2.4

 

Nature of Investment    Description    Total Invested (USD)  

Joint Venture

   45% ownership in L. B. Pipe and Coupling, LLC - Manufacturer of couplings
used to connect steel tubular products. Other owners include Lally Pipe (45%)
and James Legg (10%) who manages the operation.    $ 3,000,000.00   

Joint Venture

   Through L. B. Foster Company’s domestic holding company subsidiary, L. B.
Foster India Holdings Company, made investment in 49% ownership of Nagory Foster
Private Limited, a joint venture which will expand the Company’s ability to sell
rail products into India. The remaining 51% ownership is shared by Ankit and
Alok Nagory who are Indian nationals.    $ 81,666.67   



--------------------------------------------------------------------------------

L. B. Foster Company

Subsidiaries, Partnerships, Joint Ventures

Schedule 8.2.9

 

Subsidiaries

  

Jurisdiction of Organization

  

Equity Interest

CXT Incorporated    Delaware, USA    100% of shares of common stock owned by L.
B. Foster Company L. B. Foster Ball Winch, Inc.    Texas, USA    100% of shares
of common stock owned by L. B. Foster Company L. B. Foster Rail Technologies,
Inc.    West Virginia, USA    100% of shares of common stock owned by L. B.
Foster Company L. B. Foster International Holdings Company    Delaware, USA   
100% of shares of common stock owned by L. B. Foster Company Coal Train
Holdings, Inc.    Delaware, USA    100% of shares of common stock owned by L. B.
Foster Company Salient Systems, Inc.    Ohio, USA    100% of shares of common
stock owned by L. B. Foster Rail Technologies, Inc. L. B. Foster Latin America
Holdings Company    Delaware, USA    100% of shares of common stock owned by L.
B. Foster International Holdings Company L. B. Foster UK Ltd.    United Kingdom
   100% of shares of common stock owned by L. B. Foster International Holdings
Company L. B. Foster India Holdings Company    Delaware, USA    100% of shares
of common stock owned by L. B. Foster International Holdings Company L. B.
Foster Produtos Ferroviarios do Brasil Ltda.    Brazil    99.9999% of shares of
common stock owned by L. B. Foster International Holdings Company; .0001% of
shares of common stock owned by L. B. Foster Latin America Holdings Company
Portec Rail Nova Scotia Company    Canada    100% of shares of common stock
owned by L. B. Foster Rail Technologies (UK) Ltd. L. B. Foster Rail Technologies
Canada Ltd.    Canada    100% of shares of common stock owned by Portec Rail
Nova Scotia Company L. B. Foster Rail Technologies Corp.    Canada    100% of
shares of common stock owned by L. B. Foster Rail Technologies Canada Ltd. L. B.
Foster Rail Technologies (UK) Ltd.    England    100% of shares of common stock
owned by L. B. Foster Rail Technologies, Inc. Coronet Rail Limited    England   
100% of shares of common stock owned by L. B. Foster Rail Technologies (UK) Ltd.
L. B. Foster Rail Technologies (Europe) Unlimited    England    100% of shares
of common stock owned by L. B. Foster Rail Technologies (UK) Ltd. Blitz D14-306
GmbH (Name will be changed to L. B. Foster GmbH)    Germany    100% of shares of
common stock owned by L. B. Foster Rail Technologies (UK) Ltd.

Joint Ventures

  

Jurisdiction of Organization

  

Equity Interest

L. B. Pipe and Coupling Products, LLC    Delaware, USA    45% stock ownership
held by L. B. Foster Company       45% stock ownership held by Lally Pipe & Tube
      10% stock ownership held by James Legg Nagory Foster Private Limited   
India    49% stock ownership held by L. B. Foster India Holdings Company      
51% stock ownership held by Ankit and Alok Nagory



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as the same may be amended, restated, modified, or supplemented, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

      [and is an Affiliate of [identify Lender]] 3.    Borrowers:    L.B. FOSTER
COMPANY, a Pennsylvania corporation, and certain of its Affiliates named in the
Credit Agreement (referred to below)



--------------------------------------------------------------------------------

4.    Administrative Agent:    PNC BANK, NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Amended and Restated Credit Agreement dated as of September     , 2014, among
L.B. Foster Company, CXT Incorporated, Salient Systems, Inc., L.B. Foster Rail
Technologies, Inc., L.B. Foster Rail Technologies Canada Ltd., L.B Foster Rail
Technologies, Corp., the other Borrowers and Guarantors now or hereafter party
thereto, the Lenders party thereto and PNC Bank, National Association, as
Administrative Agent. 6.    Assigned Interest:   

 

Facility Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans1     CUSIP Number

Revolving Credit Commitment

   $                    $                           %   

 

7.    [Trade Date:                        ]2

 

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]3

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

By:  

 

Name:  

 

Title:  

 

ASSIGNEE

 

By:  

 

Name:  

 

Title:  

 

Consented to and Accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

3  Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.



--------------------------------------------------------------------------------

Consented to:4

 

L.B. Foster Company, a Pennsylvania corporation By:  

 

Name:  

 

Title:  

 

CXT Incorporated, a Delaware corporation By:  

 

Name:  

 

Title:  

 

Salient Systems, Inc., an Ohio corporation By:  

 

Name:  

 

Title:  

 

L.B. Foster Rail Technologies, Inc.,

a West Virginia corporation

By:  

 

Name:  

 

Title:  

 

 

4  If applicable.



--------------------------------------------------------------------------------

L.B. Foster Rail Technologies Canada Ltd., a corporation incorporated under the
laws of Canada By:  

 

Name:  

 

Title:  

 

L.B. Foster Rail Technologies, Corp.,

a corporation amalgamated under the laws of Canada

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX 1

L.B. FOSTER COMPANY

CREDIT FACILITY

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3 [Reporting Requirements]
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if Assignee is
not incorporated or organized under the Laws of the United States of America or
a state thereof, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws principles.

 

2



--------------------------------------------------------------------------------

EXHIBIT 1.1(B)

FORM OF

BORROWER JOINDER AND ASSUMPTION AGREEMENT

THIS BORROWER JOINDER AND ASSUMPTION AGREEMENT is made as of
                    , 20    , by                     , a                     
[corporation/partnership/limited liability company] (the “New Borrower”).

Background

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
September     , 2014 (as the same may be modified, supplemented or amended, the
“Credit Agreement”) by and among L.B. Foster Company, a Pennsylvania
corporation, CXT Incorporated, a Delaware corporation, Salient Systems, Inc., an
Ohio corporation, L.B. Foster Rail Technologies, Inc., a West Virginia
corporation, L.B. Foster Rail Technologies Canada Ltd., a corporation
incorporated under the laws of Canada, and L.B. Foster Rail Technologies, Corp.,
a corporation amalgamated under the laws of Canada (collectively, the
“Borrowers”), the other Borrowers and Guarantors now or hereafter party thereto,
PNC Bank, National Association, in its capacity as administrative agent for the
Lenders party thereto (in such capacity, the “Administrative Agent”), and the
Lenders now or hereafter party thereto, (ii) the Revolving Credit Notes dated as
of September     , 2014 made by the Borrowers and payable to the Lenders (the
“Revolving Credit Notes”), (iii) the Swing Loan Note dated as of September     ,
2014 made by the Borrowers and payable to PNC Bank, National Association (the
“Swing Loan Note” and together with the Revolving Credit Notes, collectively
referred to herein as the “Notes”), (iv) the Amended and Restated Intercompany
Subordination Agreement dated as of September     , 2014 (as the same may be
modified, supplemented, or amended, the “Intercompany Subordination Agreement”)
by and among the Borrowers and Guarantors party thereto and the Administrative
Agent, and (v) the other Loan Documents referred to in the Credit Agreement, as
the same may be modified, supplemented or amended (the “Loan Documents”).

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Borrower becoming a Borrower under the
terms of the Credit Agreement and in consideration of the value of the direct
and indirect benefits received by New Borrower as a result of becoming
affiliated with the Borrowers, the New Borrower hereby agrees that effective as
of the date hereof it hereby is, and shall be deemed to be, a Borrower under the
Credit Agreement, the Notes, the Intercompany Subordination Agreement and each
of the other Loan Documents to which the Borrowers are a party and agrees that
from the date hereof and so long as any Loan or any Commitment of any Lender
shall remain outstanding and until the Payment In Full, subject in the case of a
Foreign Borrower to the applicable provisions of the Credit Agreement, New
Borrower has assumed the joint and several obligations of a “Borrower” or a
“Company”, as applicable, and New Borrower shall perform, comply with and be
subject to



--------------------------------------------------------------------------------

and bound by, jointly and severally, each of the terms, provisions and waivers
of, the Credit Agreement, the Notes, the Intercompany Subordination Agreement
and each of the other Loan Documents which are stated to apply to or are made by
a “Borrower” or a “Company”, as the case may be. Notwithstanding anything to the
contrary set forth in this Agreement, no Foreign Guarantor shall have any
liability with respect to a Revolving Credit Loan made to a Domestic Loan Party,
any Letters of Credit issued for the account of a Domestic Loan Party or other
Obligation for which a Domestic Loan Party is the primary obligor. Without
limiting the generality of the foregoing, the New Borrower hereby represents and
warrants that (i) each of the representations and warranties set forth in
Article 6 of the Credit Agreement applicable to New Borrower as a Borrower is
true and correct as to New Borrower on and as of the date hereof, and (ii) New
Borrower has heretofore received a true and correct copy of the Credit
Agreement, the Notes, the Intercompany Subordination Agreement and each of the
other Loan Documents (including any modifications thereof or supplements or
waivers thereto) in effect on the date hereof.

New Borrower hereby makes, affirms and ratifies in favor of the Lenders and the
Administrative Agent the Credit Agreement, the Notes, the Intercompany
Subordination Agreement and each of the other Loan Documents given by the
Borrowers and the Companies, as the case may be, to Administrative Agent and any
of the Lenders.

New Borrower is simultaneously delivering to the Administrative Agent the
following documents together with the Borrower Joinder required under
Section 12.15.1 [Joinder of Borrowers and Guarantors]:

Updated Schedules to Credit Agreement as described below [Note: updates to
schedules do not cure any breach of warranties].

Items for New Borrower set forth in Section 7.1.1 of the Credit Agreement, as
applicable and as applied to New Borrower.

 

Schedule No. and Description

  

Delivered

  

Not
Delivered

Schedule 6.1.1 - Qualifications To Do Business    ¨    ¨ Schedule 6.1.2 -
Subsidiaries    ¨    ¨ Opinion of Counsel (Schedule 7.1.1)    ¨    ¨ Any other
Schedules to Credit Agreement that necessitate updates after giving effect to
this Borrower Joinder and Assumption Agreement    ¨    ¨

 

2



--------------------------------------------------------------------------------

In furtherance of the foregoing, New Borrower shall execute and deliver or cause
to be executed and delivered at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably necessary in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Borrower Joinder
and Assumption Agreement.

This Borrower Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same instrument. New Borrower acknowledges and
agrees that a telecopy transmission to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Borrower shall
constitute effective and binding execution and delivery hereof by New Borrower.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO BORROWER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Borrower
has duly executed this Borrower Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that it constitute a sealed
instrument.

 

 

By:  

 

  (SEAL) Name:  

 

Title:  

 

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

FORM OF

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of
                    , 20    , by                     , a                     
[corporation/partnership/limited liability company] (the “New Guarantor”).

Background

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
September     , 2014 (as the same may be modified, supplemented, or amended, the
“Credit Agreement”) by and among L.B. Foster Company, a Pennsylvania
corporation, CXT Incorporated, a Delaware corporation, Salient Systems, Inc., an
Ohio corporation, L.B. Foster Rail Technologies, Inc., a West Virginia
corporation, L.B. Foster Rail Technologies Canada Ltd., a corporation
incorporated under the laws of Canada, and L.B. Foster Rail Technologies, Corp.,
a corporation amalgamated under the laws of Canada (collectively, the
“Borrowers”), the other Borrowers and Guarantors now or hereafter party thereto,
PNC Bank, National Association, in its capacity as administrative agent for the
Lenders party thereto (in such capacity, the “Administrative Agent”), the other
Borrowers and Guarantors now or hereafter party thereto and the Lenders party
thereto, (ii) the Amended and Restated Continuing Agreement of Guaranty and
Suretyship dated as of September     , 2014 (as the same may be modified,
supplemented, or amended, the “Guaranty”) of the Guarantors given in favor of
the Administrative Agent, (iii) the Amended and Restated Intercompany
Subordination Agreement dated as of September     , 2014 (as the same may be
modified, supplemented, or amended, the “Intercompany Subordination Agreement”)
by and among the Companies and the Administrative Agent, and (iv) the other Loan
Documents referred to in the Credit Agreement, as the same may be modified,
supplemented, or amended.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein and the rules of construction set forth in Section 1.2 [Construction] of
the Credit Agreement shall apply to this Guarantor Joinder.

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrowers
and the Guarantors, the New Guarantor hereby agrees that effective as of the
date hereof it hereby is, and shall be deemed to be, and assumes the obligations
of, a “Loan Party” and a “Guarantor” under the Credit Agreement, a “Guarantor,”
jointly and severally with the existing Guarantors under the Guaranty, a
“Company” under the Intercompany Subordination Agreement and a Loan Party or
Guarantor, as the case may be, under each of the other Loan Documents to which
the Loan Parties or Guarantors are a party; and New Guarantor hereby agrees that
from the date hereof and so long



--------------------------------------------------------------------------------

as any Loan or any Commitment of any Lender shall remain outstanding and until
Payment In Full and the performance of all other obligations of the Loan Parties
under the Loan Documents, New Guarantor shall perform, comply with, and be
subject to and bound by each of the terms and provisions of the Credit
Agreement, Guaranty, Intercompany Subordination Agreement and each of the other
Loan Documents jointly and severally with the existing parties thereto.
Notwithstanding anything to the contrary set forth in this Agreement, no Foreign
Guarantor shall have any liability with respect to a Revolving Credit Loan made
to a Domestic Loan Party, any Letters of Credit issued for the account of a
Domestic Loan Party or other Obligation for which a Domestic Loan Party is the
primary obligor. Without limiting the generality of the foregoing, the New
Guarantor hereby represents and warrants that (i) each of the representations
and warranties set forth in Section 6 of the Agreement applicable to New
Guarantor as a Guarantor is true and correct on and as of the date hereof and
(ii) New Guarantor has heretofore received a true and correct copy of the Credit
Agreement, Guaranty, Intercompany Subordination Agreement and each of the other
Loan Documents (including any modifications thereof or supplements or waivers
thereto) in effect on the date hereof.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, Guaranty, Intercompany
Subordination Agreement and each of the other Loan Documents given by the
Guarantors to Administrative Agent and any of the Lenders.

New Guarantor is simultaneously delivering to the Administrative Agent the
following documents together with the Guarantor Joinder required under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures]:

Updated Schedules to Credit Agreement. [Note: updates to schedules do not cure
any breach of warranties].

Items for New Guarantor set forth in Section 7.1.1 of the Credit Agreement, as
applicable and as applied to New Guarantor.

 

Schedule No. and Description

  

Delivered

  

Not
Delivered

Schedule 6.1.1 - Qualifications To Do Business    ¨    ¨ Schedule 6.1.2 -
Subsidiaries    ¨    ¨ Opinion of Counsel (Schedule 7.1.1)    ¨    ¨ Any other
Schedules to Credit Agreement that necessitate updates after giving effect to
this Guarantor Joinder and Assumption Agreement    ¨    ¨

 

2



--------------------------------------------------------------------------------

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Guarantor Joinder and Assumption Agreement.

This Guarantor Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same instrument. New Guarantor acknowledges and
agrees that a telecopy transmission to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO GUARANTOR JOINDER

AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that it constitute a sealed
instrument.

 

 

By:  

 

  (SEAL) Name:  

 

Title:  

 

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(2)

FORM OF

AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

This Amended and Restated Continuing Agreement of Guaranty and Suretyship (this
“Guaranty”), dated as of this      day of September, 2014, is jointly and
severally given by each of the undersigned and each of the other Persons which
become Guarantors hereunder from time to time (each a “Guarantor” and
collectively the “Guarantors”) in favor of PNC Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”) in connection
with that Amended and Restated Credit Agreement, dated as of September     ,
2014, by and among L.B. Foster Company, a Pennsylvania corporation, CXT
Incorporated, a Delaware corporation, Salient Systems, Inc., an Ohio
corporation, L.B. Foster Rail Technologies, Inc., a West Virginia corporation,
L.B. Foster Rail Technologies Canada Ltd., a corporation incorporated under the
laws of Canada, and L.B. Foster Rail Technologies, Corp., a corporation
amalgamated under the laws of Canada (collectively, the “Borrowers”), the other
Borrowers now or hereafter party thereto, the Administrative Agent, the Lenders
now or hereafter party thereto (the “Lenders”) and the Guarantors (as amended,
restated, modified, or supplemented from time to time hereafter, the “Credit
Agreement”). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to them by the Credit Agreement and the rules of
construction set forth in Section 1.2 [Construction] of the Credit Agreement
shall apply to this Guaranty.

1. Guarantied Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrowers under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent, each Lender and any
provider of a Lender Provided Interest Rate Hedge or any provider of Other
Lender Provided Financial Service Products; and becomes surety, as though it was
a primary obligor for, the full and punctual payment and performance when due
(whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar Laws of any country or jurisdiction) of all Obligations, including,
without limiting the generality of the foregoing, all obligations, liabilities,
and indebtedness from time to time of the Borrowers or any other Guarantor to
the Administrative Agent or any of the Lenders or any Affiliate of any Lender
under or in connection with the Credit Agreement or any other Loan Document,
whether for principal, interest, fees, indemnities, expenses, or otherwise, and
all renewals, extensions, amendments, refinancings or refundings thereof,
whether such obligations, liabilities, or indebtedness are direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to the Borrowers or any Guarantor or which would have
arisen or accrued but for the commencement of such proceeding, even if the claim
for such obligation, liability, or indebtedness is not enforceable or allowable
in such proceeding, and including all Obligations, liabilities, and Indebtedness
arising from any extensions of credit under or in connection with



--------------------------------------------------------------------------------

any Loan Document from time to time, regardless of whether any such extensions
of credit are in excess of the amount committed under or contemplated by the
Loan Documents or are made in circumstances in which any condition to extension
of credit is not satisfied) (all of the foregoing obligations, liabilities and
indebtedness are referred to herein collectively as the “Guarantied Obligations”
and each as a “Guarantied Obligation”). Without limitation of the foregoing, any
of the Guarantied Obligations shall be and remain Guarantied Obligations
entitled to the benefit of this Guaranty if the Administrative Agent or any of
the Lenders (or any one or more assignees or transferees thereof) from time to
time assign or otherwise transfer all or any portion of their respective rights
and obligations under the Loan Documents, or any other Guarantied Obligations,
to any other Person. In furtherance of the foregoing, each Guarantor jointly and
severally agrees as follows.

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by the failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or any Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity. Each of the Guarantors agrees that the Guarantied
Obligations will be paid and performed strictly in accordance with the terms of
the Loan Documents. Without limiting the generality of the foregoing, each
Guarantor hereby consents to, at any time and from time to time, and, the joint
and several obligations of each Guarantor hereunder shall not be diminished,
terminated, or otherwise similarly affected by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Guarantied Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guarantied Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or

 

2



--------------------------------------------------------------------------------

contemplated by the Loan Documents, or in circumstances in which any condition
to such extensions of credit has not been satisfied; any other exercise or
non-exercise, or any other failure, omission, breach, default, delay, or
wrongful action in connection with any exercise or non-exercise, of any right or
remedy against the Borrowers or any other Person under or in connection with any
Loan Document or any of the Guarantied Obligations; any refusal of payment or
performance of any of the Guarantied Obligations, whether or not with any
reservation of rights against any Guarantor; or any application of collections
(including but not limited to collections resulting from realization upon any
direct or indirect security for the Guarantied Obligations) to other
obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guarantied Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guarantied Obligations, any application to
particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Administrative Agent or the Lenders, or any of them, or any other Person
in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrowers or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
the Borrowers, or any other Person in connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Borrower or any other person with respect to any Loan
Document or any of the Guarantied Obligations; or any discharge by operation of
law or release of the Borrowers or any other Person from the performance or
observance of any Loan Document or any of the Guarantied Obligations; or

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

 

3



--------------------------------------------------------------------------------

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] of the Credit Agreement and each Guarantor affirms that its
obligations shall continue hereunder undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof. Without limitation and to
the fullest extent permitted by applicable Law, each Guarantor waives each of
the following:

(a) All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice required by any Law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the
Borrowers or any other Person to comply with any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrowers or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrowers or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrowers
or any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document, and any requirement that any Guarantor receive notice of any such
acceptance;

(c) Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrowers or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

 

4



--------------------------------------------------------------------------------

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon Payment In Full of all Guarantied Obligations, this
Guaranty shall terminate; provided, however, that this Guaranty shall continue
to be effective or be reinstated, as the case may be, any time any payment of
any of the Guarantied Obligations is rescinded, recouped, avoided, or must
otherwise be returned or released by any Lender or Administrative Agent upon or
during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrowers or for any other reason whatsoever, all as
though such payment had not been made and was due and owing.

6. Subrogation. Each Guarantor waives and agrees it will not exercise any rights
against Borrowers or any other Guarantor arising in connection with, or any
Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until Payment In Full of all Guarantied
Obligations has been made. If any amount shall be paid to any Guarantor by or on
behalf of the Borrowers or any other Guarantor by virtue of any right of
subrogation, contribution, or the like, such amount shall be deemed to have been
paid to such Guarantor for the benefit of, and shall be held in trust for the
benefit of, the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent to be credited and applied upon the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrowers or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

8. Taxes.

(a) No Deductions. All payments made by any Guarantor under any of the Loan
Documents shall be made free and clear of and without deduction for any present
or future taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, excluding Excluded Taxes (all such
non-Excluded Taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to as “Taxes”). If any Guarantor shall be
required by Law to deduct any Taxes from or in respect of any sum payable under
any of the Loan Documents, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this subsection (a) such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions, and
(iii) such Guarantor shall timely pay the full amount deducted to the relevant
tax authority or other authority in accordance with applicable Law.

 

5



--------------------------------------------------------------------------------

(b) Stamp Taxes. In addition, each Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder or from the
execution, delivery, or registration of, or otherwise with respect to, any of
the Loan Documents (hereinafter referred to as “Other Taxes”).

(c) Indemnification for Taxes Paid by any Lender. Each Guarantor shall indemnify
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Subsection) paid by any Lender and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days from the date a
Lender makes written demand therefor.

(d) Certificate. Within thirty (30) days after the date of any payment of any
Taxes by any Guarantor, such Guarantor shall furnish to each Lender, the
original or a certified copy of a receipt evidencing payment thereof. If no
Taxes are payable in respect of any payment by such Guarantor, such Guarantor
shall, if so requested by a Lender, provide a certificate of an officer of such
Guarantor to that effect.

9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
and Assumption Agreement given under, the Credit Agreement and in the manner
provided in Section 12.5 [Notices; Effectiveness; Electronic Communication] of
the Credit Agreement. The Administrative Agent and the Lenders may rely on any
notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Administrative Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.

10. Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of any Guarantor shall constitute effective and binding
execution and delivery hereof by such Guarantor.

11. Setoff, Default Payments by Borrowers.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender. Such right shall be
absolute and unconditional in all circumstances and, without limitation, shall

 

6



--------------------------------------------------------------------------------

exist whether or not the Administrative Agent or the Lenders, or any of them,
shall have given any notice or made any demand under this Guaranty or under such
obligation to the Guarantor, whether such obligation to the Guarantor is
absolute or contingent, matured or unmatured (it being agreed that the
Administrative Agent and the Lenders, or any of them, may deem such obligation
to be then due and payable at the time of such setoff), and regardless of the
existence or adequacy of any collateral, guaranty, or other direct or indirect
security or right or remedy available to the Administrative Agent or any of the
Lenders. The rights of the Administrative Agent and the Lenders under this
Section are in addition to such other rights and remedies (including, without
limitation, other rights of setoff and banker’s lien) which the Administrative
Agent and the Lenders, or any of them, may have, and nothing in this Guaranty or
in any other Loan Document shall be deemed a waiver of or restriction on the
right of setoff or banker’s lien of the Administrative Agent and the Lenders, or
any of them. Each of the Guarantors hereby agrees that, to the fullest extent
permitted by Law, any affiliate or subsidiary of the Administrative Agent or any
of the Lenders and any holder of a participation in any obligation of any
Guarantor under this Guaranty, shall have the same rights of setoff as the
Administrative Agent and the Lenders as provided in this Section (regardless
whether such affiliate or participant otherwise would be deemed a creditor of
the Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of Borrowers, such amount shall be held in trust for the benefit of
each Lender and Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.

12. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

13. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and permitted assigns; provided, however, that no Guarantor may
assign or transfer any of its rights or obligations hereunder or any interest
herein and any such purported assignment or transfer shall be null and void.
Without limitation of the foregoing, the Administrative Agent and the Lenders,
or any of them (and any successive assignee or transferee), from time to time
may assign or otherwise transfer all or any portion of its rights or obligations
under the Loan Documents (including all or any portion of any commitment to
extend credit), or any other Guarantied Obligations, to any other person and
such Guarantied Obligations (including any Guarantied Obligations resulting from
extension of credit by such other Person under or in connection with the Loan
Documents) shall be and remain Guarantied Obligations entitled to the benefit of
this Guaranty, and to the extent of its interest in such Guarantied Obligations
such other Person shall be vested with all the benefits in respect thereof
granted to the Administrative Agent and the Lenders in this Guaranty or
otherwise.

 

7



--------------------------------------------------------------------------------

14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with, the internal Laws of the Commonwealth of Pennsylvania,
without regard to conflict of laws principles.

(b) Certain Waivers. Each Guarantor hereby irrevocably:

(i) Submits to the nonexclusive jurisdiction of any state or federal court
sitting in Allegheny County, in any action or proceeding arising out of or
relating to this Agreement, and each Guarantor hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such state or federal court. Each Guarantor hereby waives to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of any such action or proceeding. Each Guarantor hereby appoints the
process agent identified below (the “Process Agent”) as its agent to receive on
behalf of such party and its respective property service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding. Such service may be made by mailing or delivering a copy of such
process to the Guarantor in care of the Process Agent at the Process Agent’s
address, and each Guarantor hereby authorizes and directs the Process Agent to
receive such service on its behalf. Each Guarantor agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions (or any political subdivision thereof) by suit on the
judgment or in any other manner provided at law. Each Guarantor further agrees
that it shall, for so long as any commitment or any obligation of any Loan Party
to any Lender remains outstanding, continue to retain Process Agent for the
purposes set forth in this Section 14. The Process Agent is L.B. Foster Company,
with an office on the date hereof as set forth in the Credit Agreement. The
Process Agent hereby accepts the appointment of Process Agent by the Companies
and agrees to act as Process Agent on behalf of the Companies;

(ii) Waives any objection to jurisdiction and venue of any action instituted
against it as provided herein and agrees not to assert any defense based on lack
of jurisdiction or venue; and

(iii) WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

15. Severability; Modification to Conform to Law.

(a) It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable Law, but that the unenforceability
(or modification to conform to such Law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and

 

8



--------------------------------------------------------------------------------

to alter the bounds thereof in order to render it or them valid and enforceable
to the maximum extent permitted by applicable Law, without in any manner
affecting the validity or enforceability of such provision or provisions in any
other jurisdiction or the remaining provisions hereof in any jurisdiction.

(b) Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and the value of the benefits described in
this Section 15 (b) hereof, including (and to the extent not inconsistent with
applicable federal and state Laws affecting the enforceability of guaranties)
distributions, commitments, and advances made to or for the benefit of such
Guarantor with the proceeds of any credit extended under the Loan Documents, or

(ii) the excess of (A) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (B) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

16. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder pursuant to the Credit Agreement. No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

 

9



--------------------------------------------------------------------------------

17. Joint and Several Obligations.

(a) Except as set forth in Section 17(b) below, the obligations and additional
liabilities of the Guarantors under this Guaranty are joint and several
obligations of the Guarantors, and each Guarantor hereby waives to the full
extent permitted by Law any defense it may otherwise have to the payment and
performance of the Obligations that its liability hereunder is limited and not
joint and several. Each Guarantor acknowledges and agrees that the foregoing
waivers and those set forth below serve as a material inducement to the
agreement of the Administrative Agent and the Lenders to make the Loans, and
that the Administrative Agent and the Lenders are relying on each specific
waiver and all such waivers in entering into this Guaranty. The undertakings of
each Guarantor hereunder secure the obligations of itself and the other
Guarantors. The Administrative Agent and the Lenders, or any of them, may, in
their sole discretion, elect to enforce this Guaranty against any Guarantor
without any duty or responsibility to pursue any other Guarantor and such an
election by the Administrative Agent and the Lenders, or any of them, shall not
be a defense to any action the Administrative Agent and the Lenders, or any of
them, may elect to take against any Guarantor. Each of the Lenders and
Administrative Agent hereby reserve all rights against each Guarantor.

(b) Notwithstanding anything to the contrary set forth in this Guaranty, no
Foreign Guarantor shall have any liability with respect to a Revolving Credit
Loan made to a Domestic Loan Party, any Letters of Credit issued for the account
of a Domestic Loan Party or other Obligation for which a Domestic Loan Party is
the primary obligor.

18. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct. Further, each Guarantor acknowledges and agrees to perform,
comply with, and be bound by all of the provisions of the Credit Agreement and
the other Loan Documents.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits by virtue of its affiliation with
Borrowers and the other Guarantors and that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Credit Agreement
and that such benefits, together with the rights of contribution and subrogation
that may arise in connection herewith are a reasonably equivalent exchange of
value in return for providing this Guaranty.

19. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof”,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision; the term “including”, as used herein, is
not a term of limitation and means “including without limitation”.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the

 

10



--------------------------------------------------------------------------------

Lenders. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No delay or failure of
the Administrative Agent or the Lenders, or any of them, in exercising any right
or remedy under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies of the Administrative Agent and the Lenders under this
Guaranty are cumulative and not exclusive of any other rights or remedies
available hereunder, under any other agreement or instrument, by Law, or
otherwise.

(c) Telecommunications. Each Lender and Administrative Agent shall be entitled
to rely on the authority of any individual making any telecopy, electronic or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify each Lender and Administrative Agent for,
and hold it harmless from and against, any and all obligations, liabilities,
losses, damages, costs, expenses (including disbursements and reasonable legal
fees of counsel to any Lender or Administrative Agent), penalties, judgments,
suits, actions, claims, and disbursements imposed on, asserted against, or
incurred by any Lender or Administrative Agent:

(i) relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof;

(ii) relating to any amendment, modification, waiver, or consent hereunder or
relating to any telecopy or telephonic transmission purporting to be by any
Guarantor or Borrower; and

(iii) in any way relating to or arising out of this Guaranty, or any document,
instrument, or agreement relating to any of the Guarantied Obligations, or any
action taken or omitted to be taken by any Lender or Administrative Agent
hereunder, and including those arising directly or indirectly from the violation
or asserted violation by any Guarantor or Borrower or Administrative Agent or
any Lender of any Law, rule, regulation, judgment, order, or the like of any
jurisdiction or political subdivision thereof (including those relating to
environmental protection, health, labor, importing, exporting, or safety) and
regardless whether asserted by any governmental entity or any other Person.

(e) Prior Understandings. This Guaranty and the Credit Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede any and all other prior and contemporaneous understandings and
agreements.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

 

11



--------------------------------------------------------------------------------

(g) Amendment and Restatement. This Guaranty amends and restates that Continuing
Agreement of Guaranty and Suretyship, dated May 2, 2011, made by the Guarantors
for the benefit of the Administrative Agent (the “Prior Guaranty”). This
Guaranty is issued in substitution for (and not in discharge of) the obligations
evidenced by the Prior Guaranty.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 2 – AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, the undersigned parties intending to be legally bound, have
executed this Guaranty as of the date first above written with the intention
that this Guaranty shall constitute a sealed instrument.

 

GUARANTOR:

L.B. FOSTER BALL WINCH, INC.,

a Texas corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

 

Acknowledged and consented to: BORROWERS:

L.B. FOSTER COMPANY,

a Pennsylvania corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

CXT INCORPORATED,

a Delaware corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 2 – AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

SALIENT SYSTEMS, INC., an Ohio corporation By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

L.B. FOSTER RAIL TECHNOLOGIES, INC.,

a West Virginia corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD.,

a corporation incorporated under the laws of Canada

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

L.B. FOSTER RAIL TECHNOLOGIES, CORP.,

a corporation amalgamated under the laws of Canada

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)

FORM OF

AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT is dated as of
September     , 2014 and is made by and among L.B. FOSTER COMPANY, a
Pennsylvania corporation, CXT INCORPORATED, a Delaware corporation, SALIENT
SYSTEMS, INC., an Ohio corporation, L.B. FOSTER RAIL TECHNOLOGIES, INC., a West
Virginia corporation, L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD., a corporation
incorporated under the laws of Canada, and L.B. FOSTER RAIL TECHNOLOGIES, CORP.,
a corporation amalgamated under the laws of Canada (collectively, the
“Borrowers”), L.B. FOSTER BALL WINCH, INC., a Texas corporation (the
“Guarantor”), AND EACH OF THE OTHER PERSONS WHICH BECOME BORROWERS OR GUARANTORS
HEREUNDER FROM TIME TO TIME, (the Borrowers and the Guarantor and each other
Person which becomes a Borrower or Guarantor hereunder from time to time being
individually referred to herein as a “Company” and collectively as the
“Companies”), and PNC BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”), for the Lenders (defined below).

WITNESSETH THAT:

WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in that certain Amended and Restated Credit
Agreement by and among the Borrowers, the other Borrowers and Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto (the
“Lenders”), and the Administrative Agent, dated as of even date hereof (as it
may be hereafter amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”); and

WHEREAS, pursuant to the Credit Agreement and the other Loan Documents referred
to and defined in the Credit Agreement, the Lenders intend to make Loans to the
Borrowers; and

WHEREAS, the Companies have or, in the future, may have liabilities, obligations
or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company are hereinafter collectively referred to as the
“Intercompany Indebtedness”); and

WHEREAS, the obligations of the Lenders to maintain the Commitments and make
Loans to the Borrowers from time to time are subject to the condition, among
others, that the Companies subordinate the Intercompany Indebtedness to the
Obligations of the Borrowers or any other Company to the Administrative Agent or
the Lenders pursuant to the Credit Agreement, the other Loan Documents or any
Lender Provided Interest Rate Hedge or any Other Lender Provided Financial
Service Product (collectively, the “Senior Debt”) in the manner set forth
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Intercompany Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Intercompany Indebtedness shall
be subordinate and subject in right of payment to the prior indefeasible payment
in full of all Senior Debt pursuant to the provisions contained herein.

2. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to any such Company or to
its creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of any such Company, whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy, or (c) any assignment for the
benefit of creditors or any marshalling of assets and liabilities of any such
Company (a Company distributing assets as set forth herein being referred to in
such capacity as a “Distributing Company”), then and in any such event, the
Administrative Agent shall be entitled to receive, for the benefit of the
Administrative Agent and the Lenders as their respective interests may appear,
indefeasible payment in full of all amounts due or to become due (whether or not
an Event of Default has occurred under the terms of the Loan Documents or the
Senior Debt has been declared due and payable prior to the date on which it
would otherwise have become due and payable) on or in respect of any and all
Senior Debt before the holder of any Intercompany Indebtedness owed by the
Distributing Company is entitled to receive any payment on account of the
principal of or interest on such Intercompany Indebtedness, and to that end, the
Administrative Agent shall be entitled to receive, for application to the
payment of the Senior Debt, any payment or distribution of any kind or
character, whether in cash, property or securities, which may be payable or
deliverable in respect of the Intercompany Indebtedness owed by the Distributing
Company in any such case, proceeding, dissolution, liquidation or other winding
up event.

3. No Commencement of Any Proceeding. Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Lenders and the Administrative Agent in commencing, any
proceeding referred to in the first paragraph of Section 2 against any other
Company that owes it any Intercompany Indebtedness.

4. Prior Payment of Senior Debt Upon Acceleration of Intercompany Indebtedness.
If any portion of the Intercompany Indebtedness owed by any Company becomes or
is declared due and payable before its stated maturity, then and in such event
the Administrative Agent and the Lenders shall be entitled to receive
indefeasible payment in full of all amounts due and to become due on or in
respect of the Senior Debt (whether or not an Event of Default has occurred
under the terms of the Loan Documents or the Senior Debt has been declared due
and payable prior to the date on which it would otherwise have become due and
payable) before the holder of any such Intercompany Indebtedness is entitled to
receive any payment thereon.

 

2



--------------------------------------------------------------------------------

5. No Payment When Senior Debt in Default. If any Event of Default shall have
occurred and be continuing, or such an Event of Default or Potential Default
would result from or exist after giving effect to a payment with respect to any
portion of the Intercompany Indebtedness, unless the Required Lenders shall have
consented to or waived the same, so long as any of the Senior Debt shall remain
outstanding, no payment shall be made by any Company owing such Intercompany
Indebtedness on account of principal or interest on any portion of the
Intercompany Indebtedness.

6. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Companies, at any time except during the pendency of any of
the conditions described in Sections 2, 4 and 5, from making regularly scheduled
payments of principal of or interest on any portion of the Intercompany
Indebtedness, or the retention thereof by any of the Companies of any money
deposited with them for the payment of or on account of the principal of or
interest on the Intercompany Indebtedness.

7. Receipt of Prohibited Payments. If, notwithstanding the foregoing provisions
of Sections 2, 4, 5 and 6, a Company that is owed Intercompany Indebtedness by a
Distributing Company shall have received any payment or distribution of assets
from the Distributing Company of any kind or character, whether in cash,
property or securities, then and in such event such payment or distribution
shall be held in trust for the benefit of the Administrative Agent and the
Lenders as their respective interests may appear, shall be segregated from other
funds and property held by such Company, and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of noncash property or securities) for the payment or prepayment of the
Senior Debt in accordance with the terms of the Credit Agreement.

8. Rights of Subrogation. Each Company agrees that no payment or distribution to
the Administrative Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until Payment In Full of the Senior Debt shall have been made.

9. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Administrative Agent and the Lenders, on the other hand. Nothing contained in
this Agreement is intended to or shall impair, as between any of the Companies
and their creditors other than the Administrative Agent and the Lenders, the
obligation of the Companies to each other to pay the principal of and interest
on the Intercompany Indebtedness as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall anything herein prevent any of
the Companies from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Intercompany Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent and the Lenders to receive cash, property or securities
otherwise payable or deliverable with respect to the Intercompany Indebtedness.

 

3



--------------------------------------------------------------------------------

10. Instruments Evidencing Intercompany Indebtedness. Each Company shall cause
each instrument which now or hereafter evidences all or a portion of the
Intercompany Indebtedness to be conspicuously marked as follows:

“This instrument is subject to the terms of that certain Amended and Restated
Intercompany Subordination Agreement dated as of September     , 2014, in favor
of PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders
referred to therein, which Amended and Restated Intercompany Subordination
Agreement is incorporated herein by reference. Notwithstanding any contrary
statement contained in the within instrument, no payment on account of the
principal thereof or interest thereon shall become due or payable except in
accordance with the express terms of the Amended and Restated Intercompany
Subordination Agreement.”

Each Company will further mark its internal records in such a manner as shall be
effective to give proper notice to the effect of this Agreement.

11. No Implied Waivers of Subordination. No right of the Administrative Agent or
any Lender to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by the Administrative Agent or any
Lender, or by any non-compliance by any Company with the terms, provisions and
covenants of any agreement pursuant to which the Intercompany Indebtedness is
created, regardless of any knowledge thereof with which the Administrative Agent
or any Lender may have or be otherwise charged. Each Company by its acceptance
hereof shall agree that, so long as there is Senior Debt outstanding or
Commitments in effect under the Credit Agreement, such Company shall not agree
to sell, assign, pledge, encumber or otherwise dispose of, or agree to
compromise, the obligations of the other Companies with respect to their
Intercompany Indebtedness, other than by means of payment of such Intercompany
Indebtedness according to its terms, without the prior written consent of the
Administrative Agent.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to the Companies, without incurring
responsibility to the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to the Administrative Agent and the Lenders, do any one or more of the
following in accordance with the terms of the Credit Agreement: (i) change the
manner, place or terms of payment, or extend the time of payment, renew or alter
the Senior Debt or otherwise amend or supplement the Senior Debt or the Loan
Documents; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing the Senior Debt; (iii) release any
person liable in any manner for the payment or collection of the Senior Debt;
and (iv) exercise or refrain from exercising any rights against any of the
Companies and any other person.

12. Additional Subsidiaries. The Companies covenant and agree that they shall
cause Subsidiaries created or acquired after the date of this Agreement, and any
other Subsidiaries required to join this Agreement pursuant to Section 8.2.9
[Subsidiaries, Partnerships and Joint

 

4



--------------------------------------------------------------------------------

Ventures] or otherwise under the Credit Agreement, to execute a Guarantor
Joinder in substantially the form of Exhibit 1.1(G)(1) to the Credit Agreement,
whereby such Subsidiary joins this Agreement and subordinates all Indebtedness
owed to any such Subsidiary by any of the Companies or other Subsidiaries
hereafter created or acquired to the Senior Debt.

13. Continuing Force and Effect. This Agreement shall continue in force for so
long as any portion of the Senior Debt remains unpaid and any Commitments or
Letters of Credit under the Credit Agreement remain outstanding, it being
contemplated that this Agreement be of a continuing nature.

14. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent or the Lenders hereunder, and any and all waivers or consents to Events of
Default or other departures from the due performance of the Companies hereunder,
shall be made only by written agreement, waiver or consent signed by the
Administrative Agent, acting on behalf of all the Lenders, with the written
consent of the Required Lenders, any such agreement, waiver or consent made with
such written consent being effective to bind all the Lenders.

15. Expenses. The Companies unconditionally and jointly and severally agree upon
demand to pay to the Administrative Agent and the Lenders the amount of any and
all out-of-pocket costs, expenses and disbursements, including fees and expenses
of counsel (including the allocated costs of staff counsel) for which
reimbursement is customarily obtained, which the Administrative Agent or any of
the Lenders may incur in connection with (a) the exercise or enforcement of any
of the rights of the Administrative Agent or the Lenders hereunder, or (b) the
failure by the Companies to perform or observe any of the provisions hereof.

16. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

17. Governing Law. This Agreement shall be a contract under the internal laws of
the Commonwealth of Pennsylvania and for all purposes shall be construed in
accordance with the internal laws of the Commonwealth of Pennsylvania without
giving effect to its principles of conflict of laws.

18. Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and the obligations of the Companies shall be binding upon their
respective successors and permitted assigns, provided, that no Company may
assign or transfer its rights or obligations hereunder or any interest herein
and any such purported assignment or transfer shall be null and void. The duties
and obligations of the Companies may not be delegated or transferred by the
Companies without the written consent of the Required Lenders and any such
delegation or transfer without such consent shall be null and void. Except to
the extent otherwise required by the context of this Agreement, the word
“Lenders” when used herein shall include, without limitation, any holder of a
Note or an assignment of rights therein originally issued to a Lender under the
Credit

 

5



--------------------------------------------------------------------------------

Agreement, and each such holder of a Note or assignment shall have the benefits
of this Agreement to the same extent as if such holder had originally been a
Lender under the Credit Agreement.

19. Joint and Several Obligations. Each of the obligations of each and every
Company under this Agreement is joint and several. The Administrative Agent and
the Lenders, or any of them, may, in their sole discretion, elect to enforce
this Agreement against any Company without any duty or responsibility to pursue
any other Company and such an election by the Administrative Agent and the
Lenders, or any of them, shall not be a defense to any action the Administrative
Agent and the Lenders, or any of them, may elect to take against any Company.
Each of the Lenders and Administrative Agent hereby reserve all right against
each Company. Notwithstanding anything to the contrary set forth in this
Agreement, no Foreign Guarantor shall have any liability with respect to a
Revolving Credit Loan made to a Domestic Loan Party, any Letters of Credit
issued for the account of a Domestic Loan Party or other Obligation for which a
Domestic Loan Party is the primary obligor.

20. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. Each Company
acknowledges and agrees that a telecopy or electronic transmission to the
Administrative Agent or any Lender of the signature page hereof purporting to be
signed on behalf of such Company shall constitute effective and binding
execution and delivery hereof by such Company.

21. Attorneys-in-Fact. Each of the Companies hereby authorizes and empowers the
Administrative Agent, at its election and in the name of either itself, for the
benefit of the Administrative Agent and the Lenders as their respective
interests may appear, or in the name of each such Company as is owed
Intercompany Indebtedness, to execute and file proofs and documents and take any
other action the Administrative Agent may deem advisable to completely protect
the Administrative Agent’s and the Lenders’ interests in the Intercompany
Indebtedness and their right of enforcement thereof, and to that end each of the
Companies hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Company,
and with full power for such Company, and in the name, place and stead of such
Company for the purpose of carrying out the provisions of this Agreement, and
taking any action and executing, delivering, filing and recording any
instruments that the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which power of attorney, being given for
security, is coupled with an interest and is irrevocable. Each Company hereby
ratifies and confirms, and agrees to ratify and confirm, all action taken by the
Administrative Agent, its officers, employees or agents pursuant to the
foregoing power of attorney.

22. Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.

 

6



--------------------------------------------------------------------------------

23. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Lenders at law may not fully compensate the Administrative Agent
on behalf of the Lenders for the damages they may suffer in the event of a
breach hereof.

24. Consent to Jurisdiction; Waiver of Jury Trial. Each Company hereby
irrevocably submits to the nonexclusive jurisdiction of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, and each Company hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such Pennsylvania
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each Company hereby waives to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any such action or proceeding. Each Company hereby appoints the process agent
identified below (the “Process Agent”) as its agent to receive on behalf of such
party and its respective property service of copies of the summons and complaint
and any other process which may be served in any action or proceeding. Such
service may be made by mailing or delivering a copy of such process to the
Company in care of the Process Agent at the Process Agent’s address, and each
Company hereby authorizes and directs the Process Agent to receive such service
on its behalf. Each Company agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions (or
any political subdivision thereof) by suit on the judgment or in any other
manner provided at law. Each Company further agrees that it shall, for so long
as any commitment or any obligation of any Loan Party to any Lender remains
outstanding, continue to retain Process Agent for the purposes set forth in this
Section 24. The Process Agent is L.B. Foster Company, with an office on the date
hereof as set forth in the Credit Agreement. The Process Agent hereby accepts
the appointment of Process Agent by the Companies and agrees to act as Process
Agent on behalf of the Companies.

25. EXCEPT AS PROHIBITED BY LAW, EACH COMPANY, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY WAIVE TRIAL BY A JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE COLLATERAL TO THE FULLEST EXTENT PERMITTED BY LAW.

26. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made as provided in Section 12.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.

27. Rules of Construction. The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement.

28. Amendment and Restatement. This Agreement amends and restates that
Intercompany Subordination Agreement, dated May 2, 2011, made by and among the
Companies (the “Prior Agreement”). This Agreement is issued in substitution for
(and not in discharge of) the obligations evidenced by the Prior Agreement.

 

7



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO AMENDED AND RESTATED INTERCOMPANY SUBORDINATION
AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written with
the intent that it constitute a sealed instrument.

 

BORROWERS:

L.B. FOSTER COMPANY,

a Pennsylvania corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

CXT INCORPORATED,

a Delaware corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

SALIENT SYSTEMS, INC.,

an Ohio corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

L.B. FOSTER RAIL TECHNOLOGIES, INC.,

a West Virginia corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO AMENDED AND RESTATED INTERCOMPANY SUBORDINATION
AGREEMENT]

 

L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD., a corporation incorporated under the
laws of Canada By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

L.B. FOSTER RAIL TECHNOLOGIES, CORP.,

a corporation amalgamated under the laws of Canada

By:  

 

  (SEAL) Name:  

 

  Title:  

 

  GUARANTOR:

L.B. FOSTER BALL WINCH, INC.,

a Texas corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO AMENDED AND RESTATED INTERCOMPANY SUBORDINATION
AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:   Allison Fromm Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT 1.1(L)

FORM OF

LENDER JOINDER AND ASSUMPTION AGREEMENT

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
            , 20     (the “Effective Date”) by
                                        , (the “New Lender”).

Background

Reference is made to the Amended and Restated Credit Agreement dated as of
September     , 2014 among L.B. Foster Company, a Pennsylvania corporation, CXT
Incorporated, a Delaware corporation, Salient Systems, Inc., an Ohio
corporation, L.B. Foster Rail Technologies, Inc., a West Virginia corporation,
L.B. Foster Rail Technologies Canada Ltd., a corporation incorporated under the
laws of Canada , and L.B. Foster Rail Technologies, Corp., a corporation
amalgamated under the laws of Canada (collectively, the “Borrowers”), the other
Borrowers and Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto and PNC Bank, National Association, as administrative
agent (the “Administrative Agent”) (as the same has been and may hereafter be
modified, supplemented, amended or restated, the “Credit Agreement”).
Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

Agreement

In consideration of the Lenders permitting the New Lender to become a Lender
under the Credit Agreement, the New Lender agrees that effective as of the
Effective Date it shall become, and shall be deemed to be, a Lender under the
Credit Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents. The New Lender hereby
acknowledges that it has heretofore received (i) a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date, and (ii) the executed original of
its Revolving Credit Note dated the Effective Date issued by the Borrowers under
the Credit Agreement in the face amount of $        .

The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement. Schedule
1.1(B) to the Credit Agreement is being amended and restated effective as of the
Effective Date hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1
hereto lists as of the date hereof the amount of Loans under each outstanding
Borrowing Tranche. Notwithstanding the foregoing on the date hereof, the
Borrowers shall repay all outstanding Loans to which either the Base Rate Option
or the Euro-Rate Option applies and simultaneously reborrow a like amount of
Loans under each



--------------------------------------------------------------------------------

such Interest Rate Option from the Lenders (including the New Lender) according
to the Ratable Shares set forth on attached Schedule 1.1(B) and shall be subject
to breakage fees and other indemnities provided in Section 5.10 [Indemnity].

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the Borrowers on and after the Effective Date according to its
Ratable Share; and (B) participate in all Letters of Credit outstanding on and
after the Effective Date according to its Ratable Share.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

[NEW LENDER] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

ACKNOWLEDGED:

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:  

 

Title:  

 

BORROWERS: L.B. FOSTER COMPANY, a Pennsylvania corporation By:  

 

Name:  

 

Title:  

 

CXT INCORPORATED, a Delaware corporation By:  

 

Name:  

 

Title:  

 

SALIENT SYSTEMS, INC., an Ohio corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

L.B. FOSTER RAIL TECHNOLOGIES, INC., a West Virginia corporation By:  

 

Name:  

 

Title:  

 

L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD.,

a corporation incorporated under the laws of Canada

By:  

 

Name:  

 

Title:  

 

L.B. FOSTER RAIL TECHNOLOGIES, CORP.,

a corporation amalgamated under the laws of Canada

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS



--------------------------------------------------------------------------------

SCHEDULE 1

OUTSTANDING TRANCHES



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

FORM OF

[AMENDED AND RESTATED]

REVOLVING CREDIT NOTE

 

$            Pittsburgh, Pennsylvania    September     , 2014

FOR VALUE RECEIVED, the undersigned, L.B. FOSTER COMPANY, a Pennsylvania
corporation, CXT INCORPORATED, a Delaware corporation, SALIENT SYSTEMS, INC., an
Ohio corporation, L.B. FOSTER RAIL TECHNOLOGIES, INC., a West Virginia
corporation, L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD., a corporation
incorporated under the laws of Canada, and L.B. FOSTER RAIL TECHNOLOGIES, CORP.,
a corporation amalgamated under the laws of Canada (herein collectively called
the “Borrowers”), hereby unconditionally, jointly and severally promise to pay
to the order of                                          (the “Payee”) the
lesser of: (i) the principal sum of                                         
Dollars (US$        ) (or the Dollar Equivalent of such amount in Optional
Currencies as provided in the Credit Agreement), or (ii) the aggregate unpaid
principal balance of all Revolving Credit Loans made by the Payee to the
Borrowers pursuant to Section 2.1.1 [Revolving Credit Loans] of the Amended and
Restated Credit Agreement, dated as of September     , 2014, among the
Borrowers, the other Borrowers and Guarantors now or hereafter party thereto,
the Payee and the other Lenders now or hereafter party thereto and PNC Bank,
National Association, as administrative agent, (hereinafter referred to in such
capacity as the “Administrative Agent”) (as amended, restated, modified, or
supplemented from time to time, the “Credit Agreement”), together with all
outstanding interest thereon on the Expiration Date.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrowers pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
[Amended and Restated ]Revolving Credit Note will be payable pursuant to
Section 5.5 [Interest Payment Dates] of, or as otherwise provided in, the Credit
Agreement. If any payment or action to be made or taken hereunder shall be
stated to be or become due on a day which is not a Business Day, such payment or
action shall be made or taken on the next following Business Day, unless
otherwise provided in the Credit Agreement, and such extension of time shall be
included in computing interest or fees, if any, in connection with such payment
or action. Upon the occurrence and during the continuation of an Event of
Default, the Borrowers shall pay interest on the entire principal amount of the
then outstanding Revolving Credit Loans evidenced by this [Amended and Restated
]Revolving Credit Note and all other obligations due and payable to the Payee
pursuant to the Credit Agreement and the other Loan Documents at a rate per
annum as set forth in Section 4.3 [Interest After Default] of the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered.



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 225 Fifth
Avenue, Pittsburgh, Pennsylvania 15222 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America or, in
the case of any Revolving Credit Loans made in an Optional Currency, in the
applicable Optional Currency, in each case in immediately available funds.

This [Amended and Restated ]Revolving Credit Note is one of the Notes referred
to in, and is entitled to the benefits of, the Credit Agreement and the other
Loan Documents, including the representations, warranties, covenants,
conditions, security interests and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified. Each Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this [Amended and Restated ]Revolving Credit Note and the Credit Agreement.

This [Amended and Restated ]Revolving Credit Note shall bind the Borrowers and
their successors and assigns, and the benefits hereof shall inure to the benefit
of the Payee and its successors and assigns. All references herein to the
“Borrowers” and the “Payee” shall be deemed to apply to the Borrowers and the
Payee, respectively, and their respective successors and assigns as permitted
under the Credit Agreement.

This [Amended and Restated ]Revolving Credit Note and any other documents
delivered in connection herewith and the rights and obligations of the parties
hereto and thereto shall for all purposes be governed, by and construed and
enforced in accordance with, the internal laws of the Commonwealth of
Pennsylvania without giving effect to its conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this [Amended and Restated
]Revolving Credit Note.

The liability of the Foreign Borrowers under this Note is subject to the
provisions of Section 12.14 [Foreign Loan Parties] of the Credit Agreement.
Notwithstanding anything to the contrary set forth in this [Amended and Restated
]Revolving Credit Note, no Foreign Guarantor shall have any liability with
respect to a Revolving Credit Loan made to a Domestic Loan Party, any Letters of
Credit issued for the account of a Domestic Loan Party or other Obligation for
which a Domestic Loan Party is the primary obligor.

[This Amended and Restated Revolving Credit Note amends and restates that
certain Revolving Credit Note, dated                  , 20    , made by the
Borrowers to the Payee in the principal amount not to exceed              and
00/100 Dollars ($        .00) (the “Prior Note”). This Amended and Restated
Revolving Credit Note is issued in substitution for (and not in discharge of)
the indebtedness evidenced by the Prior Note.]

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 2 TO [AMENDED AND RESTATED ]

REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have executed this [Amended and Restated ]Revolving Credit Note by their duly
authorized officers with the intention that it constitute a sealed instrument.

 

BORROWERS:

L.B. FOSTER COMPANY,

a Pennsylvania corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

CXT INCORPORATED,

a Delaware corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

SALIENT SYSTEMS, INC.,

an Ohio corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

L.B. FOSTER RAIL TECHNOLOGIES, INC.,

a West Virginia corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 2 TO [AMENDED AND RESTATED ]

REVOLVING CREDIT NOTE]

 

L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD., a corporation incorporated under the
laws of Canada By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

L.B. FOSTER RAIL TECHNOLOGIES, CORP.,

a corporation amalgamated under the laws of Canada

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

FORM OF

AMENDED AND RESTATED

SWING LOAN NOTE

 

$15,000,000.00    Pittsburgh, Pennsylvania    September     , 2014

FOR VALUE RECEIVED, the undersigned, L.B. FOSTER COMPANY, a Pennsylvania
corporation, CXT INCORPORATED, a Delaware corporation, SALIENT SYSTEMS, INC., an
Ohio corporation, L.B. FOSTER RAIL TECHNOLOGIES, INC., a West Virginia
corporation, L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD., a corporation
incorporated under the laws of Canada, and L.B. FOSTER RAIL TECHNOLOGIES, CORP.,
a corporation amalgamated under the laws of Canada (herein collectively called
the “Borrowers”), hereby unconditionally, jointly and severally promise to pay
to the order of PNC BANK, NATIONAL ASSOCIATION (the “Swing Lender”), the lesser
of (a) the principal sum of Fifteen Million Dollars (US$15,000,000.00), or
(b) the aggregate unpaid principal balance of all Swing Loans made by the Swing
Lender to the Borrowers pursuant to the Amended and Restated Credit Agreement,
dated as of September     , 2014, among the Borrowers, the other Borrowers and
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto, and PNC BANK, NATIONAL ASSOCIATION, as administrative agent
(hereinafter referred to in such capacity as the “Administrative Agent”) (as
amended, restated, modified, or supplemented from time to time, the “Credit
Agreement”), payable with respect to each Swing Loan evidenced hereby on the
earlier of (i) demand by the Swing Lender or (ii) on the Expiration Date.

The Borrowers shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding from the date hereof at the rate per annum
and on the date(s) provided in the Credit Agreement. Subject to the provisions
of the Credit Agreement, interest on this Amended and Restated Swing Loan Note
will be payable pursuant to Section 5.5 [Interest Payment Dates] of, or as
otherwise provided in, the Credit Agreement. If any payment or action to be made
or taken hereunder shall be stated to be or become due on a day which is not a
Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Upon the occurrence and during the
continuation of an Event of Default, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Swing Loans evidenced by this
Amended and Restated Swing Loan Note at a rate per annum as set forth in
Section 4.3 [Interest After Default] of the Credit Agreement. Such interest rate
will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 225 Fifth
Avenue, Pittsburgh, Pennsylvania 15222, unless otherwise directed in writing by
the holder hereof, in lawful money of the United States of America in
immediately available funds.



--------------------------------------------------------------------------------

This Amended and Restated Swing Loan Note is one of the Notes referred to in,
and is entitled to the benefits of, the Credit Agreement and the other Loan
Documents, including the representations, warranties, covenants, conditions,
security interests and Liens contained or granted therein. The Credit Agreement
among other things contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. Each Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Amended and
Restated Swing Loan Note and the Credit Agreement.

Each Borrower acknowledges and agrees that the Swing Lender may at any time and
in its sole discretion demand payment of all amounts outstanding under this
Amended and Restated Swing Loan Note without prior notice to the Borrowers.

This Amended and Restated Swing Loan Note shall bind the Borrowers and their
successors and assigns, and the benefits hereof shall inure to the benefit of
the Swing Lender and its successors and assigns. All references herein to the
“Borrowers” and the “Swing Lender” shall be deemed to apply to the Borrowers and
the Swing Lender, respectively, and their respective successors and assigns as
permitted under the Credit Agreement.

This Amended and Restated Swing Loan Note and any other documents delivered in
connection herewith and the rights and obligations of the parties hereto and
thereto shall for all purposes be governed, by and construed and enforced in
accordance with, the internal laws of the Commonwealth of Pennsylvania without
giving effect to its conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Amended and Restated
Swing Loan Note.

The liability of the Foreign Borrowers under this Note is subject to the
provisions of Section 12.14 [Foreign Loan Parties] of the Credit Agreement.
Notwithstanding anything to the contrary set forth in this Amended and Restated
Swing Loan Note, no Foreign Guarantor shall have any liability with respect to a
Loan made to a Domestic Loan Party, any Letters of Credit issued for the account
of a Domestic Loan Party or other Obligation for which a Domestic Loan Party is
the primary obligor.

This Amended and Restated Swing Loan Note amends and restates that certain Swing
Loan Note, dated May 2, 2011, made by the Borrowers to the Swing Lender in the
principal amount not to exceed Fifteen Million and 00/100 Dollars
($15,000,000.00) (the “Prior Note”). This Amended and Restated Swing Loan Note
is issued in substitution for (and not in discharge of) the indebtedness
evidenced by the Prior Note.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 2 TO AMENDED AND RESTATED SWING LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have executed this Amended and Restated Swing Loan Note by their duly authorized
officers with the intention that it constitute a sealed instrument.

 

BORROWERS:

L.B. FOSTER COMPANY,

a Pennsylvania corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

CXT INCORPORATED,

a Delaware corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

SALIENT SYSTEMS, INC.,

an Ohio corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

L.B. FOSTER RAIL TECHNOLOGIES, INC.,

a West Virginia corporation

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 2 TO AMENDED AND RESTATED SWING LOAN NOTE]

 

L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD., a corporation incorporated under the
laws of Canada By:  

 

  (SEAL) Name:  

 

  Title:  

 

 

L.B. FOSTER RAIL TECHNOLOGIES, CORP.,

a corporation amalgamated under the laws of Canada

By:  

 

  (SEAL) Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

EXHIBIT 2.4.1

FORM OF

LOAN REQUEST

 

TO:   

PNC Bank, National Association, as Administrative Agent

Three PNC – 4th Floor

225 Fifth Avenue

   Mailstop: P3-P3PP-04-5    Pittsburgh, Pennsylvania 15222    Telephone No.:
(412) 645-9959    Telecopier No.: (412) 762-4718    Attn: Allison Fromm FROM:   
L.B. Foster Company, a Pennsylvania corporation (the “Company”) RE:    Amended
and Restated Credit Agreement (as it may be amended, restated, modified or
supplemented, the “Credit Agreement”), dated as September     , 2014, by and
among the Company, Salient Systems, Inc., L.B. Foster Rail Technologies, Inc.,
L.B. Foster Rail Technologies Canada Ltd. and L.B. Foster Rail Technologies,
Corp., the other Borrowers and Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto and PNC Bank, National Association, as
administrative agent for the Lenders, (the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A.   Pursuant to Section 2.4.1 [Revolving Credit Loan Requests] or Section 4.1.1
[Revolving Credit Interest Rate Options, etc.], as the case may be, of the
Credit Agreement, the Company irrevocably requests [check one line under 1
below, as applicable, and fill in blank space next to the line as appropriate].
  1   

 

   A new Revolving Credit Loan, OR     

 

   Renewal of the Euro-Rate Option applicable to an outstanding
                     Revolving Credit Loan originally made on             ,
20    , OR     

 

   Conversion of the Base Rate Option applicable to an outstanding
                     Revolving Credit Loan originally made on             ,
20     to a Loan to which the Euro-Rate Option applies, OR         

 

   Conversion of the Euro-Rate Option applicable to an outstanding
                     Revolving Credit Loan originally made on             ,
20     to a Loan to which the Base Rate Option applies.



--------------------------------------------------------------------------------

 

 

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

 

[Check 2(a) or (b), below and fill in blank spaces in line next to line]:

    2(a)   

 

   Under the Base Rate Option. Such Loan shall have a Borrowing Date of
            , 20     (which date shall be the same Business Day of receipt by
the Administrative Agent by 11:00 a.m. eastern time of this Loan Request for
making a new Revolving Credit Loan to which the Base Rate Option applies, or
(ii) the last day of the preceding Interest Period if a Loan to which the
Euro-Rate Option applies is being converted to a Loan to which the Base Rate
Option applies).        

OR

        (b)   

 

   Under the Euro-Rate Option. Such Loan shall have a Borrowing Date of
            , 20     (which date shall be four (4) Business Days, in the case of
Optional Currency Loans, and three (3) Business Days for all other Loans),
subsequent to the Business Day of receipt by the Administrative Agent by 1:00
p.m. eastern time of this Loan Request for making a new Revolving Credit Loan to
which the Euro-Rate Option applies, renewing a Loan to which the Euro-Rate
Option applies, or converting a Loan to which the Base Rate Option applies to a
Loan to which the Euro-Rate Option applies).   [Check 3(a) or (b), below and
fill in blank spaces in line next to line]:   3(a)    Such Loan is in Dollars,
in the principal amount of U.S. $         or the principal amount to be renewed
or converted is U.S. $                 OR       (b)   

Such Loan is in the following Optional Currency, in the principal amount of
                    , or the principal amount of such Optional Currency to be
renewed is                     .

 

[for Loans under Section 2.4.1 not to be less than $1,000,000 and in increments
of $250,000 for each Borrowing Tranche under the Euro-Rate Option and not less
than $500,000 and increments of $100,000 for each Borrowing Tranche under the
Base Rate Option.]

  4   

[Complete blank below if the Company is selecting the Euro-Rate Option]:

 

Such Loan shall have an Interest Period of one Month with respect to Option
Currency Loans, or one, three, or six Month(s) with respect to all other
Revolving Credit Loans:

    

 

 

 

2



--------------------------------------------------------------------------------

  5   

The proceeds of the Loan shall be advanced:

 

To ¨ the Company for its benefit [check box if applicable]

 

OR to the following Borrower(s) for its/their benefit: [insert names if
applicable]

    

 

       OR, in compliance with the Credit Agreement, to the Company for the
benefit of the following Borrower(s):                                          
                    [insert names if applicable]

B   As of the date hereof and the date of making the above-requested Loan (and
after giving effect thereto): the Loan Parties have performed and complied with
all covenants and conditions of such Persons under the Credit Agreement and the
other Loan Documents; all of the representations and warranties contained in
Article 6 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (unless any such representation or warranty is
qualified to materiality, in which case such representation or warranty is true
and correct in all respects), except for representations and warranties made as
of a specified date (which were true and correct in all material respects, as
applicable, as of such date); no Event of Default or Potential Default has
occurred and is continuing or exists; the making of such Loan shall not
contravene any Law applicable to any Borrower, any other Loan Party, any
Subsidiary of any Borrower or of any other Loan Party; the making of such Loan
shall not cause Revolving Facility Usage to exceed the Revolving Credit
Commitments. C   Each of the undersigned hereby irrevocably requests [check one
line below and fill in blank spaces next to the line as appropriate]:   1   

 

   Funds to be deposited into a PNC Bank bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:     
     U.S. $         OR           Optional Currency                     

  2   

 

  

Funds to be wired per the following wire instructions:

 

                     [U.S. dollars OR Optional Currency] Amount of Wire Transfer

        Bank Name:  

 

          ABA:  

 

          Account Number:  

 

          Account Name:  

 

          Reference:  

 

    3   

 

   Funds to be wired per the attached Funds Flow (multiple wire transfers).

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE - LOAN REQUEST]

The Company certifies to the Administrative Agent for the benefit of the Lenders
as to the accuracy of the foregoing on             , 20    .

 

L.B. Foster Company, a Pennsylvania corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.4.2

FORM OF

SWING LOAN REQUEST

 

TO:   

PNC Bank, National Association, as Administrative Agent

Three PNC – 4th Floor

225 Fifth Avenue

  

Mailstop: P3-P3PP-04-5

  

Pittsburgh, Pennsylvania 15222

  

Telephone No.: (412) 645-9959

  

Telecopier No.: (412) 762-4718

  

Attn: Allison Fromm

FROM:    L.B. Foster Company, a Pennsylvania corporation (the “Company”) RE:   
Amended and Restated Credit Agreement (as it may be amended, restated, modified
or supplemented, the “Credit Agreement”), dated as September     , 2014, by and
among the Company, Salient Systems, Inc., L.B. Foster Rail Technologies, Inc.,
L.B. Foster Rail Technologies Canada Ltd. and L.B. Foster Rail Technologies,
Corp., the other Borrowers and Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto and PNC Bank, National Association, as
administrative agent for the Lenders, (the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Agreement.

Pursuant to Section 2.4.2 of the Agreement, the Company hereby makes the
following Swing Loan Request:

 

1.    Aggregate principal amount of such Swing Loan (may not be less than
$100,000)          U.S. $          2.    Proposed Borrowing Date (which date
shall be on or after the date on which the Administrative Agent receives this
Swing Loan Request, with such Swing Loan Request to be received no later than
2:00 p.m. eastern time on the Borrowing Date)   

 

3.   

The proceeds of the Swing Loan shall be advanced:

 

To ¨ the Company for its benefit [check box if applicable]

 

OR to the following Borrower(s) for its/their benefit: [insert names if
applicable]

  

 

  



--------------------------------------------------------------------------------

   OR, in compliance with the Credit Agreement, to the Company for the benefit
of the following Borrower(s):                                          [insert
names if applicable] 4.    As of the date hereof and the date of making the
above-requested Swing Loan (and after giving effect thereto): the Loan Parties
and the other Guarantors have performed and complied with all covenants and
conditions of such Persons under the Credit Agreement and the other Loan
Documents; all of the representations and warranties contained in Article 6 of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (unless any such representation or warranty is qualified to
materiality, in which case such representation or warranty is true and correct
in all respects), except for representations and warranties made as of a
specified date (which were true and correct in all material respects, as
applicable, as of such date); no Event of Default or Potential Default has
occurred and is continuing or exists; the making of such Loan shall not
contravene any Law applicable to the Company, any other Loan Party, any
Subsidiary of the Company or of any other Loan Party or any other Guarantor, or
any Lender; the making of such Loan shall not exceed the Swing Loan Commitment
or cause (i) the Revolving Facility Usage to exceed the Revolving Credit
Commitments, or (ii) the amount of the outstanding Swing Loans to exceed the
Swing Loan Commitment. 5.    Each of the undersigned hereby irrevocably requests
[check one line below and fill in blank spaces next to the line as appropriate]:

 

A  

 

   Funds to be deposited into a PNC Bank bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount: U.S.
$        . B  

 

  

Funds to be wired per the following wire instructions:

 

U.S. $         Amount of Wire Transfer

     Bank Name:  

 

        ABA:  

 

        Account Number:  

 

        Account Name:  

 

        Reference:  

 

  

C  

 

   Funds to be wired per the attached Funds Flow (multiple wire transfers).

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE - SWING LOAN REQUEST]

The Company certifies to the Administrative Agent for the benefit of the Lenders
as to the accuracy of the foregoing on             , 20    .

 

L.B. Foster Company, a Pennsylvania corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of             , 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among L.B. FOSTER COMPANY, a Pennsylvania corporation (the
“Borrower”), the other Borrowers from time to time party thereto, the Guarantors
from time to time party thereto, the lenders from time to time a party thereto
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit 5.9.7(A) – Page 1



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of             , 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among L.B. FOSTER COMPANY, a Pennsylvania corporation (the
“Borrower”), the other Borrowers from time to time party thereto, the Guarantors
from time to time party thereto, the lenders from time to time a party thereto
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit 5.9.7(B) – Page 1



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of             , 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among L.B. FOSTER COMPANY, a Pennsylvania corporation (the
“Borrower”), the other Borrowers from time to time party thereto, the Guarantors
from time to time party thereto, the lenders from time to time a party thereto
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit 5.9.7(C) – Page 1



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of             , 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among L.B. FOSTER COMPANY, a Pennsylvania corporation (the
“Borrower”), the other Borrowers from time to time party thereto, the Guarantors
from time to time party thereto, the lenders from time to time a party thereto
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit 5.9.7(D) – Page 1



--------------------------------------------------------------------------------

EXHIBIT 8.2.6

FORM OF

ACQUISITION COMPLIANCE CERTIFICATE

This certificate is delivered pursuant to Section 8.2.6 of that certain Amended
and Restated Credit Agreement dated as of September 23, 2014 (as the same may be
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”) by and among L.B. FOSTER COMPANY, a Pennsylvania corporation (the
“Company”), the other Borrowers now or hereafter party thereto, the Guarantors
now or hereafter party thereto, the Lenders party thereto (the “Lenders”), and
PNC Bank, National Association as Administrative Agent for the Lenders (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein with the same meanings.

The undersigned officer,                                         , the
                     [chief executive officer, president, chief or deputy chief
financial officer, treasurer or assistant treasurer] of the Company, in such
capacity does hereby certify on behalf of the Company after giving pro forma
effect to the Permitted Acquisition which is the basis for this Certificate, as
follows:

Description of Proposed Permitted Acquisition

(1) Company desires that                                          (the
“Acquiring Company”) acquire the [assets/stock] of
                                         [Insert name of entity or business
division whose assets are being acquired or the entity whose equity interests
are being acquired] (the “Acquired Business”) from                     
[Identify the name(s) of the seller(s) of such assets or equity interests] (the
“Seller”) (the “Acquisition”).

(2) The proposed date of Acquisition is             , 20     (which date shall
be at least five (5) Business Days after the date of this Certificate, the
“Acquisition Date”). The most recent four fiscal quarter period for which
financial statements and a related compliance certificate were delivered to the
Administrative Agent is the period ended             , 20     (the “Report
Date”).

(3) The Acquired Business is engaged in                                         
[describe business being acquired], which is substantially related to the
business of the Borrowers.

(4) The board of directors or other equivalent governing body of the Seller has
approved of the Acquisition and evidence of such approval is attached hereto.

(5) Prior to and after giving effect to the Acquisition (including the payment
of any prospective portion of the purchase price or earn-outs), the Borrowers
have the ability to borrow an additional $         under the Credit Agreement,
which is not less than the required amount of $30,000,000 pursuant to
Section 8.2.6(e) of the Credit Agreement.

(6) The Loan Parties are in compliance with, and have at all times complied
with, the provisions of the Credit Agreement. The representations and warranties
contained in Article 6 of the Credit Agreement and in the other Loan Documents
are true and correct on and as of the date of this certificate (except to the
extent such representations and warranties refer to an earlier date, as of such
earlier date) with the same effect as though such representations and warranties
had been made on the date hereof, and the Loan Parties have performed and
complied with all covenants and conditions thereof.



--------------------------------------------------------------------------------

(7) No Event of Default or Potential Default exists as of the date hereof or
will exist after giving effect to the Acquisition.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE - ACQUISITION COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of             , 20    .

 

COMPANY (ON BEHALF OF ITSELF AND THE OTHER BORROWERS):

L.B. FOSTER COMPANY,

a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

This Certificate is delivered pursuant to Section 8.3.3 of that certain Amended
and Restated Credit Agreement dated as of September 23, 2014 ( as the same may
be amended, restated, modified or supplemented from time to time, the “Credit
Agreement”) by and among L.B. FOSTER COMPANY, a Pennsylvania corporation (the
“Company”), the other Borrowers now or hereafter party thereto, the Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto (the
“Lenders”), and PNC Bank, National Association, as Administrative Agent for the
Lenders (the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.

The undersigned officer,                                         , the
                     [chief executive officer, president, chief or deputy chief
financial officer, treasurer or assistant treasurer] of the Company, in such
capacity does hereby certify on behalf of the Company and other Borrowers as of
the quarter/year ended             , 20     (the “Report Date”), as follows:1

 

(1) Maximum Leverage Ratio (Section 8.2.13). As of the Report Date, the ratio of
Consolidated Total Net Indebtedness to Consolidated EBITDA is          to 1.00
[insert from Item 1(C) below], which does not exceed the permitted ratio of 3.25
to 1.00.

The calculations for the Leverage Ratio are as follows:

 

(A)   Consolidated Total Net Indebtedness with respect to the Company and its
Subsidiaries, as of the Report Date, calculated as follows (without
duplication):      Indebtedness of the Company and its Subsidiaries (excluding
the indebtedness described in Section (iv) of the definition of Indebtedness) as
of such date determined and consolidated in accordance with GAAP, as follows:   
  —        (i)   indebtedness for borrowed money      $                  (ii)  
amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility      $                  (iii)   reimbursement
obligations (contingent or otherwise) under any letter of credit agreement     
$               

 

1  See Credit Agreement for full provisions relating to all financial covenants.



--------------------------------------------------------------------------------

  (iv)   any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including trade payables and accrued
expenses incurred in the ordinary course of business which are not represented
by a promissory note or other evidence of indebtedness and which are not more
than sixty (60) days past due)      $                  (v)   any Guaranty of
Indebtedness for borrowed money      $                  (vi)   the sum of Items
1(A)(i) through 1(A)(v) equals the Indebtedness of the Company and its
Subsidiaries (excluding the indebtedness described in Section (iv) of the
definition of Indebtedness)      $                  (vii)   Cash on Hand in
excess of $15,000,000 which is held by the Company or its Subsidiaries     
$                  (viii)   Item 1(A)(vi) minus Item 1(A)(vii) equals
Consolidated Total Net Indebtedness      $                (B)   Consolidated
EBITDA of the Company and its Subsidiaries, calculated as follows:      —       
(i)   net income      $                  (ii)   depreciation      $            
     (iii)   amortization      $                  (iv)   interest expense     
$                  (v)   income tax expense      $                  (vi)  
non-cash expenses in connection with the Borrowers’ employee equity and
long-term incentive compensation plans      $               

 

2



--------------------------------------------------------------------------------

  (vii)   reasonable transaction costs and expenses related to Permitted
Acquisitions in an aggregate amount not to exceed $2,500,000 applied by the
Borrowers in the period that any such Permitted Acquisition occurred   
$               (viii)   any other non-cash charges, non-cash expenses or
non-cash losses of the Company or any of its consolidated Subsidiaries
(including but not limited to costs recognized related to an acquisition
purchase price allocation to tangible or intangible assets not classified as
depreciation or amortization); provided, however, that cash payments made in
such period or in any future period in respect of such non-cash charges,
expenses or losses shall be subtracted from consolidated net income in
calculating Consolidated EBITDA in the period when such payments are made   
$               (ix)   the sum of Items 1(B)(i) through Item 1(B)(viii)   
$               (x)   non-cash credits to net income, in each case of the
Company and its Subsidiaries (including but not limited to benefits recognized
related to an acquisition purchase price allocation to tangible or intangible
assets not classified as depreciation or amortization) for such period
determined and consolidated in accordance with GAAP    $               (xi)  
Item 1(B)(ix) minus Item 1(B)(x) equals Consolidated EBITDA    $             (C)
  Item 1(A)(viii) divided by Item 1(B)(xi) equals the Leverage Ratio   
         to 1.00

 

(2) Minimum Interest Coverage Ratio (Section 8.2.14). As of the Report Date, the
ratio of Consolidated EBITDA less capital expenditures of the Company and its
Subsidiaries to consolidated interest expense of the Company and its
Subsidiaries, calculated as of the end of each fiscal quarter for the four
quarters then ended, is                      [insert ratio from Item 2(C)
below], which ratio is greater than or equal to 3.00 to 1.00.

 

3



--------------------------------------------------------------------------------

The calculations for the Interest Coverage Ratio are as follows:

 

(A)   Consolidated EBITDA for the Company and its Consolidated Subsidiaries as
set forth in Item 1(B)(xi) above    $             (B)   capital expenditures of
the Company and its Subsidiaries    $             (C)   Item 2(A) minus
Item 2(B)    $             (D)   consolidated interest expense of the Company
and its Subsidiaries    $             (E)   Item 2(C) divided by Item 2(D)
equals the Interest Coverage Ratio             to 1.00

 

(3) Representations, Warranties and Covenants. The Borrowers are in compliance
with, and have at all times complied with, the provisions of the Credit
Agreement. The representations and warranties contained in Article 6 of the
Credit Agreement and in the other Loan Documents are true and correct on and as
of the date of this certificate (except to the extent such representations and
warranties refer to an earlier date, as of such earlier date) with the same
effect as though such representations and warranties had been made on the date
hereof, and the Borrowers have performed and complied with all covenants and
conditions thereof.

 

(4) Event of Default or Potential Default. No Event of Default or Potential
Default exists as of the date hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

[SIGNATURE PAGE - QUARTERLY COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of             , 20    .

 

COMPANY (ON BEHALF OF ITSELF AND THE OTHER BORROWERS):

L.B. FOSTER COMPANY,

a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 